 
EXECUTION COPY
          

$150,000,000
 
REVOLVING CREDIT AGREEMENT
 
among
 
ICONIX BRAND GROUP, INC.
 
as Borrower,
 
The Several Lenders
from Time to Time Parties Hereto,
 
BARCLAYS CAPITAL,
 
GOLDMAN SACHS BANK USA
 
and
 
GE CAPITAL MARKETS, INC.,
as Joint Lead Arrangers and Joint Bookrunners
 
GOLDMAN SACHS BANK USA
 
and
 
GE CAPITAL MARKETS, INC.,
as Syndication Agents
 
BARCLAYS BANK PLC,
as Documentation Agent


and
 
BARCLAYS BANK PLC,
as Administrative Agent
 
Dated as of November 22, 2011
          

 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

     
Page
SECTION 1.  DEFINITIONS
 
1
1.1
Defined Terms
 
1
1.2
Other Definitional Provisions
 
25
       
SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS
 
26
2.1
Commitments
 
26
2.2
Procedure for Borrowing
 
26
2.3
Swingline Commitment
 
27
2.4
Repayment of Loans; Evidence of Debt
 
29
2.5
Fees, etc.
 
30
2.6
Termination or Reduction of Commitments
 
31
2.7
Optional Prepayments
 
31
2.8
Mandatory Prepayments and Reduction of Commitments
 
32
2.9
Conversion and Continuation Options
 
32
2.10
Minimum Amounts and Maximum Number of Eurodollar Tranches
 
33
2.11
Interest Rates and Payment Dates
 
33
2.12
Computation of Interest and Fees
 
33
2.13
Inability to Determine Interest Rate
 
34
2.14
Pro Rata Treatment and Payments
 
34
2.15
Requirements of Law
 
36
2.16
Taxes
 
38
2.17
Indemnity
 
40
2.18
Illegality
 
41
2.19
Change of Lending Office
 
41
2.20
Replacement of Lenders under Certain Circumstances
 
41
2.21
Defaulting Lenders
 
42
2.22
Cash Collateral
 
44
       
SECTION 3.  LETTERS OF CREDIT
 
44
3.1
L/C Commitment.
 
44
3.2
Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal Letters
of Credit.
 
46
3.3
Drawings and Reimbursement; Funding of Participations.
 
47
3.4
Repayment of Participations.
 
48
3.5
Obligations Absolute.
 
49
3.6
Role of Issuing Lender.
 
50
3.7
Applicability of ISP98.
 
50
3.8
Conflict with L/C Application.
 
50
3.9
Reporting.
 
50
       
SECTION 4.  REPRESENTATIONS AND WARRANTIES
 
51
4.1
Financial Condition
 
51
4.2
No Change
 
51
4.3
Corporate Existence; Compliance with Law
 
51
4.4
Corporate Power; Authorization; Enforceable Obligations
 
52
4.5
No Legal Bar
 
52
4.6         
No Material Litigation
 
52

 
 
i

--------------------------------------------------------------------------------

 
 
4.7
No Default
 
52
4.8
Ownership of Property; Liens
 
52
4.9
Intellectual Property
 
52
4.10
Taxes
 
53
4.11
Federal Regulations
 
53
4.12
Labor Matters
 
53
4.13
ERISA
 
53
4.14
Investment Company Act; Other Regulations
 
54
4.15
Subsidiaries
 
54
4.16
Use of Proceeds
 
54
4.17
Environmental Matters
 
54
4.18
Accuracy of Information, etc.
 
55
4.19
Security Documents
 
55
4.20
Solvency
 
56
4.21
[Reserved]
 
56
4.22
PATRIOT Act
 
56
4.23
Foreign Asset Control Laws
 
56
       
SECTION 5.  CONDITIONS PRECEDENT
 
56
5.1
Conditions to the Initial Extension of Credit
 
56
5.2
Conditions to Each Extension of Credit
 
58
       
SECTION 6.  AFFIRMATIVE COVENANTS
 
58
6.1
Financial Statements
 
58
6.2
Certificates; Other Information
 
59
6.3
Payment of Obligations
 
60
6.4
Conduct of Business and Maintenance of Existence; Compliance
 
60
6.5
Maintenance of Property; Insurance
 
60
6.6
Inspection of Property; Books and Records; Discussions
 
60
6.7
Notices
 
61
6.8
Environmental Laws
 
61
6.9
[Reserved]
 
61
6.10
Additional Collateral, etc.
 
61
6.11
Further Assurances
 
63
       
SECTION 7.  NEGATIVE COVENANTS
 
63
7.1
Financial Covenants
 
63
7.2
Limitation on Indebtedness
 
63
7.3
Limitation on Liens
 
65
7.4
Limitation on Fundamental Changes
 
66
7.5
Limitation on Disposition of Property
 
66
7.6
Limitation on Restricted Payments
 
67
7.7
Limitation on Capital Expenditures
 
68
7.8
Limitation on Investments
 
68
7.9
Limitation on Optional Payments and Modifications of Debt Instruments, etc.
 
69
7.10
Limitation on Transactions with Affiliates
 
70
7.11
Limitation on Sales and Leasebacks
 
70
7.12
Limitation on Changes in Fiscal Periods
 
70
7.13
Limitation on Negative Pledge Clauses
 
70
7.14
Limitation on Restrictions on Subsidiary Distributions
 
70
7.15        
Limitation on Lines of Business
 
71


 
ii

--------------------------------------------------------------------------------

 
 
7.16
Limitation on Hedge Agreements
 
71
       
SECTION 8.  EVENTS OF DEFAULT
 
71
       
SECTION 9.  AGENCY
 
74
9.1
Appointment and Authorization of Agents.
 
74
9.2
Rights as a Lender.
 
74
9.3
Exculpatory Provisions.
 
74
9.4
Reliance by Administrative Agent.
 
75
9.5
Delegation of Duties.
 
75
9.6
Indemnification of Agents.
 
76
9.7
Resignation of Administrative Agent.
 
76
9.8
Non-Reliance on Agents and Other Lenders.
 
77
9.9
Administrative Agent May File Proofs of Claim.
 
77
9.10
Duties of Other Agents.
 
78
       
SECTION 10.  MISCELLANEOUS
 
78
10.1
Amendments and Waivers
 
78
10.2
Notices
 
80
10.3
No Waiver; Cumulative Remedies
 
81
10.4
Survival of Representations and Warranties
 
81
10.5
Payment of Expenses
 
82
10.6
Successors and Assigns; Participations and Assignments
 
83
10.7
Adjustments; Set-off; Payments Set Aside
 
86
10.8
Counterparts
 
86
10.9
Severability
 
87
10.10
Integration
 
87
10.11
GOVERNING LAW
 
87
10.12
Submission To Jurisdiction; Waivers
 
87
10.13
Acknowledgments
 
88
10.14
Headings
 
88
10.15
Confidentiality
 
88
10.16
Interest Rate Limitation
 
89
10.17
Release of Collateral and Guarantee Obligations
 
89
10.18
Accounting Changes
 
90
10.19
WAIVERS OF JURY TRIAL
 
90
10.20        
PATRIOT Act
 
90

  
 
iii

--------------------------------------------------------------------------------

 

SCHEDULES:
 
1.1(a)
Commitments

1.1 (b)
Unrestricted Subsidiaries

1.1(c)
Specified Brand Assets

4.4
Consents, Authorizations, Filings and Notices

4.15
Subsidiaries

4.19(a)
UCC Filing Jurisdictions

7.2(d)
Existing Indebtedness

7.3(f)
Existing Liens

 
EXHIBITS:
 
A
Form of Guarantee and Collateral Agreement

B
Form of Compliance Certificate

C
Form of Closing Certificate

D
Form of Assignment and Assumption

E-1
Form of Legal Opinion of Blank Rome LLP

E-2
Form of Legal Opinion of Andrew Tarshis

F
Form of Note

G
Form of Exemption Certificate

H
[Reserved]

I-1
Form of Borrowing Notice

I-2
Form of L/C Credit Extension Request

I-3
Form of Continuation/Conversion

I-4
Form of Prepayment/Repayment

J
Form of Subsidiaries’ Financial Information


 
iv

--------------------------------------------------------------------------------

 

REVOLVING CREDIT AGREEMENT, dated as of November 22, 2011, among, ICONIX BRAND
GROUP, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), BARCLAYS CAPITAL, the investment banking division of
BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS, INC., as joint
lead arrangers and joint bookrunners (in such capacities, the “Arrangers”),
GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS, INC., as syndication agents (in
such capacity, the “Syndication Agents”), BARCLAYS BANK PLC, as documentation
agent (in such capacity, the “Documentation Agent”) and BARCLAYS BANK PLC, as
administrative agent (in such capacity, the “Administrative Agent”).
 
The parties hereto hereby agree as follows:
 
SECTION 1.  DEFINITIONS
 
1.1           Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.
 
“Additional Extensions of Credit”: as defined in Section 10.1.
 
“Administrative Agent”:  as defined in the preamble hereto.
 
“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
 
“Agent-Related Persons”: each Agent, together with its Related Persons.
 
“Agents”: collectively, the Administrative Agent, the Arrangers, the Syndication
Agents and the Documentation Agent.
 
“Agreement”:  this Revolving Credit Agreement, as amended, supplemented or
otherwise modified from time to time.
 
“Applicable Margin”:  2.25% in the case of a Base Rate Loan and (b) 3.25% in the
case of a Eurodollar Loan; provided that, (i) from and after the date that is
the one year anniversary of the Closing Date until the date that is six months
from such date, the Applicable Margin shall be increased to (x) 3.00% in the
case of a Base Rate Loan and (y) 4.00% in the case of a Eurodollar Loan and (ii)
thereafter the Applicable Margin shall be increased to (x) 4.00% in the case of
a Base Rate Loan and (y) 5.00% in the case of a Eurodollar Loan.
 
“Application”:  an application, in such form as the applicable Issuing Lender
may specify from time to time, requesting such Issuing Lender to issue a Letter
of Credit.
 
“Arrangers”:  as defined in the preamble hereto.

 
 

--------------------------------------------------------------------------------

 

“Asset Sale”:  any Disposition of Collateral (or Property required to become
Collateral) or series of related Dispositions of Collateral (or Property
required to become Collateral) (excluding any such Disposition permitted by
clause (a), (b), (c), (d), (e), (f), (g) or (m) of Section 7.5) which yields
gross proceeds to the Borrower or any of its Subsidiaries (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $2,000,000.
 
“Assignee”:  as defined in Section 10.6(c).
 
“Assignor”:  as defined in Section 10.6(c).
 
“Auto-Renewal Letter of Credit”: as defined in Section 3.2(c).
 
“Available Amount”: at any time, an amount (which shall not be less than zero)
equal at such time to:
 
(a)  the sum of, without duplication:
 
(i)           the cumulative amount of Available ECF for each fiscal year of the
Borrower completed after the Closing Date;  and
 
(ii)          100% of any capital contributions or Net Cash Proceeds from the
issuance or sale of the Borrower’s Capital Stock received or made by the
Borrower (or any direct or indirect parent of the Borrower and contributed by
such parent to the Borrower) occurring on or after the Closing Date; minus
 
(b)  the sum of, without duplication:
 
(i)           the aggregate amount of Restricted Payments made pursuant to
Section 7.6(c); and
 
(ii)          the aggregate amount of optional or voluntary payments,
prepayments, repurchases, redemptions defeasances, segregations of funds or
derivative or other transactions entered into with Derivatives Counterparties
made pursuant to Section 7.9; in the case of each of clauses (b)(i) and (b)(ii),
(A) after the Closing Date and prior to the date of determination and (B)
excluding amounts used pursuant to Sections 7.6(c) and 7.9 when Minimum
Liquidity after giving pro forma effect to such uses is greater than
$100,000,000.
 
“Available Commitment”:  with respect to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Commitment then in effect over (b)
such Lender’s Extensions of Credit then outstanding; provided, that in
calculating any Lender’s Extensions of Credit for the purpose of determining
such Lender’s Available Commitment pursuant to Section 2.5(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.
 
“Available ECF”: for any fiscal year, (x) 100% of Excess Cash Flow in such
fiscal year if the Senior Secured Leverage Ratio is equal to or less than
1.00:1.00; (y) 75% of Excess Cash Flow in such fiscal year if the Senior Secured
Leverage Ratio is greater than 1.00:1.00 but equal to or less than 1.25:1.00;
and (z) 50% of Excess Cash Flow in such fiscal year if the Senior Secured
Leverage Ratio is greater than 1.25:1.00 (it being understood that (i) no Excess
Cash Flow generated during any period shall be deemed to be Available ECF for
purposes of the Available Amount until the financial statements for such period
are delivered pursuant to Section 6.1(a) and the related Compliance Certificate
is delivered pursuant to Section 6.2(a) and (ii) the Senior Secured Leverage
Ratio shall be measured as of the last day of the applicable fiscal year).

 
2

--------------------------------------------------------------------------------

 
 
“Barclays Bank”: Barclays Bank PLC.
 
“Barclays Entity”:  any of Barclays Bank or any of its Affiliates.
 
“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1% and (c) the one-month Eurodollar Rate plus 1%.  For purposes hereof:  “Prime
Rate” shall mean the rate of interest per annum publicly announced from time to
time by the Person acting as the Administrative Agent as its prime rate in
effect at its principal office in New York City.  The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer.  The Administrative Agent or any Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate. 
Any change in the Prime Rate shall take effect at the opening of business in New
York City on the day specified in the public announcement of such change.  Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate shall be effective as of the opening of
business in New York City on the effective day of such change in the Prime Rate,
the Federal Funds Effective Rate or the Eurodollar Rate, respectively.
 
“Base Rate Loans”:  Loans for which the applicable rate of interest is based
upon the Base Rate.
 
“Benefitted Lender”:  as defined in Section 10.7.
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrower Materials”: as defined in Section 6.2.
 
“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
 
“Borrowing Notice”:  with respect to any request for borrowing of Loans or
Swingline Loans hereunder, a notice from the Borrower, substantially in the form
of, and containing the information prescribed by, Exhibit I-1, delivered to the
Administrative Agent or the Swingline Lender, as applicable.
 
“Business Day”:  (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.
 
“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets (other than
Intellectual Property and Capital Stock) or additions to equipment (including
replacements, capitalized repairs and improvements during such period) which are
required to be capitalized under GAAP on a balance sheet of such Person.

 
3

--------------------------------------------------------------------------------

 
 
“Capital Lease Obligations”:  with respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided,
however, that Capital Stock shall not include debt convertible into or
exchangeable for capital stock.
 
“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any Issuing
Lender or any Swingline Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swingline Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the applicable Issuing
Lender or Swingline Lender, as applicable, benefitting from such collateral
agrees in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the applicable Issuing Lender or Swingline Lender
(as applicable) (which documents are hereby consented to by the Lenders).  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
 
“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by Standard & Poor’s Rating Services (“S&P”) or P-2 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
 

 
4

--------------------------------------------------------------------------------

 

“Change of Control”:  the occurrence of any of the following events:  (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall become,
or obtain rights (whether by means or warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of more than 30% of the outstanding
common stock of the Borrower; (b) the board of directors of the Borrower shall
cease to consist of a majority of Continuing Directors or (c) a Specified Change
of Control if the holders of the related Permitted Additional Indebtedness
holding more than $25,000,000 thereof elect to put such Permitted Additional
Indebtedness to the Borrower.
 
“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is November 22, 2011.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”:  all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
 
“Commitment”:  as to any Lender, its commitment to (a) make Loans, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swingline
Loans, in an aggregate principal and/or face amount at any time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 1.1(a)
under the heading “Commitments” or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as such commitment may be changed from
time to time pursuant to the terms hereof.  The aggregate amount of the
Commitments shall be $150,000,000 on the Closing Date.
 
“Commitment Fee Rate”:  0.50% per annum.
 
“Commitment Period”: the period from and including the Closing Date to but
excluding the Termination Date.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.
 
“Consolidated EBITDA”:  of the Borrower and its Subsidiaries for any period,
shall equal Consolidated Net Income of the Borrower and its Subsidiaries for
such period plus, without duplication and to the extent reflected in the
calculation of such Consolidated Net Income for such period, the sum of
(a) income taxes allocable to any Subsidiary on account of such Consolidated Net
Income, (b) interest, amortization or write-off of debt issuance costs and
commissions, discounts and other fees and charges associated with the Loan
Documents, (c) depreciation and amortization expense either taken directly by or
allocated to any Subsidiary, and (d) amortization of intangibles (including, but
not limited to, goodwill) and organization costs either taken directly by or
allocated to any Subsidiary.  For purposes of calculating Consolidated EBITDA of
the Subsidiaries for any period, (i) the Consolidated EBITDA of any Subsidiary
acquired by the Borrower or its Subsidiaries during such period which has become
a “Subsidiary” under this Agreement following such acquisition shall be included
on a pro forma basis for such period  (assuming the consummation of such
acquisition and the incurrence or assumption of any Indebtedness in connection
therewith occurred on the first day of such period) and (ii) the Consolidated
EBITDA of any Subsidiary Disposed of by the Borrower or its Subsidiaries during
such period which was a “Subsidiary” under this Agreement prior to such
Disposition shall be excluded for such period  (assuming the consummation of
such Disposition and the repayment of any Indebtedness in connection therewith
occurred on the first day of such period).  Notwithstanding the foregoing, until
the consolidated financial statements of the Borrower for the third fiscal
quarter ending after the Closing Date have been delivered pursuant to Section
6.1(b), for purposes of calculating the Senior Secured Leverage Ratio and the
Total Leverage Ratio, Consolidated EBITDA for the fiscal quarters ending March
31, 2011, June 30, 2011 and September 30, 2011 shall be $58,793,000, $58,121,000
and $55,331,000, respectively.

 
5

--------------------------------------------------------------------------------

 
 
“Consolidated Net Income”:  of the Borrower and its Subsidiaries for any period,
shall equal the consolidated net income (or loss) of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP;
provided, that in calculating Consolidated Net Income for any period, there
shall be excluded (a) such revenues of any Subsidiary accrued prior to the date
it becomes a Subsidiary of, or is merged into or consolidated with, the Borrower
or any of its Subsidiaries, (b) the undistributed revenues of any Subsidiary of
the Borrower to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary, (c) such revenues of any
Person (other than any Subsidiary) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
revenues are actually received by the Borrower or any Subsidiary in the form or
dividends or similar distributions and (d) unrealized gains and losses with
respect to hedging obligations.
 
“Consolidated Senior Secured Debt”: at any date, the aggregate principal amount,
without duplication, of all Consolidated Total Debt that is secured by a Lien on
any asset of the Borrower or its Subsidiaries and that is not subordinated in
right of payment to the Obligations.
 
“Consolidated Specified Brand Asset EBITDA”: of the Borrower and its
Subsidiaries for any period, shall equal Consolidated EBITDA of the Borrower and
its Subsidiaries for such period solely to the extent arising from the Specified
Brand Assets. In calculating Consolidated Specified Brand Asset EBTIDA, Borrower
shall allocate corporate expenses to its Subsidiaries in good faith and in
accordance with past practices. Notwithstanding the foregoing, until the
consolidated financial statements of the Borrower for the third full fiscal
quarter ending after the Closing Date have been delivered pursuant to Section
6.1(b), for purposes of calculating the minimum Consolidated Specified Brand
Asset EBITDA covenant pursuant to Section 7.1(b), Consolidated Specified Brand
Asset EBITDA for the fiscal quarters ending March 31, 2011, June 30, 2011 and
September 30, 2011 shall be $48,736,002, $40,386,567 and $39,953,272,
respectively.
 
“Consolidated Total Assets”:  at any date, the total amount of all assets of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP as then shown on the balance sheet of the Borrower.
 
“Consolidated Total Debt”:  at any date, the aggregate principal amount, without
duplication, of all Indebtedness of the Borrower and its Subsidiaries at such
date determined on a consolidated basis in accordance with GAAP as then shown on
the balance sheet of the Borrower.
 
“Continuation Notice”: as defined in Section 2.9(b).
 
“Continuing Directors”:  the directors of the Borrower on the Closing Date and
each other director of the Borrower, if, in each case, such other director’s
nomination for election to the board of directors of Borrower is recommended by
at least 66⅔% of the then Continuing Directors.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.
 

 
6

--------------------------------------------------------------------------------

 
 
“Control Investment Affiliate”:  as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies. 
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
 
“Conversion Notice”: as defined in Section 2.9(a).
 
“Debtor Relief Laws”: Title 11 of the United States Code entitled “Bankruptcy”,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
 
“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulting Lender”: subject to Section 2.21(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied or waived in
accordance with this Agreement, or (ii) pay to the Administrative Agent, any
Issuing Lender, the Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within two Business Days of the date
when due, (b) has notified the Borrower, the Administrative Agent, any Issuing
Lender or the Swingline Lender in writing that it does not intend to comply with
such Lender’s funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lenders’
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied or was not
satisfied in accordance with this Agreement), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other Federal or state regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.21(b)) upon delivery of written notice of such
determination to the Borrower, each Issuing Lender, the Swingline Lender and
each Lender.
 

 
7

--------------------------------------------------------------------------------

 
 
“Default Rate”:  as defined in Section 2.11(c).
 
“Derivatives Counterparty”:  as defined in Section 7.6.
 
“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Documentation Agent”: as defined in the preamble hereto.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.
 
“Earn-Out Consideration”: any such term or any similar term defined in the
purchase agreement entered into in connection with a Permitted Acquisition
Transaction.
 
“Environmental Laws”:  any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.
 
“Environmental Permits”:  any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Eurocurrency Reserve Requirements”:  for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System of the United States.
 
“Eurodollar Base Rate”: (a) for any Interest Period as to any Eurodollar Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays an average
British Bankers Association Interest Settlement Rate (such page currently being
LIBOR01 page) (the “BBA Rate”) for deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 A.M. (London, England time), two Business
Days prior to the commencement of such Interest Period, (ii) in the event the
rate referenced in the preceding clause (i) does not appear on such page or
service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays the BBA Rate for deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 A.M. (London, England
time) two Business Days prior to the commencement of such Interest Period or
(iii) in the event the rates referenced in the preceding clauses (i) and (ii)
are not available, the offered quotation rate to first class banks in the London
interbank market by Barclays Bank for deposits (for delivery on the first day of
the relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of Barclays Bank, in its capacity as a
Lender (or, if it is not a Lender of such Loan, in such amount determined by the
Administrative Agent) for which the Eurodollar Rate is then being determined
with maturities comparable to such Interest Period as of approximately 11:00
A.M. (London, England time) two Business Days prior to the commencement of such
Interest Period; and
 

 
8

--------------------------------------------------------------------------------

 
 
(b) when used with respect to clause (c) of the definition of “Base Rate” only,
as of any date of determination, (i) the rate per annum determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the BBA Rate for deposits in Dollars being
delivered in the London interbank market for a term of one month commencing on
such date, determined as of approximately 11:00 A.M. (London, England time) two
Business Days prior to such date, (ii) in the event the rate referenced in the
preceding clause (i) does not appear on such page or service or if such page or
service shall cease to be available, the rate determined by the Administrative
Agent to be the offered rate on such other page or other service which displays
the BBA Rate for deposits in Dollars being delivered in the London interbank
market for a term of one month commencing on such date or (iii) in the event the
rates referenced in the preceding clauses (i) and (ii) are not available, the
offered quotation rate to first class banks in the London interbank market by
Barclays Bank for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in same day funds comparable to the principal
amount of the applicable Base Rate Loan of Barclays Bank, in its capacity as a
Lender (or, if it is not a Lender of such Loan, in such amount determined by the
Administrative Agent) for which such rate is then being determined as of
approximately 11:00 A.M. (London, England time) two Business Days prior to such
date for deposits in Dollars being delivered in the London interbank market for
a term of one month commencing on such date; provided that, if such date is not
a Business Day, the rate under this clause (b) for such date shall be the rate
determined in accordance with this clause (b) for the immediately preceding
Business Day.
 
“Eurodollar Loans”:  Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):
 

 
Eurodollar Base Rate
   
1.00 - Eurocurrency Reserve Requirements
 

 
“Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).
 
“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 

 
9

--------------------------------------------------------------------------------

 

“Excess Cash Flow”:  for any fiscal year of the Subsidiaries, the difference, if
any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal year, (ii) the amount of all non-cash charges (including taxes,
depreciation and amortization) deducted in arriving at such Consolidated Net
Income and (iii) the aggregate amount of the decrease, if any, in prepaid
advertising costs with respect to any Subsidiary during such fiscal year, minus
(b) the sum, without duplication, of (i) the aggregate amount of Consolidated
Net Income of Foreign Subsidiaries that has not been repatriated or otherwise
distributed to the Borrower or any of its Domestic Subsidiaries, (ii) the amount
of all non-cash credits (including taxes) included in arriving at such
Consolidated Net Income, (iii) the aggregate amount actually paid in cash during
such fiscal year on account of Capital Expenditures (minus the sum of the
principal amount of Indebtedness incurred in connection with such expenditures
and the amount of any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount), (iv) the aggregate amount actually paid in cash
during such fiscal year on account of Permitted Acquisitions or Permitted
Foreign Subsidiary Acquisitions (minus the sum of the principal amount of
Indebtedness incurred in connection with such acquisitions and the amount of any
such acquisitions financed with the proceeds of any Reinvestment Deferred
Amount), (v) the aggregate amount of any Earn-Out Consideration actually paid in
cash during such fiscal year on account of any Permitted Acquisition or any
Permitted Foreign Subsidiary Acquisition, (vi) the aggregate amount of all
optional prepayments of the Loans and any other Funded Debt during such fiscal
year, (vii) the aggregate amount of all regularly scheduled principal payments
of Funded Debt (including, without limitation, the Loans) of the Borrower and
its Subsidiaries made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder) and (viii) the aggregate amount of the
increase, if any, in prepaid advertising costs with respect to any Subsidiary
during such fiscal year.
 
“Excluded Foreign Subsidiary”:  any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower.
 
“Excluded Taxes”:  (i) net income taxes and franchise taxes (imposed in lieu of
net income taxes) imposed on the Administrative Agent or any Lender as a result
of a present or former connection between the Administrative Agent or such
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent’s or such Lender’s
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), (ii) taxes that
are attributable to a Lender’s failure to comply with the requirements of
paragraph (d) or (e) of Section 2.16, (iii) United States withholding taxes
imposed on amounts payable to a Lender at the time such Lender becomes a party
to this Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to paragraph 2.16(a),
or (iv) taxes imposed with respect to FATCA, including any interest, additions
to tax or penalties applicable with respect to clauses (i) – (iv) above.
 
“Existing 2012 Notes”: the Borrower’s 1.875% convertible senior subordinated
notes due 2012.
 
“Existing Convertible Notes”: the Borrower’s 2.50% convertible senior
subordinated notes due 2016 and the Existing 2012 Notes.
 
“Extensions of Credit”:  as to any Lender at any time, an amount equal to the
sum of (a) the aggregate principal amount of all Loans made by such Lender then
outstanding, (b) such Lender’s Revolving Credit Percentage of the L/C
Obligations then outstanding and (c) such Lender’s Revolving Credit Percentage
of the aggregate principal amount of Swingline Loans then outstanding.
 
“Facility”:  the Commitments and the extensions of credit made thereunder.
 

 
10

--------------------------------------------------------------------------------

 
 
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended version that is substantively comparable) and any
current or future regulations or official interpretations thereof.
 
“Federal Funds Effective Rate”:  for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate (rounded upwards, if necessary, to the next 1/100 of
1%) charged to the Person acting as the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.
 
“Fee Letters”:  (i) that certain Fee and Indemnification Letter, dated as of
October 27, 2011, by and among the Borrower, Barclays Bank, Goldman Sachs Bank
USA and GE Corporate Financial Services, Inc. and (ii) that certain Agency Fee
Letter, dated as of October 27, 2011, by and between the Borrower and Barclays
Bank, as Administrative Agent.
 
“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“Fronting Exposure”: at any time there is a Defaulting Lender, (a) with respect
to any Issuing Lender, such Defaulting Lender’s Revolving Credit Percentage of
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Lender other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Revolving Credit Percentage of
outstanding Swingline Loans made by such Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
 
“Funded Debt”:  with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a) through (e) of the definition of
“Indebtedness” in this Section 1.1.
 
“Funding Office”:  the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
“Granting Lender”: as defined in Section 10.6(g).
 

 
11

--------------------------------------------------------------------------------

 
 
“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement
executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A, as the same may be amended, supplemented
or otherwise modified from time to time.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
 
“Hedge Agreements”:  all interest rate or currency forwards, options, swaps,
caps or collar agreements, foreign exchange agreements, commodity contracts or
similar arrangements entered into by the Borrower or its Subsidiaries providing
for protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under acceptance, letter of credit, surety bond or similar
facilities, (g) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person, (h) all obligations for any Earn-Out Consideration that is or is
highly likely to be paid within the next twelve months (other than those
obligations that are satisfied solely with Capital Stock of the
Borrower),  (i) the liquidation value of mandatorily redeemable preferred
Capital Stock of such Person, (j) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (i) above,
(k) all obligations of the kind referred to in clauses (a) through (j) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation and (l) for the purposes of Section 8(e) only, all obligations of
such Person in respect of Hedge Agreements.  The Indebtedness of any Person
shall include, without duplication, the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

 
12

--------------------------------------------------------------------------------

 
 
“Indemnified Liabilities”:  as defined in Section 10.5.
 
“Indemnitee”:  as defined in Section 10.5.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, software, databases, patents, patent
licenses, trademarks, trademark licenses, trademark applications, service marks,
service mark licenses, service mark applications, trade names, brand names,
domain names, mask works, mask work licenses, technology and related
improvements, know-how and processes, trade secrets, all registrations and
applications related to any of the above, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
 
“Interest Payment Date”:  (a) as to any Base Rate Loan (other than a Swingline
Loan), the last Business Day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurodollar Loan having an Interest Period of three months or
shorter, the last day of such Interest Period, (c) as to any Eurodollar Loan
having an Interest Period longer than three months, each day that is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period, (d) as to any Loan (other than a
Swingline Loan), the date of any repayment or prepayment made in respect thereof
and (e) as to any Swingline Loan, the day such Loan is required to be repaid.
 
“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if acceptable to
all Lenders, as determined by such Lenders in their sole discretion) nine or
twelve months thereafter, as selected by the Borrower in a Borrowing Notice or
Conversion Notice, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six or (if acceptable to all Lenders, as determined by such Lenders in their
sole discretion) nine or twelve months thereafter, as selected by the Borrower
by a Continuation Notice to the Administrative Agent not later than 11:00 A.M.,
New York City time, on the date that is three Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that, all
of the foregoing provisions relating to Interest Periods are subject to the
following:
 
(i)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 
13

--------------------------------------------------------------------------------

 
 
(ii)          any Interest Period that would otherwise extend beyond the
Termination Date shall end on the Termination Date; and
 
(iii)         any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.
 
“Investment”:  as defined in Section 7.8.
 
“Issuing Lender”: (a) Barclays Bank and (b) each other Lender as the Borrower
may from time to time select as an Issuing Lender hereunder (provided that such
Lender shall be reasonably acceptable to the Administrative Agent and has agreed
to be an Issuing Lender hereunder in a writing satisfactory to the
Administrative Agent, executed by such Lender, the Borrower and the
Administrative Agent), each in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.  An Issuing
Lender may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Lender, in which case the term “Issuing
Lender” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.  Notwithstanding anything herein to the contrary,
neither Barclays Bank nor any of its branches or Affiliates shall be required to
issue any commercial letters of credit hereunder.
 
“L/C Advance”: as to any Lender, such Lender’s funding of its participation in
any L/C Borrowing in accordance with its Revolving Credit Percentage.
 
“L/C Application”: an application and agreement for the issuance or amendment of
a Letter of Credit in the form from time to time in use by the applicable
Issuing Lender, together with a request for L/C Credit Extension substantially
in the form of Exhibit I-2 (or such other form as the Administrative Agent and
the applicable Issuing Lender may approve).
 
“L/C Borrowing”: an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed by the Borrower on the date when
made or refinanced.
 
“L/C Commitment”:  as to any Issuing Lender, its commitment to issue Letters of
Credit, and to amend, renew or extend Letters of Credit previously issued by it,
pursuant to Section 3, in an aggregate face amount at any time outstanding not
to exceed (a) in the case of any Issuing Lender party hereto as of the Closing
Date, the amount set forth opposite such Issuing Lender’s name on
Schedule 1.1(a) under the heading “L/C Commitments” and (b) in the case of any
Lender that becomes an Issuing Lender hereunder thereafter, that amount which
shall be set forth in the written agreement by which such Lender shall become an
Issuing Lender, in each case as the maximum outstanding face amount of Letters
of Credit to be issued at any one time by such Issuing Lender, as such
commitment may be changed from time to time pursuant to the terms hereof or with
the agreement in writing of such Lender, the Borrower and the Administrative
Agent.  The aggregate L/C Commitments of all the Issuing Lenders shall be less
than or equal to the L/C Sublimit at all times.
 
“L/C Credit Extension”: with respect to any Letter of Credit, the issuance
thereof or the extension of the expiry date thereof, or the renewal or increase
of the amount thereof.
 
“L/C Documents”: as to any Letter of Credit, each L/C Application and any other
document, agreement and instrument entered into by the applicable Issuing Lender
and the Borrower or in favor of such Issuing Lender and relating to such Letter
of Credit.
 

 
14

--------------------------------------------------------------------------------

 
 
“L/C Expiration Date”: the day that is five Business Days prior to the
Termination Date.
 
“L/C Fee”: defined in Section 2.5(c).
 
“L/C Obligations”: as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.
 
“L/C Sublimit”: an amount equal to the lesser of (a) $10,000,000 and (b) the
Total Commitments.  The L/C Sublimit is part of, and not in addition to, the
Facility.
 
“Lenders”: as defined in the preamble hereto.
 
“Letter of Credit”: any standby letter of credit issued hereunder.
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
 
“Loan”:  any loan made by any Lender pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Security Documents, the Fee Letters and
any Notes.
 
“Loan Parties”:  the Borrower and each Subsidiary of the Borrower that is a
party to a Loan Document.
 
“Material Adverse Effect”:  a material adverse effect on (a)  the business,
assets, property, operations, or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity, and any other substances or forces of any kind, whether or not
any such substance or force is defined as hazardous or toxic under any
Environmental Law, that is regulated pursuant to or could give rise to liability
under any Environmental Law.
 
“Maximum Rate”: as defined in Section 10.6.
 
“Minimum Collateral Amount”: at any time, as to Cash Collateral consisting of
cash or deposit account balances, an amount equal to 103% of the Fronting
Exposure of (a) all Issuing Lenders with respect to Letters of Credit issued and
outstanding at such time and (b) the Swingline Lender with respect to Swingline
Loans outstanding at such time.
 
“Minimum Liquidity Amount”: at any time, the sum of (a) the Total Available
Commitments and (b) Unrestricted Cash.
 

 
15

--------------------------------------------------------------------------------

 
 
“Mortgages”:  each of the mortgages and deeds of trust, if any, made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Secured Parties.
 
“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset which is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other customary fees and expenses actually incurred in connection therewith and
net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements with respect to such Asset Sale or Recovery Event),  (b) in
connection with any issuance or sale of debt securities or instruments or the
incurrence of loans, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith and (c) in connection with sale or
issuance of Capital Stock, the cash proceeds received from such sale or
issuance, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.
 
“Non-Consenting Lender”: any Lender that does not approve any amendment, waiver
or consent that (a) requires the approval of all affected Lenders in accordance
with the terms of Section 10.1 and (b) has been approved by the Required
Lenders.
 
“Non-Defaulting Lender”:  a Lender that is not a Defaulting Lender.
 
“Non-Excluded Taxes”:  Taxes other than Excluded Taxes and Other Taxes.
 
“Nonrenewal Notice Date”: as defined in Section 3.2(c).
 
“Non-U.S. Lender”:  as defined in Section 2.16(d)(i).
 
“Note”:  as defined in Section 2.4(e).
 
“Obligations”:  the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender or any Qualified
Counterparty, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, any Specified Hedge Agreement or any other document made, delivered
or given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise; provided, that (i) obligations of the
Borrower or any Subsidiary under any Specified Hedge Agreement shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed and (ii) any
release of Collateral or Subsidiary Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements.
 

 
16

--------------------------------------------------------------------------------

 
 
“OFAC”: the United States Department of the Treasury’s Office of Foreign Assets
Control.
 
“OFAC Regulations”:  the regulations promulgated by OFAC, as amended from time
to time.
 
“Organizational Documents”:  as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person.
 
“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
interest, additions to tax or penalties applicable thereto.
 
“Outstanding Amount”: (a) with respect to the Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans (including any refinancing of outstanding
unpaid drawings under Letters of Credit or L/C Credit Extensions) occurring on
such date; and (b) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions) or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.
 
“Participant”:  as defined in Section 10.6(b).
 
“Participant Register”:  as defined in Section 10.6(b).
 
“Payment Office”:  the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Permitted Acquisition”: (i) to the extent clause (ii) below is not satisfied,
any acquisition (including, if applicable, in the case of any Intellectual
Property, by way of license) approved by the Required Lenders or (ii) any
acquisition of all or a majority controlling interest in the Capital Stock, or
all or substantially all of the assets, of any Person, or of all or
substantially all of the assets constituting a division, product line or
business line of any Person, if such acquisition described in this clause (ii)
complies with the following criteria:
 
(a)           no Default or Event of Default shall be in effect immediately
prior or after giving effect to such acquisition;

 
17

--------------------------------------------------------------------------------

 
 
(b)           such acquisition is consummated by a Subsidiary Guarantor or the
acquired Person or assets are sold, contributed, conveyed, assigned or otherwise
transferred to a Subsidiary Guarantor by the Borrower or the acquired Person
shall become a Subsidiary of the Borrower and, in each case, the acquired Person
shall become a Subsidiary Guarantor and the acquired assets (including the
Capital Stock of the acquired Person) shall be pledged as additional Collateral;
 
(c)           after giving effect to the consummation of such acquisition and to
the incurrence of any Indebtedness associated therewith, the Borrower shall be
in proforma compliance with Section 7.1;
 
(d)           for any acquisition the value of which exceeds 2.5% of
Consolidated Total Assets (as measured by the purchase price of the acquired
assets and any liabilities incurred in connection therewith), prior to the
consummation of such acquisition (i) the Administrative Agent shall have
received the historical financial statements for the most recently completed
fiscal year and any subsequently completed fiscal quarter and the then current
financial projections in respect of the Person, division, product line or line
of business acquired in such acquisition for the one-year period following the
consummation of such acquisition, (ii) the Administrative Agent shall have
received the then current drafts of the documentation to be executed in
connection with such acquisition (with final copies of such documentation to be
delivered to the Administrative Agent promptly upon becoming available),
including all schedules and exhibits thereto and (iii) the Administrative Agent
shall have received notice of the closing date for such acquisition; provided
that the foregoing financial statements, documentation and notice shall not be
required to be given if doing so (x) would materially interfere with, or would
cause materially adverse economic consequences with respect to, the consummation
of such acquisition or (y) is prohibited by any Requirement of Law (other than
the Organizational Documents of the Borrower or a Subsidiary); and
 
(e)           for any acquisition the value of which exceeds 5.0% of
Consolidated Total Assets (as measured by the purchase price of the acquired
assets and any liabilities incurred in connection therewith), prior to the
consummation of such acquisition the Administrative Agent shall have received a
pro forma balance sheet and pro forma income statements for the twelve-month
period ending prior to the date of the acquisition for the Borrower and its
Subsidiaries after giving effect to such acquisition; provided that the
foregoing financial statements shall not be required to be given if doing so (x)
would materially interfere with, or would cause materially adverse economic
consequences with respect to, the consummation of such acquisition or (y) is
prohibited by any Requirement of Law (other than the Organizational Documents of
the Borrower or a Subsidiary).
 
“Permitted Acquisition Transactions”:  the collective reference to Permitted
Acquisitions, Permitted Foreign Subsidiary Acquisitions and Permitted
Unrestricted Subsidiary Acquisitions.
 
“Permitted Additional Indebtedness”:  as defined in Section 7.2(g).
 
“Permitted Convertible Notes Offering”:  (a) the Existing Convertible Notes and
(b) any offering by the Borrower after the Closing Date of convertible notes in
accordance with Section 7.2(g).
 
“Permitted Foreign Subsidiary Acquisition”:  any acquisition of all or a
majority controlling interest in the Capital Stock, or all or substantially all
of the assets, of any Person, or of all or substantially all of the assets
constituting a division, product line or business line of any Person, if such
acquisition complies with the following criteria:
 
(a)           no Default or Event of Default shall be in effect immediately
prior or after giving effect to such acquisition;

 
18

--------------------------------------------------------------------------------

 
 
(b)           such acquisition is funded solely with Capital Stock of the
Borrower or the Net Cash Proceeds from the issuance of any Permitted Additional
Indebtedness, or any combination thereof;
 
(c)           the acquired Person will become (after giving effect to such
acquisition) a Foreign Subsidiary or the acquired assets are sold, contributed,
conveyed, assigned or otherwise transferred to a Foreign Subsidiary by the
Borrower and, in each case and to the extent such Foreign Subsidiary is directly
owned by a Loan Party, 65% of the total outstanding Capital Stock of such
Foreign Subsidiary shall be pledged as additional Collateral;
 
(d)           such Foreign Subsidiary shall not create, incur, assume or suffer
to exist (i) any Indebtedness and (ii) any Lien upon any of its Property,
whether now owned or hereafter acquired, subject to permitted Indebtedness
incurred pursuant to Section 7.2(k);
 
(e)           after giving effect to the consummation of such acquisition and to
the incurrence of any Indebtedness associated therewith, the Borrower shall be
in pro forma compliance with Section 7.1;
 
(f)            for any acquisition the value of which exceeds 2.5% of
Consolidated Total Assets (as measured by the purchase price of the acquired
assets and any liabilities incurred in connection therewith) prior to the
consummation of such acquisition (i) the Administrative Agent shall have
received the historical financial statements for the most recently completed
fiscal year and any subsequently completed fiscal quarter and the then current
financial projections in respect of the Person, division, product line or line
of business acquired in such acquisition for the one-year period following the
consummation of such acquisition, (ii) the Administrative Agent shall have
received the then current drafts of the documentation to be executed in
connection with such acquisition (with final copies of such documentation to be
delivered to the Administrative Agent promptly upon becoming available),
including all schedules and exhibits thereto and (iii) the Administrative Agent
shall have received notice of the closing date for such acquisition; provided
that the foregoing financial statements, documentation and notice shall not be
required to be given if doing so (x) would materially interfere with, or would
cause materially adverse economic consequences with respect to, the consummation
of such acquisition or (y) is prohibited by any Requirement of Law (other than
the Organizational Documents of the Borrower or a Subsidiary); and
 
(g)           for any acquisition the value of which exceeds 5.0% of
Consolidated Total Assets (as measured by the purchase price of the acquired
assets and any liabilities incurred in connection therewith), prior to the
consummation of such acquisition the Administrative Agent shall have received a
pro forma balance sheet and pro forma income statements for the twelve-month
period ending prior to the date of the acquisition for the Borrower and its
Subsidiaries after giving effect to such acquisition; provided that the
foregoing financial statements shall not be required to be given if doing so (x)
would materially interfere with, or would cause materially adverse economic
consequences with respect to, the consummation of such acquisition or (y) is
prohibited by any Requirement of Law (other than the Organizational Documents of
the Borrower or a Subsidiary).
 
“Permitted Unrestricted Subsidiary Acquisition”: any acquisition of all or a
majority controlling interest in the Capital Stock, or all or substantially all
of the assets, of any Person, or of all or substantially all of the assets
constituting a division, product line or business line of any Person, if such
acquisition complies with the following criteria:

 
19

--------------------------------------------------------------------------------

 

(a) the aggregate amount of Permitted Unrestricted Subsidiary Acquisitions
(other than the portion of any Permitted Unrestricted Subsidiary Acquisitions
funded with the Capital Stock of the Borrower or Unrestricted Subsidiary Cash),
together with any Investments permitted pursuant to Section 7.8(j) shall not
exceed $35,000,000, plus, if the Minimum Liquidity Amount after giving pro forma
effect to such Permitted Unrestricted Subsidiary Acquisition is greater than
$100,000,000, additional Permitted Unrestricted Subsidiary Acquisitions;
provided that (i) no Default or Event of Default shall have occurred and be
continuing at the time of such Permitted Unrestricted Subsidiary Acquisition and
(ii) the Borrower is in pro forma compliance with Section 7.1 before and after
giving effect to such Permitted Unrestricted Subsidiary Acquisition; and
 
(b) the acquired Person or assets are sold, contributed, conveyed, assigned or
otherwise transferred to an Unrestricted Subsidiary by the Borrower or the
acquired Person shall become a direct Subsidiary of the Borrower without
recourse to the Borrower or any Subsidiary (other than Standard Repurchase
Obligations).
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  at a particular time, any employee benefit plan (within the meaning of
Section 3(3) of ERISA) that is covered by ERISA and in respect of which the
Borrower or a Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
 
“Platform”: as defined in Section 6.2.
 
“Prepayment Notice”: as defined in Section 2.7.
 
“Projections”: as defined in Section 6.2(b).
 
“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
 
“Qualified Counterparty”:  with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an Affiliate of a Lender.
 
“Recovery Event”:  any settlement of or payment equal to or greater than
$2,000,000 in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any Property of the Borrower or any of its
Subsidiaries if such Property is or is required to become Collateral.
 
“Refinanced Indebtedness”: as defined in Section 7.2(j).
 
“Register”:  as defined in Section 10.6(d).
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Reimbursement Obligation”:  the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
 
“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that are not applied to prepay the Loans pursuant to
Section 2.8(b) as a result of the delivery of a Reinvestment Notice.

 
20

--------------------------------------------------------------------------------

 
 
“Reinvestment Event”:  any Asset Sale, or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
 
“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Borrower or a Wholly Owned Subsidiary Guarantor intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business.
 
“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the business of the Borrower or of any Subsidiary.
 
“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Borrower or any Subsidiary shall have determined not
to, or shall have otherwise ceased to, acquire or repair assets useful in the
business of the Borrower or of any Subsidiary with all or any portion of the
relevant Reinvestment Deferred Amount.
 
“Related Fund”:  with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such Lender.
 
“Related Person”: as to any Person, such Person’s Affiliates and the partners,
directors, officers, employees, agents, attorneys-in-fact, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty-day notice period is waived under
subsections PBGC Reg. § 4043.
 
“Required Lenders”:  the holders of more than 50% of  the Total Commitments then
in effect or, if the Commitments have been terminated, the Total Extensions of
Credit then outstanding; provided that, at any time there are two or more
Lenders, Required Lenders shall consist of at least two Lenders which are not
Affiliates; provided, further that, the Commitment of, and the Extensions of
Credit held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
 
“Requirement of Law”:  as to any Person, the Organizational Documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.
 
“Responsible Officer”:  the chief executive officer, president, chief financial
officer or general counsel of the Borrower, but in any event, with respect to
financial matters, the chief financial officer of the Borrower.
 
 “Restricted Payments”:  as defined in Section 7.6.

 
21

--------------------------------------------------------------------------------

 
 
“Restricted Subsidiary”:  any Subsidiary of the Borrower other than any
Unrestricted Subsidiary.
 
“Restricted Subsidiary Cash”:  for any fiscal quarter of the Borrower and its
Subsidiaries, the result of, without duplication, (a) Excess Cash Flow
(calculated on a quarterly basis) for such fiscal quarter, minus (b) to the
extent not already included in the calculation of Excess Cash Flow, the amount
of such Excess Cash Flow actually used during such fiscal quarter for any other
purpose permitted by this Agreement, plus (c) the aggregate amount of Net Cash
Proceeds of any Indebtedness incurred by the Borrower or its Subsidiaries during
such fiscal quarter (including the aggregate amount of Net Cash Proceeds of any
Permitted Convertible Notes Offering during such fiscal quarter), minus (d) the
aggregate amount of such Net Cash Proceeds described in clause (c) hereof
actually paid during such fiscal quarter on account of hedge and warrant option
transactions in connection with a Permitted Convertible Notes Offering, minus
(e) the aggregate amount of such Net Cash Proceeds described in clause (c)
hereof actually used during such fiscal quarter for any purpose permitted by
this Agreement (including any Permitted Acquisitions Transaction), plus (h) the
aggregate amount of any Restricted Subsidiary Cash from a prior period.
 
“Revolving Credit Percentage”:  as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the Total Commitments (or, at
any time after the Commitments shall have expired or terminated, the percentage
which the aggregate amount of such Lender’s Extensions of Credit then
outstanding constitutes of the Total Extensions of Credit then outstanding);
provided, that, in the event that the Loans are paid in full prior to the
reduction to zero of the Total Extensions of Credit, the Revolving Credit
Percentages shall be determined in a manner designed to ensure that the other
outstanding Extensions of Credit shall be held by the Lenders on a comparable
basis. Notwithstanding the foregoing, in the case of Section 2.21 when a
Defaulting Lender shall exist, Revolving Credit Percentages shall be determined
without regard to any Defaulting Lender’s Commitment.
 
“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
 
“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.
 
“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any) and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any Property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.
 
“Senior Secured Leverage Ratio”: as of the date of any determination, the ratio
of (a) Consolidated Senior Secured Debt to (b) Consolidated EBITDA of the
Borrower and its Subsidiaries.
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
 
“Solvent”:  with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature.  For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 
22

--------------------------------------------------------------------------------

 
 
“SPC”: as defined in Section 10.6(g).
 
“Specified Brand Assets”: (i) the brand names owned by the Loan Parties listed
on Schedule 1.1(c) and all licenses and other rights and assets associated
therewith and (ii) such other brand names and associated licenses and rights as
the Borrower and its Subsidiaries may acquire from time to time; provided that
such additional brand names and associated assets are owned by a Loan Party and
are pledged as Collateral for the benefit of the Secured Parties under the
Security Documents.
 
“Specified Change of Control”:  a “change of control” or “fundamental change”
(or any other defined term having a similar purpose), as defined in any
indenture or other instrument governing any Permitted Additional Indebtedness.
 
“Specified Hedge Agreement”:  any Hedge Agreement entered into by the Borrower
or any Subsidiary Guarantor and any Qualified Counterparty.
 
“Standard Repurchase Obligation”: any obligation of the Borrower to repurchase
the assets it sold or otherwise transferred under a Permitted Unrestricted
Subsidiary Acquisition as a result of a breach of a representation, warranty or
covenant regarding such assets that the Borrower has determined in good faith to
be customary for such Permitted Unrestricted Subsidiary Acquisition.
 
“Subsidiaries’ Financial Information”:  with respect to the Subsidiaries for any
fiscal year, a report in substantially the form of, and containing the
information set forth in, Exhibit J attached hereto, together with such other
information as the Administrative Agent may reasonably request.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, (a) all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Restricted
Subsidiary or Restricted Subsidiaries of the Borrower and (b) no Unrestricted
Subsidiary shall be a “Subsidiary” of the Borrower for any purpose under this
Agreement; provided that for the purposes of (a) determining (i) Consolidated
Total Assets, (ii) the Senior Secured Leverage Ratio and (iii) the Total
Leverage Ratio and (b) (i) clause (e) of the definition of Permitted Acquisition
and (ii) clause (g) of the definition of Permitted Foreign Subsidiary
Acquisition, references to “Subsidiary” or “Subsidiaries” shall refer to
Restricted Subsidiaries and Unrestricted Subsidiaries of the Borrower.
 
“Subsidiary Guarantor”:  each Subsidiary of the Borrower that is a party to the
Guarantee and Collateral Agreement.
 
“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000.
 

 
23

--------------------------------------------------------------------------------

 
 
“Swingline Lender”: Barclays Bank, in its capacity as the lender of the
Swingline Loans.
 
“Swingline Loans”:  a loan made by the Swingline Lender to the Borrower pursuant
to Section 2.3.
 
“Syndication Agents”:  as defined in the preamble hereto.
 
“Taxes”:  as defined in Section 2.16(a).
 
“Termination Date”:  November 22, 2013.
 
“Total Available Commitments”: at any time, the aggregate amount of the
Available Commitments available at such time.
 
“Total Commitments”:  at any time, the aggregate amount of the Commitments then
in effect.
 
“Total Extensions of Credit”:  at any time, the aggregate amount of the
Extensions of Credit outstanding at such time.
 
“Total Leverage Ratio”:  as of the last day of any period of four consecutive
fiscal quarters, the ratio of (a) Consolidated Total Debt, net of Unrestricted
Cash, on such day to (b) Consolidated EBITDA of the Borrower and its
Subsidiaries for such period.
 
“Transferee”:  as defined in Section 10.15.
 
“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.
 
“UCC”: the Uniform Commercial Code.
 
“United States” and “U.S.”:  the United States of America.
 
“Unreimbursed Amount”: as defined in Section 3.3(a).
 
“Unrestricted Cash”:  as of any date of determination, the aggregate amount of
cash included in the cash accounts and Cash Equivalents listed on the
consolidated balance sheet of the Borrower and its Subsidiaries as at such date
to the extent the use thereof for application to the payment of Indebtedness is
not prohibited by law or any contract to which the Borrower or any of its
Subsidiaries is a party.
 
“Unrestricted Subsidiary”:  (a) each Subsidiary of the Borrower listed on
Schedule 1.1(b) on the Closing Date, (b) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date; provided that at such time (or
promptly thereafter) the Borrower designates such Subsidiary as an Unrestricted
Subsidiary in a written notice to the Administrative Agent, (c) any Subsidiary
subsequently re-designated as an Unrestricted Subsidiary by the Borrower in a
written notice to the Administrative Agent; provided that in the case of each of
(b) and (c), (i) such designation or re-designation shall be deemed to be an
Investment by the Borrower on the date of such designation or re-designation in
an Unrestricted Subsidiary in an amount equal to the net book value of the
Borrower’s investment therein, (ii) the Investment resulting from such
designation or re-designation shall be permitted by Section 7.8, (iii) the
Investment resulting from such designation or re-designation shall exclude any
Investment in which any Specified Brand Assets are sold, contributed, conveyed,
assigned or otherwise transferred to any Person that is not a Loan Party, (iv)
no Default or Event of Default would immediately result from such designation or
re-designation and (v) immediately after giving effect to such designation or
re-designation, the Borrower will be in compliance with Section 7.1 calculated
on a pro forma basis as of the end of the quarter most recently ended prior to
the date of such designation for which financial statements have been delivered
pursuant to Section 6.1.

 
24

--------------------------------------------------------------------------------

 
 
“Unrestricted Subsidiary Cash”: the result of (a) all cash and Cash Equivalents
of the Borrower and its Restricted Subsidiaries and Unrestricted Subsidiaries on
a consolidated basis minus (b) all Restricted Subsidiary Cash.
 
 “Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned directly or indirectly by such Person.
 
“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.
 
1.2           Other Definitional Provisions.  (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
 
(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided that all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made without giving effect to (i) any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof).    If at
any time any change in GAAP would affect the computation of any financial ratio
set forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio to preserve the original intent
thereof in light of such change in GAAP; provided that, until so amended, such
ratio shall continue to be computed in accordance with GAAP prior to such change
therein.
 
(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
 
(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 
25

--------------------------------------------------------------------------------

 

(e)           All calculations of the Senior Secured Leverage Ratio and the
Total Leverage Ratio shall be calculated to the same number of decimal places as
the relevant ratios are expressed in and shall be rounded upward if the number
in the decimal place immediately following the last calculated decimal place is
five or greater.  For example, if the relevant ratio is to be calculated to the
hundredth decimal place and the calculation of the ratio is 5.126, the ratio
will be rounded up to 5.13.
 
SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS
 
2.1           Commitments. (a)  Subject to the terms and conditions hereof, the
Lenders severally agree to make Loans to the Borrower from time to time during
the Commitment Period in an aggregate principal amount at any one time
outstanding for each Lender which, when added to such Lender’s Revolving Credit
Percentage of the sum of (i) the L/C Obligations then outstanding and (ii) the
aggregate principal amount of the Swingline Loans then outstanding, does not
exceed the amount of such Lender’s Commitment.  During the Commitment Period the
Borrower may use the Commitments by borrowing, prepaying the Loans in whole or
in part, and reborrowing, all in accordance with the terms and conditions
hereof.  The Loans may from time to time be Eurodollar Loans or Base Rate Loans,
as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.9, provided that no Loan shall be made as a
Eurodollar Loan after the day that is one month prior to the Termination Date.
 
(b)           The Borrower shall repay all outstanding Loans on the Termination
Date.
 
2.2           Procedure for Borrowing.  (a)  The Borrower may borrow under the
Commitments on any Business Day during the Commitment Period, provided that the
Borrower shall deliver to the Administrative Agent a Borrowing Notice
appropriately completed and signed by a Responsible Officer (which Borrowing
Notice must be received by the Administrative Agent prior to 11:00 A.M., New
York City time, (a) three Business Days prior to the requested Borrowing Date,
in the case of Eurodollar Loans, or (b) one Business Day prior to the requested
Borrowing Date, in the case of Base Rate Loans).  Any Loans made on the Closing
Date shall initially be Base Rate Loans.  Each borrowing of Loans under the
Commitments shall be in an amount equal to (x) in the case of Base Rate Loans,
$3,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if the then
Total Available Commitments are less than $3,000,000, such lesser amount) and
(y) in the case of Eurodollar Loans, $3,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided, that the Swingline Lender may request,
on behalf of the Borrower, borrowings of Base Rate Loans under the Commitments
in other amounts pursuant to Section 2.3(b).  Upon receipt of any such Borrowing
Notice from the Borrower, the Administrative Agent shall promptly notify each
Lender thereof.  Each Lender will make its Revolving Credit Percentage of the
amount of each borrowing of Loans available to the Administrative Agent for the
account of the Borrower at the Funding Office prior to 12:00 Noon, New York City
time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent.  Such borrowing will then be made
available to the Borrower by the Administrative Agent not later than 1:00 P.M.,
New York City time, on the Borrowing Date in like funds as received by the
Administrative Agent.
 
(b)           Failure to Elect.  If no election as to the Type of a borrowing is
specified in the applicable Borrowing Notice, then the requested borrowing shall
be a Base Rate Loan.  If no Interest Period is specified with respect to any
requested Eurodollar Loan, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.
 
 
26

--------------------------------------------------------------------------------

 
 
2.3           Swingline Commitment.
 

(a)           Swingline Loans.  (i)  Subject to the terms and conditions set
forth herein, the Swingline Lender, in reliance on the agreements of the Lenders
set forth in this Section, agrees to make Swingline Loans to the Borrower from
time to time on any Business Day during the Commitment Period, in an aggregate
principal amount not to exceed at any time outstanding the Swingline Commitment;
provided that, after giving effect to any Swingline Loan, (1) the Total
Extensions of Credit shall not exceed the Total Commitments and (2) the
Extensions of Credit of any Lender shall not exceed such Lender’s Commitment;
provided, further, that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.  Immediately upon the making of
a Swingline Loan by the Swingline Lender, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swingline
Lender a participation in such Swingline Loan in an amount equal to such
Lender’s Revolving Credit Percentage of the amount of such Swingline Loan.
 
(ii)           The Borrower shall repay to the Swingline Lender (or, to the
extent required by Section 2.3(c), to the Administrative Agent for the account
of the Lenders) each Swingline Loan made by the Swingline Lender on the earlier
to occur of (i) the date five Business Days after such Swingline Loan is made
and (ii) the Termination Date.
 
(iii)          Each Swingline Loan shall be a Base Rate Loan.
 
(iv)          At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Swingline Lender, the Borrower shall repay
the outstanding Swingline Loans made by such Swingline Lender in an amount
sufficient to eliminate any Fronting Exposure in respect of such Swingline
Loans.
 
(b)           Borrowing Procedures for Swingline Loans.  Each borrowing of
Swingline Loans shall be made upon the Borrower’s irrevocable notice to the
Swingline Lender and the Administrative Agent.  Each such notice shall be in the
form of a Borrowing Notice, appropriately completed and signed by a Responsible
Officer of the Borrower, or may be given by telephone (if immediately confirmed
in writing by delivery of such a written Borrowing Notice consistent with such
telephonic notice) and must be received by the Swingline Lender and the
Administrative Agent not later than 10:00 A.M. (New York City time) on the date
of the requested borrowing, and such notice shall specify (i) the amount to be
borrowed, which shall be in a minimum of $500,000 or a whole multiple of $50,000
in excess thereof, and (ii) the date of such borrowing (which shall be a
Business Day).  Unless the Swingline Lender has received notice from the
Administrative Agent (including at the request of the Required Lenders) prior to
2:00 P.M. (New York City time) on such requested borrowing date (A) directing
the Swingline Lender not to make such Swingline Loan as a result of the
limitations set forth in the first sentence of paragraph (a) of this Section or
(B) that one or more of the applicable conditions set forth in Section 5.2 is
not then satisfied or waived in accordance with this Agreement, then, subject to
the terms and conditions set forth herein, the Swingline Lender shall make each
Swingline Loan available to the Borrower, by wire transfer thereof in accordance
with instructions provided to (and reasonably acceptable to) the Swingline
Lender, not later than 3:00 P.M. (New York City time) on the requested date of
such Swingline Loan (which instructions may include standing payment
instructions, which may be updated from time to time by the Borrower, provided
that, unless the Swingline Lender shall otherwise agree, any such update shall
not take effect until the Business Day immediately following the date on which
such update is provided to the Swingline Lender).
 
 
27

--------------------------------------------------------------------------------

 
 
(c)           Refinancing of Swingline Loans.
 

(i)           The Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Revolving Credit
Percentage of the amount of Swingline Loans made by the Swingline Lender then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Borrowing Notice for purposes hereof) and in accordance with
the requirements of paragraph (b) of this Section, without regard to the minimum
and multiples specified therein, but subject to the aggregate unused Commitments
and the conditions set forth in Section 5.2.  The Swingline Lender shall furnish
the Borrower with a copy of such Borrowing Notice promptly after delivering such
notice to the Administrative Agent.  Each Lender shall make an amount equal to
its Revolving Credit Percentage of the amount specified in such Borrowing
Request available to the Administrative Agent in immediately available funds for
the account of such Swingline Lender at the Funding Office not later than 1:00
P.M. (New York City time) on the day specified in such Borrowing Notice,
whereupon, subject to paragraph (c)(ii) of this Section, each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.
 
(ii)          If for any reason any Swingline Loan cannot be refinanced by Loans
in accordance with paragraph (c)(i) of this Section, the request for Base Rate
Loans submitted by the Swingline Lender as set forth herein shall be deemed to
be a request by the Swingline Lender that each of the Lenders fund its
participation in the relevant Swingline Loan and each Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to such
paragraph (c)(i) shall be deemed payment in respect of such participation.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan funded pursuant to this clause (ii), and thereafter payments in
respect of such Swingline Loan (to the extent of such funded participations)
shall be made to the Administrative Agent and not to the Swingline Lender.
 
(iii)         If any Lender fails to make available to the Administrative Agent
for the account of the Swingline Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this paragraph (c) by the time
specified in paragraph (c)(i), the Swingline Lender shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Effective Rate from time to time in effect and a rate determined by the
Swingline Lender in accordance with banking industry rules on interbank
compensation, plus any reasonable administrative, processing or similar fees
customarily charged by the Swingline Lender in connection with the foregoing. 
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Loan included in the relevant
borrowing or funded participation in the relevant Swingline Loan, as the case
may be.  A certificate of the Swingline Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
 
(iv)         Each Lender’s obligation to make Loans or to purchase and fund
participations in Swingline Loans pursuant to this paragraph (c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or Event of Default or (C) any other occurrence, event or condition, whether or
not similar to any of the foregoing; provided that each Lender’s obligation to
make Loans pursuant to this paragraph (c) is subject to the conditions set forth
in Section 5.2.  No such funding of participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swingline Loans, together with
interest as provided herein.
 
 
28

--------------------------------------------------------------------------------

 
 
(d)           Repayment of Participations.
 
(i)           At any time after any Lender has purchased and funded a
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will promptly remit such
Lender’s Revolving Credit Percentage of such payment to the Administrative Agent
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participation was funded) in like funds as
received by the Swingline Lender, and any such amounts received by the
Administrative Agent will be remitted by the Administrative Agent to the Lenders
that shall have funded their participations pursuant to paragraph (c)(ii) of
this Section to the extent of their interests therein.
 
(ii)          If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 10.7(c)
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Lender shall pay to such Swingline Lender its Revolving
Credit Percentage thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned at a
rate per annum equal to the Federal Funds Effective Rate from time to time in
effect.  The Administrative Agent will make such demand upon the request of the
Swingline Lender.  The obligations of the Lenders under this clause (ii) shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
(e)           Interest for Account of Swingline Lender.  Until each Lender funds
its Base Rate Loan or participation pursuant to this Section to refinance such
Lender’s Revolving Credit Percentage of any Swingline Loan made by the Swingline
Lender, interest in respect of such Lender’s share thereof shall be solely for
the account of such Swingline Lender.
 
2.4           Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender the outstanding principal amount of the Loan of such
Lender on the Termination Date (or on such earlier date on which the Loans
become due and payable pursuant to Section 2.3, in the case of Swingline Loans,
or Section 8).  The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Loans from time to time outstanding from the Closing
Date until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.11.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from the Loan of such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.
 
(c)           The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 10.6(d), and a subaccount therein for
each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
 

 
29

--------------------------------------------------------------------------------

 
 
(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.4(b) shall, to the extent permitted by
applicable law, be primafacie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loan made to
the Borrower by such Lender in accordance with the terms of this Agreement.
 
(e)           The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will promptly execute and deliver to such
Lender a promissory note of the Borrower evidencing the Loan of such Lender,
substantially in the forms of Exhibit F-1 or F-2 (“Revolving Note” or “Swingline
Note”, as applicable; together, a “Note”), with appropriate insertions as to
date and principal amount.
 
2.5           Fees, etc.  (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee for the period from and
including the Closing Date to the last day of the Commitment Period, computed at
the Commitment Fee Rate on the average daily amount of the Available Commitment
of such Lender during the period for which payment is made, payable quarterly in
arrears on the last Business Day of each March, June, September and December and
on the Termination Date, commencing on the first of such dates to occur after
the Closing Date.
 
(b)           The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates from time to time agreed to in writing by the
Borrower and the Administrative Agent.
 
(c)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a Letter of Credit fee with respect to its participations
in each outstanding Letter of Credit (the “L/C Fee”) which shall accrue at a
rate per annum equal to the Applicable Margin for Eurodollar Loans on the daily
maximum amount then available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit), during the period from and including the Closing Date to but excluding
the later of the Termination Date and the date on which such Lender ceases to
have any L/C Obligations; provided that any L/C Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable Issuing Lender shall be payable, to the maximum extent permitted by
applicable Requirement of Law, to the other Lenders in accordance with the
upward adjustments in their respective Revolving Credit Percentages allocable to
such Letter of Credit pursuant to Section 2.21, with the balance of such fee, if
any, payable to the applicable Issuing Lender for its own account.  Accrued L/C
Fees shall be payable quarterly in arrears on the last Business Day of each
March, June, September and December and on the Termination Date, commencing on
the first of such dates to occur after the Closing Date; provided that any such
fees accruing after such Termination Date shall be payable on demand. 
Notwithstanding anything herein to the contrary, while any Event of Default
exists, all L/C Fees shall accrue at the Default Rate applicable to interest on
Eurodollar Loans.
 
(d)           The Borrower agrees to pay to each Issuing Lender for its own
account a fronting fee with respect to each Letter of Credit issued by such
Issuing Lender at a rate per annum equal to 0.125% on the daily maximum amount
then available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit if such maximum
amount increases periodically pursuant to the terms of such Letter of Credit),
during the period from and including the Closing Date to but excluding the later
of the Termination Date and the date on which such Issuing Lender ceases to have
any L/C Obligations.  Fronting fees shall be payable quarterly in arrears on the
last Business Day of each March, June, September and December and on the
Termination Date, commencing on the first of such dates to occur after the
Closing Date; provided that any such fees accruing after such Termination Date
shall be payable on demand.  In addition, the Borrower agrees to pay to each
Issuing Lender for its own account the customary issuance, presentation,
amendment and other reasonable and documented processing fees, and other
standard costs and charges, of such Issuing Lender relating to letters of credit
as from time to time in effect, which fees, costs and charges shall be payable
to such Issuing Lender within three Business Days after its demand therefor and
are nonrefundable.

 
30

--------------------------------------------------------------------------------

 
 
2.6         Termination or Reduction of Commitments.
 
(a)          Optional.  The Borrower may, upon notice to the Administrative
Agent, terminate the unused portion of the Commitments, or from time to time
reduce the Total Available Commitments, the L/C Sublimit or the Swingline
Commitment; provided that (a) each such notice shall be in writing and must be
received by the Administrative Agent at least three Business Days prior to the
effective date of such termination or reduction, and shall be irrevocable
(provided that a notice of termination of the Commitments may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied), (b) any such partial reduction shall be in an
aggregate amount of $3,000,000 or a larger multiple of $1,000,000 and (c) the
Borrower shall not terminate or reduce (i) the Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Extensions
of Credit would exceed the Total Commitments, (ii) the L/C Sublimit if, after
giving effect thereto, the Outstanding Amount of all L/C Obligations would
exceed the L/C Sublimit or (iii) the Swingline Commitment if, after giving
effect thereto and to any concurrent prepayments hereunder, the Outstanding
Amount of all Swingline Loans would exceed the Swingline Commitment; provided,
further, that, upon any such partial reduction of the L/C Sublimit or the
Swingline Commitment, unless the Borrower, the Administrative Agent and the
applicable Issuing Lenders or the Swingline Lender, as the case may be,
otherwise agree, the amount of the L/C Commitments of the Issuing Lenders or the
Swingline Commitment of the Swingline Lender will be reduced proportionately by
the amount of such reduction.  For avoidance of doubt, upon termination of the
Commitments, the L/C Commitments and the Swingline Commitment shall
automatically terminate.  Unless previously terminated, the Commitments shall
automatically terminate on Termination Date.
 
(b)         Application of Commitment Reductions.  The Administrative Agent will
promptly notify the Lenders of any termination or reduction of the Commitments,
the L/C Sublimit or the Swingline Commitment pursuant to this Section.  Upon any
reduction of Total Available Commitments, the Commitment of each Lender shall be
reduced by such Lender’s ratable share of the amount of such reduction.
 
2.7         Optional Prepayments.  The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent, substantially in the
form of and containing the information prescribed by Exhibit I-4, (a “Prepayment
Notice”) (i) no later than 11:00 A.M., New York City time, three Business Days
prior thereto in the case of Eurodollar Loans, (ii) no later than 11:00 A.M.,
New York City time, one Business Day prior thereto in the case of Base Rate
Loans (other than Swingline Loans) and (iii) no later than 12:00 noon, New York
City time, on the date of prepayment in the case of Swingline Loans, which
Prepayment Notice shall specify the date and amount of such prepayment and
whether such prepayment is of Eurodollar Loans, Base Rate Loans or Swingline
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.17.  Upon receipt of any such Prepayment
Notice the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any such Prepayment Notice is given, the amount specified in such
Prepayment Notice shall be due and payable on the date specified therein,
together with accrued interest to such date on the amount prepaid.  Partial
prepayments of Loans (other than Swingline Loans) shall be in an aggregate
principal amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $500,000 or a whole multiple of $50,000 in excess thereof.
 
 
31

--------------------------------------------------------------------------------

 
 
2.8         Mandatory Prepayments and Reduction of Commitments.  (a)  Unless the
Required Lenders shall otherwise agree, if any Indebtedness shall be incurred by
the Borrower or any of its Subsidiaries (excluding any Indebtedness permitted to
be incurred under Section 7.2), then on the date of such incurrence, the
Commitments shall be reduced, by an amount equal to the lesser of (i) the amount
of any Outstanding Loans or (ii) the amount of the Net Cash Proceeds of such
incurrence, and such Net Cash Proceeds shall be applied, first, to the payment
of any Unreimbursed Amounts, second, to the payment of any L/C Borrowings,
third, to the payment of any outstanding Swingline Loans, fourth, to the payment
of any Base Rate Loans, fifth, to the payment of any Eurodollar Loans, and then
to Cash Collateralize the undrawn amount of outstanding Letters of Credit.  The
provisions of this Section 2.8(a) do not constitute a consent to the incurrence
of any Indebtedness by the Borrower or any of its Subsidiaries.
 
(b)         Unless the Required Lenders shall otherwise agree, if on any date
the Borrower or any of its Subsidiaries shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof on or prior to the date of such Asset Sale or
Recovery Event, on the date of receipt by the Borrower or such Subsidiary of
such Net Cash Proceeds, the Loans shall be prepaid, by an amount equal to the
lesser of (i) the amount of any Outstanding Loans or (ii) the amount of such Net
Cash Proceeds; provided, that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date the Loans shall be prepaid, by an amount equal to
lesser of (i) the amount of any Outstanding Loans or (ii) the Reinvestment
Prepayment Amount with respect to the relevant Reinvestment Event.  The
provisions of this Section do not constitute a consent to the consummation of
any Disposition not permitted by Section 7.5. For the avoidance of doubt, the
prepayments required pursuant to this paragraph (b) shall not result in the
reduction or termination of the Commitments.
 
2.9         Conversion and Continuation Options.  (a) The Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election, substantially in
the form of and containing the information prescribed by Exhibit I-3, (a
“Conversion Notice”) no later than 11:00 A.M., New York City time, on the third
Business Day preceding the proposed conversion date, provided that any such
conversion of Eurodollar Loans may be made only on the last day of an Interest
Period with respect thereto.  The Borrower may elect from time to time to
convert Base Rate Loans to Eurodollar Loans by giving the Administrative Agent a
Conversion Notice no later than 11:00 A.M., New York City time, on the third
Business Day preceding the proposed conversion date (which Conversion Notice
shall specify the length of the initial Interest Period therefor), provided that
no Base Rate Loan may be converted into a Eurodollar Loan (i) when any Event of
Default has occurred and is continuing and the Administrative Agent has, or the
Required Lenders have, determined in its or their sole discretion not to permit
such conversions or (ii) after the date that is one month prior to the
Termination Date.  Upon receipt of any such Conversion Notice the Administrative
Agent shall promptly notify each Lender thereof.

 
32

--------------------------------------------------------------------------------

 

(b)         The Borrower may elect to continue any Eurodollar Loan as such upon
the expiration of the then current Interest Period with respect thereto by
giving irrevocable notice to the Administrative Agent, substantially in the form
of and containing the information prescribed by Exhibit I-3, (a “Continuation
Notice”), in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loan, provided that no Eurodollar Loan may be continued as
such (i) when any Event of Default has occurred and is continuing and the
Administrative Agent has, or the Required Lenders have, determined in its or
their sole discretion not to permit such continuations or (ii) after the date
that is one month prior to the Termination Date, and provided, further, that if
the Borrower shall fail to give any required Continuation Notice as described
above in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall be converted automatically to Base Rate
Loans on the last day of such then expiring Interest Period.  Upon receipt of
any such Continuation Notice the Administrative Agent shall promptly notify each
Lender thereof.
 
2.10       Minimum Amounts and Maximum Number of Eurodollar Tranches. 
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $3,000,000 or a whole multiple of $1,000,000 in excess thereof and (b) no
more than ten Eurodollar Tranches shall be outstanding at any one time.
 
2.11       Interest Rates and Payment Dates.  (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin in effect for such day.
 
(b)         Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.
 
(c)          (i) During the occurrence and continuance of an Event of Default
described in Section 8, all outstanding Loans or Reimbursement Obligations
(whether or not overdue) (to the extent legally permitted) shall bear interest
at a rate per annum that is equal to (x) in the case of Loans, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to Base Rate Loans plus 2%, and (ii) without duplication of the
preceding clause (i), if all or a portion of any interest payable on any Loan or
Reimbursement Obligations or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to Base Rate Loans plus 2% in each
case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (after as well as before
judgment).  Any rate per annum determined in accordance with this paragraph (c)
shall be referred to as the “Default Rate”.
 
(d)         Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
 
2.12       Computation of Interest and Fees.  (a) Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Base Rate Loans on which
interest is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate.  Any change in the interest rate on a Loan resulting from
a change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
 

 
33

--------------------------------------------------------------------------------

 
 
(b)         Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.11(a) or (b).
 
2.13       Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period:
 
(a)          the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
 
(b)         the Administrative Agent shall have received notice from the
Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter.  If such notice is
given (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then current Interest Period with
respect thereto, to Base Rate Loans.  Until such notice has been withdrawn by
the Administrative Agent, no further Eurodollar Loans shall be made or continued
as such, nor shall the Borrower have the right to convert Loans to Eurodollar
Loans.
 
2.14       Pro Rata Treatment and Payments.  (a) Each borrowing by the Borrower
from the Lenders hereunder, each payment by the Borrower on account of any
commitment fee or Letter of Credit fee, and any reduction in the Commitments of
the Lenders shall be made pro rata according to the Lenders’ respective
Revolving Credit Percentage.  Each payment of interest in respect of the Loans
and each payment in respect of fees payable hereunder shall be applied to the
amounts of such obligations owing to the Lenders pro rata according to the
respective amounts then due and owing to the Lenders.
 
(b)         Each payment (including each prepayment) by the Borrower on account
of principal of the Loans shall be made pro rata according to the respective
outstanding principal amounts of the Loans then held by the Lenders.  Each
payment in respect of Reimbursement Obligations in respect of any Letter of
Credit shall be made to the Issuing Lender that issued such Letter of Credit.
 
(c)          The application of any payment of Loans (including optional and
mandatory prepayments) shall be made, first, to Base Rate Loans and, second, to
Eurodollar Loans.  Each payment of the Loans shall be accompanied by accrued
interest to the date of such payment on the amount paid.  Subject to Section 8,
if at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowing,
interest and fees then due hereunder, such funds shall be applied (i) first, to
pay interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, to pay principal and unreimbursed L/C Borrowings then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and/or unreimbursed L/C Borrowings, as applicable, then due
to such parties.

 
34

--------------------------------------------------------------------------------

 
 
(d)         All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Payment Office, in Dollars and in
immediately available funds.  Any payment made by the Borrower after 12:00 Noon,
New York City time, on any Business Day shall be deemed to have been on the next
succeeding Business Day.  If any payment hereunder (other than payments on
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day.  If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.  In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall
accrue at the then applicable rate during such extension.
 
(e)          Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under the relevant Facility, on demand, from the Borrower.
 
(f)          Unless the Administrative Agent shall have been notified in writing
by the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
prorata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing contained in
this Section shall be deemed to limit the rights of the Administrative Agent or
any Lender against the Borrower.
 
(g)         Upon receipt by the Administrative Agent of payments on behalf of
Lenders, the Administrative Agent shall promptly distribute such payments to the
Lender or Lenders entitled thereto, in like funds as received by the
Administrative Agent.

 
35

--------------------------------------------------------------------------------

 

(h)         If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.3(c), 2.14(e), 2.14(j), 3.3 or 9.6, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the applicable Issuing Lender, as
applicable, to satisfy such Lender’s obligations to the Administrative Agent,
such Swingline Lender and such Issuing Lender until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as Cash Collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
 
(i)           The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 9.6 are several and not joint.  The failure of any Lender to
make any Loan or to fund any such participation or to make any such payment on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participations or to make its payment under Section 9.6.
 
(j)           If any Lender shall obtain on account of the principal of or
interest on any of its Loans or its participations in Letters of Credit or
Swingline Loans any payment (whether voluntary, involuntary or through the
exercise of any right of setoff or otherwise) in excess of its ratable share
thereof (or other share contemplated hereunder), then the Lender shall
(a) notify the Administrative Agent of such fact and (b) purchase from the other
Lenders such participations in such Loans made by them and/or subparticipations
in such participations in Letters of Credit or Swingline Loans held by them, as
the case may be, as shall be necessary to cause such purchasing Lender to share
the excess payment in respect of such Loans or such participations, as the case
may be, ratably with each of such other Lenders; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest; and (ii) this
Section shall not be construed to apply to (x) any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) any payment obtained by a Lender as consideration for any
assignment or participation pursuant to Section 10.6 or (z) the application of
Cash Collateral provided for in Section 2.22.  The Borrower consents to the
foregoing and agrees that any Lender acquiring a participation pursuant to this
Section may, to the fullest extent permitted by applicable Requirement of Law,
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive absent manifest error) of participations
purchased under this Section and will in each case notify the applicable Lenders
following any such purchases or repayments.  Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
 
2.15       Requirements of Law.  (a) If the adoption of or any change in any
Requirement of Law (other than Organizational Documents) or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Closing Date:
 
(i)           shall subject any Lender to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for Non-Excluded Taxes covered by
Section 2.16, Excluded Taxes and changes in the rate of tax on the overall net
income of such Lender);

 
36

--------------------------------------------------------------------------------

 
 
(ii)          shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or
 
(iii)         shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in any
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable.  If any Lender becomes
entitled to claim any additional amounts pursuant to this Section, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.
 
(b)         If any Lender shall have determined that the adoption of or any
change in any Requirement of Law (other than Organizational Documents) regarding
capital adequacy or in the interpretation or application thereof or compliance
by such Lender or any corporation controlling such Lender with any request or
directive regarding capital adequacy (whether or not having the force of law)
from any Governmental Authority made subsequent to the Closing Date shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, after submission by such Lender to the Borrower (with a copy to
the Administrative Agent) of a written request therefor, the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such corporation for such reduction; provided that the Borrower shall not be
required to compensate a Lender pursuant to this paragraph for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; and
provided, further that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.
 
(c)          Notwithstanding anything herein to the contrary, for the purposes
of this Section 2.15, (i) all requests, rules, guidelines, requirements and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof, shall in each case
be deemed to be a change in Requirements of Law, regardless of the date enacted,
adopted, issued or implemented.
 
(d)         A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.  The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 
37

--------------------------------------------------------------------------------

 

2.16       Taxes.  (a) All payments made by or on behalf of any Loan Party under
this Agreement or any Loan Document shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto (“Taxes”), excluding Excluded Taxes; provided that if any Taxes are
required to be withheld or deducted from any amounts payable to the
Administrative Agent or any Lender hereunder, as determined in the good faith
discretion of an applicable withholding agent, then the applicable withholding
agent shall make such withholding or deduction and timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
applicable law, and if such Taxes are Non-Excluded Taxes or Other Taxes, then
the amounts so payable by the applicable Loan Party shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) an amount equal to the sum it
would have received had no such withholdings or deductions been made.
 
(b)          In addition, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)          Whenever any Taxes are payable by any Loan Party, as promptly as
possible thereafter the Borrower shall send to the Administrative Agent for the
account of the Administrative Agent or Lender, as the case may be, a certified
copy of an original official receipt showing payment thereof.  If (i) the
Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate Governmental Authority, (ii) the Borrower fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, or (iii) any Non-Excluded Taxes or Other Taxes are imposed directly
upon the Administrative Agent or any Lender, the Borrower shall indemnify the
Administrative Agent and the Lenders promptly (but in any event within ten days
after demand therefor) for such Taxes and any incremental taxes, interest or
penalties that may become payable by any Agent or any Lender as a result of any
such failure.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.  The agreements in this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
 
(d)
 
(i)           Each Lender (or Transferee) that is a “United States person” as
defined in Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of U.S. Internal Revenue
Service Form W-9 (or any successor form) certifying that such Lender is exempt
from U.S. federal withholding tax.  Each Lender (or Transferee) that is not a
“United States person” as defined in Section 7701(a)(30) of the Code (each such
Lender, a “Non-U.S. Lender”) shall deliver to the Borrower and the
Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased) (i) (a) two properly
completed and duly executed copies of either U.S. Internal Revenue Service
Form W-8BEN, Form W-8ECI, or Form W-8IMY (together with any applicable
underlying Internal Revenue Service’s forms or other applicable attachments), or
any subsequent versions thereof or successors thereto, or (b) in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest” a statement substantially in the form of Exhibit G and the applicable
Form W-8, or any subsequent versions thereof or successors thereto properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on payments under this
Agreement and the other Loan Documents, (ii) any other form prescribed by
applicable requirements of U.S. federal income tax law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made or (iii) any
other U.S. forms or supplemental information as reasonably needed or reasonably
requested by the Borrower or the Administrative Agent.  Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation) and from time to time
thereafter upon the request of the Borrower or the Administrative Agent.  In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender.  Each Non-U.S. Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose)

 
38

--------------------------------------------------------------------------------

 
 
(ii)          If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.
 
Notwithstanding any other provision of this Section, a Non-U.S. Lender shall not
be required to deliver any form pursuant to this Section that such Non-U.S.
Lender is not legally able to deliver.
 
(e)          A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s reasonable judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender.
 
(f)          Each Lender shall severally indemnify the Administrative Agent,
promptly (but in any event within ten days) after demand therefor, for any Taxes
that are attributable to such Lender and that are payable or paid by the
Administrative Agent (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such amounts) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (f).  The agreements in this paragraph (f) shall survive the
resignation and/or replacement of the Administrative Agent.

 
39

--------------------------------------------------------------------------------

 
 
(g)         If the Administrative Agent or Lender determines in its reasonable
discretion that it received any refund of any Non-Excluded Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.16, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.16 with
respect to the Non-Excluded Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority.  This Section shall not be construed
to require the Administrative Agent or Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower.
 
2.17       Indemnity.  Upon written demand of any Lender (with a copy to the
Administrative Agent) from time to time, setting forth in reasonable detail the
basis for calculating such compensation, the Borrower shall promptly (but in any
event within ten days) after such demand indemnify and compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment, payment, continuation of
or conversion from Eurodollar Loans after the Borrower has given a notice
thereof in accordance with the provisions of this Agreement or (c) the making of
a prepayment, payment, continuation, or conversion of Eurodollar Loans on a day
that is not the last day of an Interest Period with respect thereto, including,
in each case, any loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain such Loan or from fees payable to terminate
the deposits from which such funds were obtained.  Such indemnification may
include, but is not limited to, an amount equal to the excess, if any, of
(i) the amount of interest that would have accrued on the amount so prepaid, or
not so borrowed, converted or continued, for the period from the date of such
prepayment, payment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurodollar market.  A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error.  This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder. 
Without limiting the foregoing, in connection with each request for compensation
by any Lender, the Borrower shall also pay such Lender with respect to each
affected Eurodollar Loan customary administrative fees requested by such Lender
in an amount not to exceed $250 per such Eurodollar Loan.

 
40

--------------------------------------------------------------------------------

 

2.18       Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law (other than Organizational
Documents) or in the interpretation or application thereof shall make it
unlawful for any Lender to make or maintain Eurodollar Loans as contemplated by
this Agreement, (a) the commitment of such Lender hereunder to make Eurodollar
Loans, continue Eurodollar Loans as such and convert Base Rate Loans to
Eurodollar Loans shall forthwith be canceled and (b) such Lender’s Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to
Base Rate Loans on the respective last days of the then current Interest Periods
with respect to such Loans or within such earlier period as required by law.  If
any such conversion of a Eurodollar Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, the Borrower shall
pay to such Lender such amounts, if any, as may be required pursuant to
Section 2.17.
 
2.19       Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.15, 2.16(a) or
2.18 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of any Borrower or the rights of any Lender
pursuant to Section 2.15, 2.16(a) or 2.18.
 
2.20       Replacement of Lenders under Certain Circumstances.  The Borrower
shall be permitted to replace any Lender that (a) requests reimbursement for
amounts owing pursuant to Section 2.15 or 2.16 or gives a notice of illegality
pursuant to Section 2.18, (b) becomes a Defaulting Lender or (c) does not
consent to any proposed amendment, supplement, modification, consent or waiver
of any provision of this Agreement or any other Loan Document that requires the
consent of each of the Lenders or each of the Lenders affected thereby (so long
as the consent of the Required Lenders has been obtained) with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.19 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.15 or 2.16 or
to eliminate the illegality referred to in such notice of illegality given
pursuant to Section 2.18, (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 2.17 (as though Section 2.17 were applicable) if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the replaced Lender shall not be obligated to pay the
registration and processing fee referred to therein), (viii) the Borrower shall
pay all additional amounts (if any) required pursuant to Section 2.15 or 2.16,
as the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, (ix) if applicable, the replacement Lender
consents to such proposed amendment, supplement, modification, consent or waiver
of the Loan Documents and (x) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender.  In connection with any such
assignment resulting from a Lender becoming a Defaulting Lender or a
Non-Consenting Lender, if any such Defaulting Lender or Non-Consenting Lender
(i) does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption pursuant to Section 10.6(c) reflecting such assignment
within five Business Days of the date on which the applicable assignee executes
and delivers such Assignment and Assumption to such Defaulting Lender or
Non-Consenting Lender or (ii) delivers to the Administrative Agent a written
objection to such assignment within five Business Days of the date on which the
applicable assignee executes and delivers such Assignment and Assumption to such
Defaulting Lender or Non-Consenting Lender, then such Defaulting Lender or
Non-Consenting Lender shall be deemed to have executed and delivered such
Assignment and Assumption without any action on the part of such Defaulting
Lender or Non-Consenting Lender, whereupon such assignment shall become
effective upon payment to such Lender of all amounts owing to such Lender (which
amounts shall be calculated by the Administrative Agent and shall be conclusive
absent manifest error) and compliance with the other applicable requirements
pursuant to Section 10.6(c).
 
 
41

--------------------------------------------------------------------------------

 
 
2.21       Defaulting Lenders.
 
(a)          Defaulting Lender Adjustments.  Notwithstanding anything herein to
the contrary, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Requirement of Law:
 
(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.1 unless otherwise agreed by the
Borrower and the Administrative Agent.
 
(ii)          Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the applicable Issuing Lender(s) or the Swingline
Lender hereunder; third, to Cash Collateralize the Issuing Lenders’ Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.22;
fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.22; sixth, to the payment of any amounts owing to the Lenders,
the applicable Issuing Lenders or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
applicable Issuing Lenders or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and, eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and the L/C Borrowings owed to, all the Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of, or
L/C Borrowings owed to, such Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this clause (ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 
42

--------------------------------------------------------------------------------

 
 
(iii)         Commitment and L/C Fees.  No Defaulting Lender (x) shall be
entitled to receive any commitment fees payable under Section 2.5(a) for any
period during which such Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to such Defaulting Lender) and (y) shall be limited in its right
to receive L/C Fees as provided in Section 2.5(c).
 
(iv)        Reallocation of Participations to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 5.2 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the sum of the aggregate Outstanding Amount
of the Loans of any Non-Defaulting Lender, plus such Lender’s Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Lender’s Revolving Credit Percentage of the Outstanding Amount of all
Swingline Loans at such time to exceed such Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from such Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
 
(b)         Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
the Swingline Lender and each Issuing Lender agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
Commitments under the Facility (without giving effect to Section 2.21(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
provided, further, that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
 
(c)          New Swingline Loans and Letters of Credit.  So long as any Lender
is a Defaulting Lender, (i) no Swingline Lender shall be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend or amend any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.
 
 
43

--------------------------------------------------------------------------------

 
 
2.22       Cash Collateral.

(a)          Obligation to Cash Collateralize.  Upon the request of the
Administrative Agent or the applicable Issuing Lender (i) if the applicable
Issuing Lender has honored any full or partial drawing under any Letter of
Credit and such drawing has resulted in an L/C Borrowing or (ii) if, as of the
L/C Expiration Date, any L/C Obligation for any reason remains outstanding, or
as otherwise required pursuant to Section 8, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations in an amount not less than the Minimum Collateral Amount.  At any
time that there shall exist a Defaulting Lender, immediately upon the written
request of the Administrative Agent or any applicable Issuing Lender or
Swingline Lender (in each case, with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize all Fronting Exposure of such Issuing Lender
or Swingline Lender, as applicable, with respect to such Defaulting Lender
(determined after giving effect to Section 2.21 and any Cash Collateral provided
by such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.
 
(b)         Grant of Security Interest.  All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent.  The
Borrower and, to the extent provided by any Lender, such Lender, hereby grants
to (and subject to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the applicable Issuing Lenders and the applicable
Lenders (including the Swingline Lender), and agrees to maintain, a first
priority security interest in all such Cash Collateral, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and all proceeds of the foregoing, as security for the obligations to
which such Cash Collateral may be applied pursuant to paragraph (c) of this
Section.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount or, if applicable, the
applicable Fronting Exposure and other obligations secured thereby, the Borrower
or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.
 
(c)          Application.  Notwithstanding anything herein to the contrary, Cash
Collateral provided under this Section or Section 2.21 or 8 or otherwise in
respect of Letters of Credit or Swingline Loans shall be applied to the
satisfaction of the specific L/C Obligations, Swingline Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligations) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
 
(d)          Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure or other obligations shall
be released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of the Defaulting Lender status of the applicable Lender (or, as appropriate,
its assignee following compliance with Section 10.6), or (ii) the determination
by the Administrative Agent that there exists excess Cash Collateral; provided
that (A) Cash Collateral furnished by or on behalf of the Borrower shall not be
released during the continuance of a Default under Section 8(a) or (f) or an
Event of Default (and following application as provided in this Section may be
otherwise applied in accordance with Section 8) and (B) the Person providing
Cash Collateral and the applicable Issuing Lender(s) or the Swingline Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations hereunder.
 
SECTION 3.  LETTERS OF CREDIT
 
3.1         L/C Commitment.  (a)  Subject to the terms and conditions set forth
herein, (A) each Issuing Lender agrees, in reliance upon the agreements of the
Lenders set forth in this Section, (1) from time to time on any Business Day
during the Commitment Period, to issue Letters of Credit for the account of the
Borrower and to amend, renew or extend Letters of Credit previously issued by
it, in accordance with paragraph (b) of this Section, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in such Letters of Credit and any drawings thereunder; provided that no Issuing
Lender shall be obligated to make any L/C Credit Extension, and no Lender shall
be obligated to participate in any Letter of Credit, if, as of the date of such
L/C Credit Extension, (w) the Total Extensions of Credit would exceed the Total
Commitments, (x) such Lender’s Revolving Credit Percentage of the Total
Extensions of Credit would exceed such Lender’s Commitment, (y) the Outstanding
Amount of all L/C Obligations would exceed the L/C Sublimit or (z) the
Outstanding Amount of the L/C Obligations with respect to Letters of Credit
issued by such Issuing Lender would exceed its L/C Commitment.  Letters of
Credit shall constitute a commensurate utilization of the Commitments.
 
 
44

--------------------------------------------------------------------------------

 
 
(b)          No Issuing Lender shall be under any obligation to issue any Letter
of Credit if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit, or any Requirement of Law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Lender in good faith
deems material to it;
 
(B) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Lender applicable to letters of credit generally;
 
(C) except as otherwise agreed by the Administrative Agent and such Issuing
Lender, such Letter of Credit is in an initial stated amount less than $10,000;
 
(D) such Letter of Credit is to be denominated in a currency other than Dollars;
 
(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; and
 
(F) any Lender is at such time a Defaulting Lender, unless such Issuing Lender
has entered into arrangements, including reallocation of such Lender’s Revolving
Credit Percentage of the outstanding L/C Obligations pursuant to Section 2.21 or
the delivery of Cash Collateral, satisfactory to such Issuing Lender (in its
sole discretion), the Borrower or such Issuing Lender to eliminate such Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.21) with respect to such Lender arising from either the Letter of
Credit then proposed to be issued or such Letter of Credit and all other L/C
Obligations as to which such Issuing Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion.
 
(c)          No Issuing Lender shall be under any obligation to amend or extend
any Letter of Credit if (A) such Issuing Lender would have no obligation at such
time to issue the Letter of Credit in its amended form under the terms hereof or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment thereto.
 
(d)         Each Letter of Credit shall expire at or prior to the close of
business on the earlier of (A) the date twelve months after the date of issuance
of such Letter of Credit (or, in the case of any Auto-Renewal Letter of Credit,
twelve months after the then current expiration date of such Letter of Credit)
and (B) the L/C Expiration Date.

 
45

--------------------------------------------------------------------------------

 
 
3.2           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.  (a)  Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
applicable Issuing Lender (with a copy to the Administrative Agent) in the form
of an L/C Application, appropriately completed and signed by a Responsible
Officer of the Borrower.  Such L/C Application must be received by the
applicable Issuing Lender and the Administrative Agent not later than 1:00 p.m.
(New York City time) at least five Business Days (or such shorter period as such
Issuing Lender and the Administrative Agent may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be.  In the case of a request for an initial issuance
of a Letter of Credit, such L/C Application shall specify in form and detail
reasonably satisfactory to the applicable Issuing Lender:  (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable Issuing Lender may reasonably request.  In the
case of a request for an amendment of any outstanding Letter of Credit, such L/C
Application shall specify in form and detail reasonably satisfactory to the
applicable Issuing Lender:  (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); and (3) the
nature of the proposed amendment.  Additionally, the Borrower shall furnish to
the applicable Issuing Lender and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any L/C Documents, as such Issuing Lender or the
Administrative Agent may reasonably require.
 
(b)           Promptly after receipt of any L/C Application, the applicable
Issuing Lender will confirm with the Administrative Agent that the
Administrative Agent has received a copy of such L/C Application from the
Borrower and, if not, such Issuing Lender will provide the Administrative Agent
with a copy thereof.  Upon receipt by such Issuing Lender of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
set forth herein, such Issuing Lender shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be.  Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Issuing Lender a
participation in such Letter of Credit in an amount equal to such Lender’s
Revolving Credit Percentage of the amount of such Letter of Credit.
 
(c)           If the Borrower so requests in any applicable L/C Application, the
applicable Issuing Lender may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit shall permit such Issuing Lender to prevent any such renewal at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the Borrower and the beneficiary
thereof not later than a day (the “Nonrenewal Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the applicable Issuing Lender, the
Borrower shall not be required to make a specific request to such Issuing Lender
for any such renewal.  Once an Auto-Renewal Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the
applicable Issuing Lender to permit the renewal of such Letter of Credit at any
time to an expiry date not later than the L/C Expiration Date; provided,
however, that such Issuing Lender shall not (x) permit any such renewal if
(A) such Issuing Lender has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its renewed
form under the terms hereof (by reason of the provisions of paragraph (b) or (c)
of Section 3.1 or otherwise) or (B) it has received notice (which may be in
writing or by telephone (if immediately confirmed in writing)) on or before the
day that is seven Business Days before the Nonrenewal Notice Date from the
Administrative Agent that the Required Lenders have elected not to permit such
renewal or (y) be obligated to permit such renewal if it has received notice
(which may be in writing or by telephone (if immediately confirmed in writing))
on or before the day that is seven Business Days before the Nonrenewal Notice
Date from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions set forth in Section 4.2 is not then satisfied or
waived in accordance with the terms of this Agreement, and in each such case
directing such Issuing Lender not to permit such renewal.

 
46

--------------------------------------------------------------------------------

 
 
(d)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Lender will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
 
3.3           Drawings and Reimbursement; Funding of Participations.
 
(a)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable Issuing Lender
shall notify the Borrower and the Administrative Agent thereof, and such Issuing
Lender shall, within a reasonable time following its receipt thereof, examine
all documents purporting to represent a demand for payment under such Letter of
Credit.  If such Issuing Lender notifies the Borrower of any payment by such
Issuing Lender under a Letter of Credit prior to 11:00 a.m. (New York City time)
on the date of such payment, the Borrower shall reimburse such Issuing Lender
through the Administrative Agent in an amount equal to the amount of such
drawing; provided that if such notice is not provided to the Borrower prior to
11:00 a.m. (New York City time) on such payment date, then the Borrower shall
reimburse such Issuing Lender through the Administrative Agent in an amount
equal to the amount of such drawing not later than 3:00 p.m. (New York City
time) on the next succeeding Business Day, and such extension of time shall be
reflected in computing fees in respect of such Letter of Credit.  If the
Borrower fails to so reimburse such Issuing Lender by such time, the
Administrative Agent shall promptly notify each Lender of such payment date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”) and the amount of
such Lender’s Revolving Credit Percentage thereof.  In such event, the Borrower
shall be deemed to have requested Base Rate Loans to be disbursed on such
payment date in an amount equal to such Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.2 for the principal amount of
Base Rate Loans, but subject to the Total Available Commitments and the
conditions set forth in Section 5.2 (other than delivery of a Borrowing
Request).  Any notice given by an Issuing Lender or the Administrative Agent
pursuant to this paragraph (a) may be given by telephone if immediately
confirmed in writing; provided that the lack of such confirmation shall not
affect the conclusiveness or binding effect of such notice.
 
(b)           Each Lender (including each Lender acting as an Issuing Lender)
shall upon any notice pursuant to paragraph (a) of this Section make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable Issuing Lender at the
Administrative Agent’s Office in an amount equal to its Revolving Credit
Percentage of the relevant Unreimbursed Amount not later than 3:00 p.m. (New
York City time) on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of paragraph (c) of
this Section, each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the applicable Issuing Lender in accordance
with the instructions provided to the Administrative Agent by such Issuing
Lender (which instructions may include standing payment instructions, which may
be updated from time to time by such Issuing Lender, provided that, unless the
Administrative Agent shall otherwise agree, any such update shall not take
effect until the Business Day immediately following the date on which such
update is provided to the Administrative Agent).

 
47

--------------------------------------------------------------------------------

 
 
(c)           With respect to any Unreimbursed Amount that is not fully
refinanced by Base Rate Loans because the conditions set forth in Section 5.2
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the applicable Issuing Lender an L/C Borrowing in the amount
of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate then applicable to Base Rate Loans under the Facility.  In such
event, each Lender’s payment to the Administrative Agent for the account of the
applicable Issuing Lender pursuant to paragraph (c) of this Section shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section.
 
(d)           Until each Lender funds its Loan or L/C Advance to reimburse the
applicable Issuing Lender for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Revolving Credit Percentage of such amount
shall be solely for the account of such Issuing Lender.
 
(e)           Each Lender’s obligations to make Loans or L/C Advances to
reimburse the applicable Issuing Lender for amounts drawn under Letters of
Credit, as contemplated by this paragraph (e), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such Issuing Lender, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Lender’s obligation to make Loans pursuant to this
paragraph (e) is subject to the conditions set forth in Section 5.2.  No such
funding of a participation in any Letter of Credit shall relieve or otherwise
impair the obligation of the Borrower to reimburse the applicable Issuing Lender
for the amount of any payment made by such Issuing Lender under such Letter of
Credit, together with interest as provided herein.
 
(f)           If any Lender fails to make available to the Administrative Agent
for the account of the applicable Issuing Lender any amount required to be paid
by such Lender pursuant to the foregoing provisions of this Section by the time
specified in paragraph (b), then, without limiting the other provisions of this
Agreement, such Issuing Lender shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such Issuing Lender at a rate per
annum equal to the greater of the Federal Funds Effective Rate from time to time
in effect and a rate determined by such Issuing Lender in accordance with
banking industry rules on interbank compensation, plus any reasonable
administrative, processing or similar fees customarily charged by such Issuing
Lender in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Loan or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of the applicable
Issuing Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this paragraph (f) shall be conclusive absent
manifest error.
 
3.4           Repayment of Participations.
 
(a)           If, at any time after an Issuing Lender has made payment in
respect of any drawing under any Letter of Credit issued by it and has received
from any Lender its L/C Advance in respect of such payment in accordance with
Section 3.3, if the Administrative Agent receives for the account of such
Issuing Lender any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Revolving Credit
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in like funds as received by the Administrative Agent.

 
48

--------------------------------------------------------------------------------

 
 
(b)           If any payment received by the Administrative Agent for the
account of an Issuing Lender pursuant to Section 3.3(a) is required to be
returned under any of the circumstances described in Section 10.7 (including
pursuant to any settlement entered into by such Issuing Lender in its
discretion), each Lender shall pay to the Administrative Agent for the account
of such Issuing Lender its Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect.  The obligations of
the Lenders under this paragraph (b) shall survive the payment in full of the
Obligations and the termination of this Agreement.
 
3.5           Obligations Absolute.  The obligation of the Borrower to reimburse
the applicable Issuing Lender for each drawing under each Letter of Credit and
to repay each L/C Borrowing shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:
 
(a)           any lack of validity or enforceability of such Letter of Credit or
any term or provision thereof, any Loan Document, or any other agreement or
instrument relating thereto;
 
(b)           the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the applicable Issuing Lender or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(c)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(d)           any payment by the applicable Issuing Lender under such Letter of
Credit against presentation of a draft or certificate that does not comply
strictly with the terms of such Letter of Credit; or any payment made by the
applicable Issuing Lender under such Letter of Credit to any Person purporting
to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including arising in
connection with any proceeding under any Debtor Relief Law;
 
(e)           any exchange, release or nonperfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the Obligations of the Borrower in respect of such Letter of
Credit; or
 
(f)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable Issuing Lender.  The Borrower shall
be conclusively deemed to have waived any such claim against any Issuing Lender
and its correspondents unless such notice is given as aforesaid.

 
49

--------------------------------------------------------------------------------

 
 
3.6           Role of Issuing Lender.  Each Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the applicable Issuing Lender
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by such Letter of Credit)
or to ascertain or inquire as to the validity or accuracy of any document or the
authority of the Person executing or delivering any document.  None of the
applicable Issuing Lender, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of such Issuing Lender shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the requisite Lenders; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or L/C Application.  The Borrower
hereby assumes all risks of the acts of omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the applicable Issuing
Lender, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of such Issuing Lender shall be liable or responsible
for any of the matters described in Section 3.5; provided that, notwithstanding
anything in such clauses to the contrary, the Borrower may have a claim against
such Issuing Lender, and such Issuing Lender may be liable to the Borrower, to
the extent, but only to the extent, of any direct (as opposed to indirect,
special, punitive, consequential or exemplary) damages suffered by the Borrower
which a court of competent jurisdiction determines in a final nonappealable
judgment were caused by such Issuing Lender’s gross negligence or willful
misconduct or such Issuing Lender’s willful or grossly negligent failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit.  In furtherance and not in limitation of the foregoing,
the applicable Issuing Lender may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and such Issuing Lender shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
 
3.7           Applicability of ISP98.  Unless otherwise expressly agreed by the
applicable Issuing Lender and the Borrower when a Letter of Credit is issued,
the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each Letter of
Credit.
 
3.8           Conflict with L/C Application.  In the event of any conflict
between the terms of this Agreement and the terms of any L/C Application, the
terms hereof shall control.
 
3.9           Reporting.  Not later than the third Business Day following the
last day of each week (or at such other intervals as the Administrative Agent
and the applicable Issuing Lender shall agree), each Issuing Lender shall
provide to the Administrative Agent a schedule of the Letters of Credit issued
by it, in form and substance reasonably satisfactory to the Administrative
Agent, showing the date of issuance of each Letter of Credit, the account party,
the original face amount (if any), the expiration date, and the reference number
of any Letter of Credit outstanding at any time during such week, and showing
the aggregate amount (if any) payable by the Borrower to such Issuing Lender
during such week.

 
50

--------------------------------------------------------------------------------

 
 
SECTION 4.  REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
 
4.1           Financial Condition.  (a)  [Reserved].
 
(b)           The audited consolidated balance sheets of the Borrower as at
December 31, 2008, December 31, 2009 and December 31, 2010, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from BDO
USA, LLP, copies of which have heretofore been furnished to each Lender, present
fairly the consolidated financial condition of the Borrower as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended.  The unaudited consolidated balance
sheets of the Borrower as at June 30, 2011 and September 30, 2011, and the
related unaudited consolidated statements of income and cash flows for the
respective three-month period ended on such dates, copies of which have
heretofore been furnished to each Lender, each present fairly the consolidated
financial condition of Borrower as at such dates, and the consolidated results
of its operations and its consolidated cash flows for the respective three-month
period then ended (subject to normal year-end audit adjustments). All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein).  The Borrower and its Subsidiaries do not have any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this
paragraph.  During the period from December 31, 2010 to and including the date
hereof there has been no Disposition by the Borrower of any material part of its
business or Property.
 
4.2           No Change.  Since December 31, 2010 there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
 
4.3           Corporate Existence; Compliance with Law.  Each of the Borrower
and its Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate or limited liability company power and authority, as applicable, and
the legal right, to own and operate its Property, to lease the Property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation, limited liability company or
other organization and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of Property or the conduct of its
business requires such qualification and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 
51

--------------------------------------------------------------------------------

 

4.4           Corporate Power; Authorization; Enforceable Obligations.  Each
Loan Party has the corporate or limited liability company power and authority,
as applicable, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party, and in the case of the Borrower, to borrow
hereunder.  Each Loan Party has taken all necessary corporate or limited
liability company action, as applicable, to authorize the execution, delivery
and performance of the Loan Documents to which it is a party, and in the case of
the Borrower, to authorize the borrowings on the terms and conditions of this
Agreement.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the consummation of the borrowings hereunder or the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the other Loan Documents, except (i) consents, authorizations, filings
and notices described in Schedule 4.4, which consents, authorizations, filings
and notices have been obtained or made and are in full force and effect and
(ii) the filings referred to in Section 4.19(a).  Each Loan Document has been
duly executed and delivered on behalf of each Loan Party that is a party
thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party that is a party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
4.5           No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of the Borrower or any of its
Subsidiaries and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents).  No Requirement of Law or Contractual
Obligation applicable to the Borrower or any of its Subsidiaries could
reasonably be expected to have a Material Adverse Effect.
 
4.6           No Material Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Borrower or any
of its Subsidiaries or against any of their respective properties or revenues
(a) with respect to any of the Loan Documents or any of the transactions
contemplated hereby or thereby, or (b) that could reasonably be expected to have
a Material Adverse Effect (as determined in good faith by the Borrower).
 
4.7           No Default.  Neither the Borrower nor any of its Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect.  No
Default or Event of Default has occurred and is continuing.
 
4.8           Ownership of Property; Liens.  The Borrower and each of its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, and good title to, or a valid leasehold interest in, all its
other Property, and none of such Property is subject to any Lien except as
permitted by Section 7.3.
 
4.9           Intellectual Property.  Each of the Borrower’s Subsidiaries owns
all material proprietary Intellectual Property used in its business, and owns or
has the right to use all other Intellectual Property necessary for the conduct
of its business as currently conducted, in each case free and clear of all
Liens, except as permitted by Section 7.3.  Each of the Borrower’s Subsidiaries’
Trademarks (as defined in the Guarantee and Collateral Agreement) and all other
material Intellectual Property of the Borrower’s Subsidiaries are valid and
enforceable, not abandoned and unexpired.  No claim has been threatened in
writing or has been asserted and is pending, and no judgment regarding the same
has been rendered by a Governmental Authority of competent jurisdiction
challenging or questioning the use of such Intellectual Property or the validity
or effectiveness of such Intellectual Property, nor does the Borrower or its
Subsidiaries know of any valid basis for any such claim.  No Subsidiary is
alleged in writing to be, in breach or default under any material Intellectual
Property license or other material agreement concerning Intellectual Property. 
The Borrower is not bound by or otherwise obligated under any material
Intellectual Property license or other material agreement concerning
Intellectual Property.  The Borrower and its Subsidiaries represent that the
transactions contemplated by this Agreement shall not impair the Intellectual
Property rights of any of the Borrower’s Subsidiaries. The Borrower and its
Subsidiaries take reasonable steps to protect and maintain all material
Trademarks and other material Intellectual Property of the Borrower’s
Subsidiaries, including executing all appropriate confidentiality agreements and
filing for appropriate registrations.  The use of Intellectual Property by the
Borrower’s Subsidiaries and the conduct of the business of such Subsidiaries
does not impair, conflict with or infringe on the rights of any Person in any
material respect.
 
 
52

--------------------------------------------------------------------------------

 
 
4.10         Taxes.  The Borrower and each of its Subsidiaries has filed or
caused to be filed all Federal, state and other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its Property and all
other taxes, fees or other charges imposed on it or any of its Property by any
Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be); and no tax Lien
has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.
 
4.11         Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
or for any purpose that violates the provisions of Regulation U.  If requested
by any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1 referred to in
Regulation U.
 
4.12         Labor Matters.  There are no strikes or other labor disputes
against the Borrower or any of its Subsidiaries pending or, to the knowledge of
the Borrower, threatened that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect.  Hours worked by and
payment made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect.  All payments due from
the Borrower or any of its Subsidiaries on account of employee health and
welfare insurance that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect if not paid have been paid or accrued
as a liability on the books of the Borrower or the relevant Subsidiary.
 
4.13         ERISA.  Each Single Employer Plan which is intended to be qualified
under Section 401(a) of the Code, and each related trust agreement or other
funding instrument which is intended to be tax exempt under Section 501(a) of
the Code, has received a determination of such qualification and/or
tax-exemption or the Internal Revenue Service has issued an opinion or advisory
letter with respect to the document utilized for each such Single Employer Plan,
and to the best knowledge of Borrower or applicable Commonly Controlled Entity,
nothing has occurred that would negatively affect such determination or letter. 
Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Single Employer Plan, and each Single Employer
Plan has complied in all material respects with the applicable provisions of
ERISA and the Code.  No termination of a Single Employer Plan has occurred, and
no Lien in favor of the PBGC or a Plan has arisen, during such five-year
period.  The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Single Employer Plan
allocable to such accrued benefits by more than 10%.  Neither the Borrower nor
any Commonly Controlled Entity has had a complete or partial withdrawal from any
Single Employer Plan or Multiemployer Plan that has resulted or could reasonably
be expected to result in a material liability under ERISA, and neither the
Borrower nor any Commonly Controlled Entity would become subject to any material
liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Single Employer Plans or Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made.  No Multiemployer Plan has been
terminated or is in Reorganization or Insolvent and neither the Borrower nor any
Commonly Controlled Entity has received notice that any Multiemployer Plan is in
“endangered” or “critical” condition (within the meaning of Section 432 of the
Code or Section 305 of ERISA).
 
 
53

--------------------------------------------------------------------------------

 
 
4.14         Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
 
4.15         Subsidiaries.  (a)  The Subsidiaries listed on Schedule 4.15
constitute all the Subsidiaries of the Borrower at the Closing Date. 
Schedule 4.15 sets forth as of the Closing Date the name and jurisdiction of
incorporation of each Subsidiary and, as to each Subsidiary, the percentage of
each class of Capital Stock owned by each Loan Party.
 
(b)           There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments of any nature relating to any Capital
Stock of the Borrower or any Subsidiary (other than any Earn-Out Consideration
obligations payable in Capital Stock of the Borrower).
 
4.16         Use of Proceeds.  The proceeds of the Loans shall be used to
finance the working capital needs and general corporate purposes of the Borrower
and its Subsidiaries; provided, however, that not more than $75,000,000 from the
proceeds of Loans shall be used to finance Restricted Payments permitted under
7.6(c) during the term of this Agreement.


4.17         Environmental Matters.  Other than exceptions to any of the
following that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:
 
(a)           The Borrower and its Subsidiaries:  (i) are, and within the period
of all applicable statutes of limitation have been, in compliance with all
applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current or intended
operations or for any property owned, leased, or otherwise operated by any of
them; (iii) are, and within the period of all applicable statutes of limitation
have been, in compliance with all of their Environmental Permits; and
(iv) reasonably believe that:  each of their Environmental Permits will be
timely renewed and complied with, without material expense; any additional
Environmental Permits that may be required of any of them will be timely
obtained and complied with, without material expense; and compliance with any
Environmental Law that is or is expected to become applicable to any of them
will be timely attained and maintained, without material expense.
 
(b)           Materials of Environmental Concern are not present at, on, under,
in, or about any real property now or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries, or at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
which could reasonably be expected to (i) give rise to liability of the Borrower
or any of its Subsidiaries under any applicable Environmental Law or otherwise
result in costs to the Borrower or any of its Subsidiaries, or (ii) interfere
with the Borrower’s or any of its Subsidiaries’ continued operations, or
(iii) impair the fair saleable value of any real property owned or leased by the
Borrower or any of its Subsidiaries.

 
54

--------------------------------------------------------------------------------

 
 
(c)           There is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under or relating to
any Environmental Law to which the Borrower or any of its Subsidiaries is, or to
the knowledge of the Borrower or any of its Subsidiaries will be, named as a
party that is pending or, to the knowledge of the Borrower or any of its
Subsidiaries, threatened.
 
(d)           Neither the Borrower nor any of its Subsidiaries has received any
written request for information, or been notified that it is a potentially
responsible party under or relating to the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
with respect to any Materials of Environmental Concern.
 
(e)           Neither the Borrower nor any of its Subsidiaries has entered into
or agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.
 
(f)            Neither the Borrower nor any of its Subsidiaries has assumed or
retained, by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Material of Environmental Concern.
 
4.18         Accuracy of Information, etc.  To the best knowledge of the Loan
Parties, no statement or information contained in this Agreement, any other Loan
Document or any other document, certificate or statement furnished to the
Administrative Agent or the Lenders or any of them, by or on behalf of any Loan
Party in writing for use in connection with the transactions contemplated by
this Agreement or the other Loan Documents, contained as of the date such
statement, information, document or certificate was so furnished, any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements contained herein or therein, taken as a whole, not
misleading.  The projections and pro forma financial information contained in
the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents, or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.
 
4.19         Security Documents.  (a)  The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof.  In the case of the Pledged
Stock described in the Guarantee and Collateral Agreement, when any stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral described in the Guarantee and
Collateral Agreement, when financing statements in appropriate form are filed in
the offices specified on Schedule 4.19(a) (which financing statements have been
duly completed and delivered to the Administrative Agent) and such other filings
as are specified on Schedule 3 to the Guarantee and Collateral Agreement have
been completed, the Administrative Agent’s Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement),  will be perfected to the extent a security interest
in such Collateral can be perfected by the filing of a financing statement in
such offices, in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 7.3).
 
 
55

--------------------------------------------------------------------------------

 
 
(b)           As of the Closing Date, neither the Borrower nor any of its
Subsidiaries owns any real property.
 
4.20           Solvency.  The Loan Parties, on a consolidated basis, are, and
after giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be and will continue to be, Solvent.
 
4.21           [Reserved].
 
4.22           PATRIOT Act.  To the extent applicable, the Borrower and each of
its Subsidiaries is in compliance, in all material respects, with (a) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the United States PATRIOT Act.  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 
4.23           Foreign Asset Control Laws.  Neither the Borrower nor any
Subsidiary is a Person named on a list published by OFAC or is a Person with
whom dealings are prohibited under any OFAC Regulations.
 
SECTION 5.  CONDITIONS PRECEDENT
 
5.1           Conditions to the Initial Extension of Credit.  The agreement of
each Lender to make available an Extension of Credit requested to be made by it
hereunder is subject to the satisfaction, prior to or concurrently with the
making of such Extension of Credit on the Closing Date, of the following
conditions precedent:
 
(a)           Loan Documents.  The Administrative Agent shall have received
(i) this Agreement, executed and delivered by the Borrower and (ii) the
Guarantee and Collateral Agreement, executed and delivered by the Borrower and
each Subsidiary Guarantor.
 
(b)           Financial Statements.  The Lenders shall have received (i) audited
consolidated financial statements of the Borrower for the 2008, 2009 and 2010
fiscal years, (ii) unaudited interim consolidated financial statements of the
Borrower for each quarterly period ended subsequent to the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are publicly available and (iii)
a calculation of gross sales and EBITDA for each brand that is held by a
Restricted Subsidiary for the twelve-month period ended September 30, 2011.
 
(c)           Approvals.  All governmental and third party approvals necessary
in connection with the continuing operations of the Borrower and its
Subsidiaries and the transactions contemplated hereby shall have been obtained
and be in full force and effect.
 
(d)           [Reserved].

 
56

--------------------------------------------------------------------------------

 
 
(e)           Fees.  The Lenders and the Administrative Agent shall have
received all fees required to be paid, and all reasonable expenses for which
invoices have been presented reasonably in advance of the Closing Date
(including reasonable fees, disbursements and other charges of counsel to the
Administrative Agent), on or before the Closing Date.
 
(f)            Business Plan.  The Lenders shall have received a satisfactory
business plan for fiscal years 2012 - 2013 and a satisfactory written analysis
of the business and prospects of the Borrower and its Subsidiaries for the
period from the Closing Date through the Termination Date.
 
(g)           Solvency Certificate.  The Lenders shall have received a
reasonably satisfactory solvency certificate from the chief financial officer of
the Borrower which shall document the solvency of the Borrower and its
Subsidiaries considered as a whole after giving effect to the transactions
contemplated hereby.
 
(h)           Lien Searches.  The Administrative Agent shall have received the
results of a recent lien search in the “location” (as defined in the Uniform
Commercial Code (“UCC”)) of the Borrower and each Subsidiary and each such
search shall reveal no liens on any of such assets, except for (i) Liens
permitted by Section 7.3 and (ii) Liens to be discharged substantially
concurrently with the initial borrowing by the Borrower under this Agreement
pursuant to documentation reasonably satisfactory to the Administrative Agent.
 
(i)            Closing Certificate.  The Administrative Agent shall have
received a certificate of each Loan Party, dated the Closing Date substantially
in the form of Exhibit C, with appropriate insertions and attachments.
 
(j)            Legal Opinions.  The Administrative Agent shall have received the
following executed legal opinions:
 
(i)           the legal opinion of Blank Rome LLP, counsel to the Borrower and
its Subsidiaries, substantially in the form of Exhibit E-1; and
 
(ii)          the legal opinion of Andrew Tarshis, general counsel of the
Borrower and its Subsidiaries, substantially in the form of Exhibit E-2.
 
Each such legal opinion referred to in clauses (i) and (ii) shall cover such
other matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require and shall be addressed to the
Administrative Agent and the Lenders.
 
(k)           Pledged Stock; Stock Powers.  The Administrative Agent shall have
received the certificates representing the shares of Capital Stock pledged
pursuant to the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof.
 
(l)            Filings, Registrations and Recordings.  Each document (including,
without limitation, any UCC financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 7.3), shall
have been filed, registered or recorded or shall have been delivered to the
Administrative Agent in proper form for filing, registration or recordation.
 
 
57

--------------------------------------------------------------------------------

 
 
(m)           Insurance.  The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.5 of this Agreement.
 
(n)           PATRIOT Act.  The Lenders shall have received, not less than ten
Business Days prior to the Closing Date, all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the United States PATRIOT Act.
 
5.2           Conditions to Each Extension of Credit.  The agreement of each
Lender to make any Extension of Credit (including the initial Extension of
Credit) requested to be made by it on any date is subject to the satisfaction of
the following conditions precedent:
 
(a)           Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (except where such representation and warranty speaks of a
specific date in which case such representation and warranty shall be true and
correct as of such date).
 
(b)           No Default.  No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the Extension of Credit
requested to be made on such date.
 
Each borrowing by, and each issuance of a Letter of Credit on behalf of, the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.
 
SECTION 6.  AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:
 
6.1           Financial Statements.  Furnish to the Administrative Agent (who
will furnish to each Lender):
 
(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower as at the end of such fiscal year and the related
audited consolidated statements of income and of cash flows for such fiscal
year, setting forth in each case in comparative form the figures as of the end
of and for the previous fiscal year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by BDO USA, LLP or other independent certified public accountants of
nationally recognized standing; and
 
(b)           as soon as available, but in any event not later than 50 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheet of the Borrower as at
the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures as of the end of and for the corresponding period in the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments);

 
58

--------------------------------------------------------------------------------

 
 
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).
 
6.2           Certificates; Other Information.  Furnish to the Administrative
Agent (who will furnish to each Lender), or, in the case of clause (g), to the
relevant Lender:
 
(a)           concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a Compliance Certificate of a Responsible Officer
(x) stating that, to the best of such Responsible Officer’s knowledge, each Loan
Party during such period has observed or performed all of its covenants and
other agreements, and satisfied every condition, contained in this Agreement and
the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate, (y)
containing all information and calculations necessary for determining compliance
by the Borrower and its Subsidiaries with the provisions of this Agreement
referred to therein as of the last day of the fiscal quarter or fiscal year of
the Borrower, as the case may be and (z) to the extent not previously disclosed
to the Administrative Agent, containing a listing of any registered or applied
for Intellectual Property acquired by the Borrower or any Subsidiary Guarantor
since the date of the most recent list delivered pursuant to this clause (i)
(or, in the case of the first such list so delivered, since the Closing Date);
(ii) a calculation of year-to-date gross revenue and EBITDA for each brand that
is held by a Restricted Subsidiary for the applicable period covered by such
financial statements, along with a comparison of each to the comparable
year-to-date period for the prior year, to the extent applicable; and (iii) a
schedule certified by a Responsible Officer setting forth the aggregate amount
of (x) all Unrestricted Cash, (y) all Restricted Subsidiary Cash and (z) all
Unrestricted Subsidiary Cash, in each case showing in reasonable detail how such
amounts are calculated;
 
(b)           as soon as available, and in any event no later than 75 days after
the end of each fiscal year of the Borrower, a reasonably detailed consolidated
budget for the following fiscal year (including a projected consolidated balance
sheet of the Borrower as of the end of the following fiscal year, and projected
consolidated income and a description of the underlying assumptions applicable
thereto), and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such fiscal year, and the Subsidiaries’
Financial Information (collectively, the “Projections”), which Projections shall
in each case be accompanied by a certificate of a Responsible Officer stating
that such Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect;
 
(c)           within five days after the same are sent, copies of all reports
filed on Form 8-K that the Borrower may make to, or file with, the SEC;
 
(d)           promptly following receipt thereof, copies of (A) any documents
described in  Section 101(j) of ERISA issued with respect to any Single Employer
Plan and (B) any documents described in Section 101(k) or 101(l) of ERISA that
the Borrower or any Commonly Controlled Entity may request with respect to any
Multiemployer Plan; provided, that if the Borrower or any Commonly Controlled
Entity has not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, then, upon reasonable request of
the Administrative Agent, the Borrower and/or the Commonly Controlled Entities
shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to the Administrative Agent promptly after receipt thereof;

 
59

--------------------------------------------------------------------------------

 
 
(e)           concurrently with the delivery of any financial statements
pursuant to Section 6.1(a), an annual brand budget, prepared consistent with
past practices; and
 
(f)           promptly, such additional financial and other information as any
Lender may from time to time reasonably request.
 
The Borrower hereby acknowledges that the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder and under
the other Loan Documents (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”).


6.3           Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or its Subsidiaries, as the case may be.
 
6.4           Conduct of Business and Maintenance of Existence; Compliance. 
(a)(i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, the case
of clause (ii) above, to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; and (b) comply with all
Contractual Obligations and Requirements of Law, except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
6.5           Maintenance of Property; Insurance.  (a) Keep all Property and
systems useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on all its Property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business, which insurance shall name the Administrative Agent as
additional insured or lenders loss payee, as agent for the Lenders, as
appropriate, and shall provide that the insurance companies will give the
Administrative Agent at least 30 days prior written notice before any such
policy or policies of insurance shall be altered or canceled.
 
6.6           Inspection of Property; Books and Records; Discussions.  (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent and any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time upon reasonable prior written notice, and to
discuss the business, operations, properties and financial and other condition
of the Borrower and its Subsidiaries with officers of the Borrower and its
Subsidiaries; provided, that all such visits and inspections by all such
representatives, shall not occur more than once in any twelve-month period.

 
60

--------------------------------------------------------------------------------

 
 
6.7           Notices.  Promptly after receipt of actual knowledge thereof give
notice to the Administrative Agent (who will furnish to each Lender) of:
 
(a)           the occurrence of any Default or Event of Default;
 
(b)           any (i) event of default under any Contractual Obligation of the
Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time between the Borrower or any of its
Subsidiaries and any Governmental Authority, that in either case, if not cured
or if adversely determined, as the case may be, could reasonably be expected to
have a Material Adverse Effect;
 
(c)           any litigation or proceeding affecting the Borrower or any of its
Subsidiaries (i) in which the amount involved is $2,500,000 or more and not
covered by insurance, (ii) in which injunctive or similar relief is sought or
(iii) which relates to any Loan Document;
 
(d)           the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof:  (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan; and
 
(e)           any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto.
 
6.8           Environmental Laws.  (a) Comply in all material respects with, and
endeavor to ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and endeavor to ensure that
all tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws.
 
(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
 
6.9           [Reserved].
 
6.10         Additional Collateral, etc.  (a) With respect to any Property
acquired after the Closing Date by the Borrower or any Subsidiary (other than
(x) any real property or any Property described in paragraph (c) of this
Section, (y) any Property subject to a Lien expressly permitted by Section
7.3(g) and (z) Property acquired by an Excluded Foreign Subsidiary) as to which
the Administrative Agent, for the benefit of the Secured Parties, does not have
a perfected Lien, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in such Property and (ii) take all actions necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such Property, including without limitation, the
filing of UCC financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law.
 
 
61

--------------------------------------------------------------------------------

 
 
(b)           With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $1,000,000 acquired after
the Closing Date by the Borrower or any Subsidiary (other than any such real
property owned by an Excluded Foreign Subsidiary or subject to a Lien expressly
permitted by Section 7.3(g)), promptly (i) execute and deliver a first priority
Mortgage in favor of the Administrative Agent, for the benefit of the Secured
Parties, covering such real property, (ii) if requested by the Administrative
Agent, provide the Lenders with (x) title and extended coverage insurance
covering such real property in an amount at least equal to the purchase price of
such real property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate and (y) any consents or estoppels reasonably deemed
necessary by the Administrative Agent in connection with such Mortgage, each of
the foregoing in form and substance reasonably satisfactory to the
Administrative Agent and (iii) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.
 
(c)           With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date (which, for the purposes
of this paragraph, shall include any existing Subsidiary that ceases to be an
Excluded Foreign Subsidiary), by the Borrower or any of its Subsidiaries,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by the Borrower or any of its
Subsidiaries, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Borrower or such
Subsidiary, as the case may be, (iii) cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement and (B) to take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Secured Parties a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including, without limitation, the filing of UCC financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
 
(d)           With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by the Borrower or any of its Subsidiaries
(other than any Excluded Foreign Subsidiaries), promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Administrative Agent deems necessary or
advisable in order to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by the Borrower or any of its
Subsidiaries (other than any Excluded Foreign Subsidiaries), (provided that in
no event shall more than 65% of the total outstanding voting Capital Stock of
any such new Excluded Foreign Subsidiary be required to be so pledged),
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Borrower or such Subsidiary, as
the case may be, and take such other action as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the Lien of the
Administrative Agent thereon, and (iii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

 
62

--------------------------------------------------------------------------------

 
 
6.11         Further Assurances.  From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Borrower or any Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto.  Upon the exercise by the Administrative Agent or
any Lender of any power, right, privilege or remedy pursuant to this Agreement
or the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Borrower will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lender may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.
 
SECTION 7.  NEGATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:
 
7.1           Financial Covenants.  (a)  Total Leverage Ratio.  Permit the Total
Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrower to exceed 3.75:1.00.


(b)           Minimum Consolidated Specified Brand Asset EBITDA.  Permit
Consolidated Specified Brand Asset EBITDA as at the last day of any period of
four consecutive fiscal quarters of the Borrower (or, if less, the number of
full fiscal quarters subsequent to the Closing Date) to be less than
$125,000,000.
 
7.2           Limitation on Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:
 
(a)           Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b)           Indebtedness of the Borrower or any Subsidiary to the Borrower or
any Subsidiary Guarantor;
 
(c)           Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $20,000,000 at any one time outstanding;
 
(d)           Indebtedness outstanding on the Closing Date and listed on
Schedule 7.2(d);

 
63

--------------------------------------------------------------------------------

 
 
(e)           Guarantee Obligations made in the ordinary course of business by
the Borrower or any of its Subsidiaries of obligations of any Subsidiary
Guarantor, including any indemnification obligations incurred by such Subsidiary
Guarantor with respect to any license agreement entered into in the ordinary
course of business;
 
(f)            Guarantee Obligations of obligations of Unrestricted Subsidiaries
and joint ventures and similar investments in which the Borrower or its
Subsidiaries has an ownership interest not to exceed (i) $35,000,000, plus, if
the Minimum Liquidity Amount after giving pro forma effect to such Guarantee
Obligation is greater than $100,000,000, additional Guarantee Obligations of the
type described above and (ii) in the case of any such Guarantee Obligations
which are recourse solely to the Capital Stock of such Unrestricted Subsidiary
or joint venture interest pledged in connection therewith, the value of such
Capital Stock; provided that (i) no Default or Event of Default shall have
occurred and be continuing at the time of such Investment or shall result
therefrom and (ii) the Borrower is in pro forma compliance with Section 7.1
before and after giving effect to such Investment;
 
(g)           unsecured Indebtedness of the Borrower (such Indebtedness and/or
guarantees incurred under this clause (g) being collectively referred to as the
“Permitted Additional Indebtedness”); provided that (i) no scheduled principal
payments, prepayments, redemptions or sinking fund or like payments of any
Permitted Additional Indebtedness shall be required prior to the date at least
91 days after the Termination Date) (unless such Indebtedness constitutes a
Permitted Convertible Notes Offering, in which case the maturity can be five
years, provided that the Loans shall become due and payable six months prior to
the maturity date of such Permitted Convertible Notes Offering (other than the
Existing 2012 Notes)), (ii) no Default or Event of Default shall have occurred
and be continuing at the time of incurrence of such Indebtedness or would result
therefrom and (iii) after giving effect to the incurrence of such Permitted
Additional Indebtedness, the Borrower shall be in proforma compliance with
Section 7.1(a);
 
(h)           obligations of the Borrower or any of its Subsidiaries for any
Earn-Out Consideration payable in cash in an aggregate amount not to exceed the
greater of $25,000,000 or 50% of the initial purchase price of the relevant
Permitted Acquisition Transaction;
 
(i)            Indebtedness of any Person (A) that becomes a Subsidiary or
merges with or into a Subsidiary or the Borrower after the Closing Date or (B)
all or substantially all the assets of which are acquired by the Borrower or any
Subsidiary pursuant to a transaction in which Indebtedness is assumed by the
Borrower or any Subsidiary, in each case after the Closing Date, provided that
such Indebtedness exists at the time such Person becomes a Subsidiary or merges
with or into a Subsidiary or the Borrower or at the time of such asset
acquisition, and is not created in contemplation of or in connection with such
Person becoming a Subsidiary or merging with or into a Subsidiary or the
Borrower or at the time of such asset acquisition, provided that the aggregate
principal amount of Indebtedness permitted by this clause (i) shall not exceed
$20,000,000 at any time outstanding unless at the time of such incurrence, the
Borrower is in pro forma compliance with Section 7.1 before and after giving
effect to such incurrence;

 
64

--------------------------------------------------------------------------------

 

(j)           Indebtedness which serves to refinance, refund, renew or extend
(collectively, “refinance”) any Indebtedness incurred as permitted under clauses
(c), (d), (g), (i), (k) and (l) of this Section 7.2 (the “Refinancing
Indebtedness”) prior to its respective maturity; provided, that (i) the
principal amount of such Refinancing Indebtedness does not exceed the principal
amount of the Indebtedness refinanced (plus any accrued but unpaid interest,
fees and redemption premiums payable by the terms of such Indebtedness thereon);
(ii) such Refinancing Indebtedness has a final maturity date equal to or later
than the final maturity date of, and has a weighted average life to maturity
equal to or greater than the weighted average life to maturity of, the
Indebtedness being refinanced; (iii) if the Indebtedness being refinanced is
subordinated in right of payment to the Obligations, such Refinancing
Indebtedness is subordinated in right of payment to the Obligations on terms at
least as favorable on the whole to the Lenders as those contained in the
documentation governing the Indebtedness being refinanced; (iv) such Refinancing
Indebtedness shall not be incurred by a Person who is not the obligor on the
Indebtedness being refinanced; (v) at the time thereof, no Default or Event of
Default shall have occurred and be continuing or would result from the
incurrence of such Refinancing Indebtedness; and (vi) to the extent the
Refinancing Indebtedness refinances Indebtedness that is unsecured or secured by
a Lien ranking junior to the Liens securing the Obligations, such Refinancing
Indebtedness is unsecured or secured by a Lien ranking junior to the Liens
securing the Obligations;
 
(k)           Indebtedness of Foreign Subsidiaries in an aggregate principal
amount not exceeding $20,000,000 at any time outstanding;
 
(l)            additional Indebtedness of the Borrower or any of its
Subsidiaries in an aggregate principal amount (for the Borrower and all
Subsidiaries) not to exceed $25,000,000 at any one time outstanding; and
 
(m)          Indebtedness incurred in connection with Hedge Agreements permitted
by Section 7.16.
 
7.3           Limitation on Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its Property, whether now owned or hereafter acquired, except
for:
 
(a)           Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business;
 
(c)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
 
(d)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(e)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that do not materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;
 
(f)            Liens in existence on the Closing Date listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d), provided that no such Lien is
spread to cover any additional Property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;
 
(g)           Liens securing Indebtedness of the Borrower or any other
Subsidiary incurred pursuant to Section 7.2(c) to finance the acquisition of
fixed or capital assets, provided that (i) such Liens shall be created within
270 days of the acquisition of such fixed or capital assets, (ii) such Liens do
not at any time encumber any Property other than the Property financed by such
Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

 
65

--------------------------------------------------------------------------------

 
 
(h)           Liens created pursuant to the Security Documents;
 
(i)            any interest or title of a lessor under any lease entered into by
the Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
 
(j)            Liens on the Capital Stock of any Unrestricted Subsidiary or
joint venture entity in which the Borrower or its Subsidiaries has an ownership
interest to secure the Guarantee Obligations of the Borrower with respect to
such Unrestricted Subsidiary or joint venture entity permitted by Section
7.2(f);
 
(k)           Liens not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined, in the case of
each such Lien, as of the date such Lien is incurred) of the assets subject
thereto exceeds (as to the Borrower and all Subsidiaries) $25,000,000 at any one
time;
 
(l)            Liens securing Indebtedness permitted by Section 7.2(i);
 
(m)          Liens on Unrestricted Subsidiary Cash;
 
(n)           the interests of licensees under license agreements entered into
in the ordinary course of business;
 
(o)           (i) Liens granted by the Borrower to Unrestricted Subsidiaries
directly related to the assignment or sale of leases or licenses in connection
with Permitted Unrestricted Subsidiary Acquisitions and (ii) Liens granted by
the Borrower to Restricted Subsidiaries directly related to the assignment or
sale of leases or licenses in connection with Permitted Acquisitions and
Permitted Foreign Subsidiary Acquisitions; and
 
(p)           Security interests on record at the U.S. Patent and Trademark
Office and at the U.S. Copyright Office that are not securing any Indebtedness
of the Borrower or of any Subsidiary.
 
7.4           Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:
 
(a)           any Subsidiary of the Borrower may be merged or consolidated with
or into any Wholly Owned Subsidiary Guarantor (provided that (i) the Wholly
Owned Subsidiary Guarantor shall be the continuing or surviving entity or
(ii) simultaneously with such transaction, the continuing or surviving entity
shall become a Wholly Owned Subsidiary Guarantor and the Borrower shall comply
with Section 6.10 in connection therewith); and
 
(b)           the Borrower or any Subsidiary of the Borrower may Dispose of any
or all of its assets (upon voluntary liquidation or otherwise) to any Wholly
Owned Subsidiary Guarantor.
 
7.5           Limitation on Disposition of Property.  Dispose of any of its
Property (including, without limitation, receivables and leasehold interests),
whether now owned or hereafter acquired, or, in the case of any Subsidiary,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:
 

 
66

--------------------------------------------------------------------------------

 
 
(a)           the Disposition of obsolete or worn out Property in the ordinary
course of business;
 
(b)           the sale of inventory in the ordinary course of business;
 
(c)           the Disposition of cash for payment of any Earn-Out Consideration
obligations permitted by Section 7.2(h) to the extent related to Permitted
Acquisitions and Permitted Foreign Subsidiary Acquisitions;
 
(d)           Dispositions permitted by Section 7.4(b);
 
(e)           the Disposition of any or all of the assets of the Borrower to any
Wholly Owned Subsidiary Guarantor;
 
(f)            the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Subsidiary Guarantor;
 
(g)           the Disposition of the Capital Stock of any Unrestricted
Subsidiary or its assets;
 
(h)           the Disposition of the rights, priorities and privileges relating
to Patents and Patent Licenses, and all registrations and applications related
to any of the foregoing, in each case that are owned by Sharper Image Holdings
LLC as of the Closing Date;
 
(i)            [Reserved];
 
(j)            the Disposition of other assets having a fair market value not to
exceed 1.0% of the Consolidated Total Assets in the aggregate for any of the
Borrower’s fiscal years;
 
(k)           any Recovery Event, provided, that the requirements of
Section 2.8(b) are complied with in connection therewith;
 
(l)            Investments permitted by Section 7.8; and
 
(m)          licenses of Intellectual Property in the ordinary course of
business.
 
7.6           Limitation on Restricted Payments.  Declare or pay any dividend
on, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of, any Capital Stock of the Borrower or any Subsidiary,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of the Borrower or any Subsidiary, or enter into any derivatives or
other transaction with any financial institution, commodities or stock exchange
or clearinghouse (a “Derivatives Counterparty”) obligating the Borrower or any
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Capital Stock or make any payments in
connection with the exercise, settlement or termination of such derivatives or
other transactions (including such transactions previously entered into in
connection with any Permitted Convertible Notes Offering) (collectively,
“Restricted Payments”), except that:
 
(a)           any Subsidiary may make Restricted Payments to any Wholly Owned
Subsidiary Guarantor or the Borrower;
 
(b)           the Borrower may make Restricted Payments with Unrestricted
Subsidiary Cash;

 
67

--------------------------------------------------------------------------------

 
 
(c)           the Borrower may make Restricted Payments in an aggregate amount
not to exceed $75,000,000 plus, if the Minimum Liquidity Amount after giving pro
forma effect to such Restricted Payment is greater than $50,000,000, any
Available Amount, plus, if the Minimum Liquidity Amount after giving pro forma
effect to such Restricted Payment is greater than $100,000,000, other Restricted
Payments not otherwise permitted by this Section 7.6;
 
(d)           the Borrower may purchase the Borrower’s common stock or common
stock options from present or former officers or employees of the Borrower or
any Subsidiary upon the death, disability or termination of employment of such
officer or employee, provided, that the aggregate amount of payments under this
paragraph subsequent to the Closing Date (net of any proceeds received by the
Borrower subsequent to the Closing Date in connection with resales of any common
stock or common stock options so purchased) shall not exceed $5,000,000;
 
(e)           the Borrower may make any Restricted Payments in connection with
hedge and warrant option transactions and capped call option transactions that
have been entered into in connection with a Permitted Convertible Notes
Offering; and
 
(f)            the Borrower may make any cash payments in connection with any
conversion of the Existing 2012 Notes.
 
7.7           Limitation on Capital Expenditures.  Make or commit to make any
Capital Expenditure, except Capital Expenditures of the Borrower and its
Subsidiaries in the ordinary course of business not exceeding $10,000,000 per
fiscal year; provided, that (x) up to $5,000,000 of any such amount referred to
above, if not so expended in the fiscal year for which it is permitted, may be
carried over for expenditure in the next succeeding fiscal year and (y) Capital
Expenditures made pursuant to this Section during any fiscal year shall be
deemed made, first, in respect of amounts carried over from the prior fiscal
year pursuant to clause (x) above and second, in respect of amounts permitted
for such fiscal year as provided above; provided further, (x) if the Minimum
Liquidity Amount after giving pro forma effect to such Capital Expenditure is
greater than $100,000,000, the Borrower and its Subsidiaries may make or commit
to make other Capital Expenditures not otherwise permitted by this Section 7.7
and (y) the Borrower and its Subsidiaries may make or commit to make any Capital
Expenditures with Unrestricted Subsidiary Cash.
 
7.8           Limitation on Investments.  Make any advance, loan, extension of
credit (by way of guaranty or otherwise) or capital contribution to, or purchase
any Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:
 
(a)           extensions of trade credit in the ordinary course of business;
 
(b)           Investments in Cash Equivalents;
 
(c)           Investments arising in connection with the incurrence of
Indebtedness permitted by Section 7.2(b) and (e);
 
(d)           loans and advances to employees of the Borrower or any
Subsidiaries of the Borrower in the ordinary course of business (including,
without limitation, for travel, entertainment and relocation expenses) in an
aggregate amount for the Borrower and Subsidiaries of the Borrower not to exceed
$1,000,000 at any one time outstanding;

 
68

--------------------------------------------------------------------------------

 
 
(e)           Investments in assets useful in the Borrower’s business made by
any Wholly Owned Subsidiary Guarantor with the proceeds of any Reinvestment
Deferred Amount;
 
(f)            Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 7.2(b) and (e)) by the Borrower or any of its
Subsidiaries in any Person that, prior to such Investment, is a Wholly Owned
Subsidiary Guarantor;
 
(g)           Permitted Acquisitions;
 
(h)           Permitted Unrestricted Subsidiary Acquisitions;
 
(i)            Investments made with Unrestricted Subsidiary Cash;
 
(j)            in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries any Permitted
Unrestricted Subsidiary Acquisitions, in an aggregate amount (valued at cost),
not to exceed $35,000,000, plus, if the Minimum Liquidity Amount after giving
pro forma effect to such Investment is greater than $100,000,000, other
Investments not otherwise permitted by this Section 7.8, excluding at all times
any Investment in which any Specified Brand Assets are sold, contributed,
conveyed, assigned or otherwise transferred to any Person that is not a Loan
Party; provided that (i) no Default or Event of Default shall have occurred and
be continuing at the time of such Investment or shall result therefrom and (ii)
the Borrower is in pro forma compliance with Section 7.1 before and after giving
effect to such Investment;
 
(k)           Guarantee Obligations permitted pursuant to Section 7.2(f);
 
(l)            Permitted Foreign Subsidiary Acquisitions;
 
(m)          [Reserved]; and
 
(n)           hedge and warrant option transactions and capped call option
transactions entered into by the Borrower in connection with a Permitted
Convertible Notes Offering.
 
7.9           Limitation on Optional Payments and Modifications of Debt
Instruments, etc.  (a) Make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of, or otherwise voluntarily or optionally
defease, any Permitted Additional Indebtedness, or segregate funds for any such
payment, prepayment, repurchase, redemption or defeasance, or enter into any
derivative or other transaction with any Derivatives Counterparty obligating the
Borrower or any Subsidiary to make payments to such Derivatives Counterparty as
a result of any change in market value of any Permitted Additional Indebtedness
(other than any hedge and warrant option transactions and capped call option
transactions entered into by the Borrower in connection with a Permitted
Convertible Notes Offering) exceeding $25,000,000 plus, if the Minimum Liquidity
Amount after giving pro forma effect to such optional or voluntary payments,
prepayments, repurchases, redemptions defeasances, segregations of funds or
derivative or other transactions entered into with Derivatives Counterparties is
greater than $50,000,000, any Available Amount, plus, if the Minimum Liquidity
Amount after giving pro forma effect to any other optional or voluntary
payments, prepayments, repurchases, redemptions defeasances, segregations of
funds or derivative or other transactions entered into with Derivatives
Counterparties is greater than $100,000,000, other optional or voluntary
payments, prepayments, repurchases, redemptions defeasances, segregations of
funds or derivative or other transactions entered into with Derivatives
Counterparties not otherwise permitted by this Section 7.9, (b) amend, modify or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Permitted Additional Indebtedness
(other than any such amendment, modification, waiver or other change which (i)
would extend the maturity or reduce the amount of any payment of principal
thereof, reduce the rate or extend the date for payment of interest thereon or
relax any covenant or other restriction applicable to the Borrower or any of its
Subsidiaries and (ii) does not involve the payment of a consent fee) or (c)
amend its certificate of incorporation in any manner that could reasonably be
expected to be materially adverse to the Lenders.  Notwithstanding the
foregoing, the Borrower may prepay, repurchase or redeem (including satisfy its
conversion obligation) in full the Existing 2012 Notes.
 
 
69

--------------------------------------------------------------------------------

 
 
7.10         Limitation on Transactions with Affiliates.  Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than any Wholly
Owned Subsidiary Guarantor) unless such transaction is (a) otherwise permitted
under this Agreement, (b) in the ordinary course of business of the Borrower or
such Subsidiary, as the case may be, and (c) upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary, as the case may be, than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate.
 
7.11         Limitation on Sales and Leasebacks.  Enter into any arrangement
with any Person providing for the leasing by the Borrower or any Subsidiary of
real or personal property which has been or is to be sold or transferred by the
Borrower or such Subsidiary to such Person or to any other Person to whom funds
have been or are to be advanced by such Person on the security of such property
or rental obligations of the Borrower or such Subsidiary.
 
7.12         Limitation on Changes in Fiscal Periods.  Permit the fiscal year of
the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters, provided that the Borrower may make one
election after the Closing Date to change its fiscal year end, if the Borrower
enters into such amendments to this Agreement as the Administrative Agent shall
request to reflect such change, including modifications to this Section, such
that the covenants affected by such change shall have the same effect (or, in
any case, be substantively no less favorable to the Lenders, in the reasonable
determination of the Administrative Agent) after giving effect thereto as if
such change were not made.  The Lenders hereby authorize the Administrative
Agent to enter into such amendments to effect such modifications, if any, in
accordance with the provisions of this Section.
 
7.13         Limitation on Negative Pledge Clauses.  Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
the Borrower or any of the Subsidiary Guarantors to create, incur, assume or
suffer to exist any Lien upon the Collateral, whether now owned or hereafter
acquired, to secure the Obligations or, in the case of any Subsidiary Guarantor,
its obligations under the Guarantee and Collateral Agreement, other than
(a) this Agreement and the other Loan Documents and (b) any agreements governing
any purchase money Liens or Capital Lease Obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby).
 
7.14         Limitation on Restrictions on Subsidiary Distributions.  Enter into
or suffer to exist or become effective any consensual encumbrance or restriction
on the ability of any Subsidiary to (a) make Restricted Payments in respect of
any Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to,
the Borrower or any other Subsidiary, (b) make Investments in the Borrower or
any other Subsidiary or (c) transfer any of its assets to the Borrower or any
other Subsidiary, except for such encumbrances or restrictions existing under or
by reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary and (iii) restrictions
with respect to distributions by any Foreign Subsidiary.

 
70

--------------------------------------------------------------------------------

 
 
7.15         Limitation on Lines of Business.  Enter into any business, either
directly or through any Subsidiary, except for (i) those businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement or that
are reasonably related thereto and (ii) those businesses in which the Borrower
and its Subsidiaries are not engaged on the date of this Agreement if (x) such
businesses are acquired in connection with a Permitted Acquisition Transaction
and (y) such businesses exceed 2.0% of Consolidated Total Assets (as measured by
the purchase price of such acquired businesses), the Borrower intends to Dispose
of such businesses or otherwise transition such businesses into the licensing
business or businesses reasonably related thereto.
 
7.16         Limitation on Hedge Agreements.  Enter into any Hedge Agreement
(other than Hedge Agreements entered into in the ordinary course of business,
which for the avoidance of doubt shall include Hedge Agreements entered into in
connection with hedge and warrant option transactions and capped call option
transactions entered into by the Borrower in connection with a Permitted
Convertible Notes Offering, and not for speculative purposes).
 
SECTION 8.  EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a)           the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof or thereof; or
 
(b)           any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made or furnished; or
 
(c)           any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement; or
 
(d)           any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days; or

 
71

--------------------------------------------------------------------------------

 

(e)           the Borrower or any of its Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including, without
limitation, any Guarantee Obligation, but excluding the Loans and Reimbursement
Obligations) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause (other than any unexercised right of
conversion provided for in a Permitted Convertible Notes Offering), with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or to become subject to a mandatory offer to purchase by the
obligor thereunder or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable; provided, that (x) a default, event or
condition described in clause (i), (ii) or (iii) of this paragraph (e) shall not
at any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i), (ii) and
(iii) of this paragraph (e) shall have occurred and be continuing with respect
to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $25,000,000 and (y) a default, event or condition described in clause
(iii) of this paragraph (e) with respect to a Permitted Convertible Notes
Offering shall not at any time constitute an Event of Default if the holders of
such Permitted Convertible Notes Offering holding $25,000,000 or less thereof
elect to cause the purchase thereof by the obligor thereunder; or
 
(f)            (i) the Borrower or any of its Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or,
the Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against, the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against, the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv), the Borrower or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v), the Borrower or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
 
(g)           (i) Borrower or any Commonly Controlled Entity shall engage in any
non-exempt “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan; (ii) any “accumulated funding
deficiency” with respect to a Multiemployer Plan or failure to meet “minimum
funding standards” with respect to any Plan (each as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived, shall exist, or any
Lien in favor of the PBGC or a Plan shall arise on the assets of the Borrower or
any Commonly Controlled Entity; (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Single Employer Plan for purposes of Title IV of
ERISA; (iv) any Single Employer Plan or Multiemployer Plan shall terminate for
purposes of Title IV of ERISA; (v) the Borrower or any Commonly Controlled
Entity shall, or in the reasonable opinion of the Required Lenders shall be
likely to, incur any liability in connection with the termination of
or  withdrawal from any Single Employer Plan or Multiemployer Plan, or the
Insolvency or Reorganization of a Multiemployer Plan; or (vi) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could, in the sole judgment of the Required
Lenders, reasonably be expected to have a Material Adverse Effect; or
 
 
72

--------------------------------------------------------------------------------

 
 
(h)           one or more judgments or decrees shall be entered against the
Borrower or any of its Subsidiaries involving for the Borrower and its
Subsidiaries taken as a whole a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $25,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
 
(i)           any of the Security Documents shall cease, for any reason (other
than by reason of the express release thereof pursuant to Section 10.7), to be
in full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or
 
(j)           the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason (other than by reason of the
express release thereof pursuant to Section 10.17), to be in full force and
effect or any Loan Party or any Affiliate of any Loan Party shall so assert; or
 
(k)           any Change of Control shall occur;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken:  (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable.  With respect to all Letters
of Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a Cash Collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit.  Amounts held in such Cash Collateral account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Borrower hereunder and under the other Loan
Documents.  After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the Borrower hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, in such Cash Collateral
account shall be returned to the Borrower (or such other Person as may be
lawfully entitled thereto).  Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.
 

 
73

--------------------------------------------------------------------------------

 
 
SECTION 9.  AGENCY
 
9.1           Appointment and Authorization of Agents. Each Lender hereby
irrevocably appoints Barclays Bank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Agents and the Lenders (including the Swingline Lender and the Issuing Lenders),
and the Borrower shall not have rights as a third-party beneficiary of any of
such provisions.  It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to any Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable
Requirements of Law.  Instead such term is used as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
 
(b)           Each Issuing Lender shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each Issuing Lender shall have all of the benefits and immunities
(a) provided to the Agents in this Article with respect to any acts taken or
omissions suffered by such Issuing Lender in connection with Letters of Credit
issued by it or proposed to be issued by it and L/C Documents pertaining to such
Letters of Credit as fully as if the term “Agent” as used in this Article and
the definition of “Agent-Related Person” included such Issuing Lender with
respect to such acts or omissions, and (b) as additionally provided herein with
respect to each Issuing Lender.
 
9.2           Rights as a Lender. Any Agent shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent hereunder, and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as such Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for, and generally engage in any kind of business with, the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.
 
9.3           Exculpatory Provisions.  No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, no Agent shall: (i) be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (ii) have any duty to take any discretionary action or
exercise any discretionary powers, except (in the case of the Administrative
Agent) discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Requirement of Law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and (iii) except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by such Agent or any of its Affiliates in any capacity.
 

 
74

--------------------------------------------------------------------------------

 
 
(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Article VIII and
Section 10.1), or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default unless and until the
Administrative Agent shall have received written notice from a Lender, an
Issuing Lender or the Borrower referring to this Agreement, describing such
Default and stating that such notice is a “notice of default.”
 
(c)           No Agent-Related Person shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than (in the
case of the Administrative Agent) to confirm receipt of items expressly required
to be delivered to it.
 
9.4           Reliance by Administrative Agent. Each Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to any Extension of Credit
that by its terms shall be fulfilled to the satisfaction of a Lender or an
Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to any such Extension of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
9.5           Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Persons.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Persons of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

 
75

--------------------------------------------------------------------------------

 
 
9.6           Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, each Lender shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of the
Borrower and without limiting the obligations of any Loan Party to do so) on a
pro rata basis (determined as of the time that the applicable payment is sought
based on each Lender’s ratable share at such time) and hold harmless each
Agent-Related Person against any and all Indemnified Liabilities incurred by it;
provided that (a) no Lender shall be liable for payment to any Agent-Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment of a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct (and no action taken in accordance with the directions of the
Required Lender shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section) and (b) to the extent any Issuing
Lender or Swingline Lender is entitled to indemnification under this Section
solely in its capacity and role as an Issuing Lender or as a Swingline Lender,
as applicable, only the Lenders shall be required to indemnify such Issuing
Lender or such Swingline Lender, as the case may be, in accordance with this
Section (determined as of the time that the applicable payment is sought based
on each Lender’s Revolving Credit Percentage thereof at such time).  In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person.  Without limitation of
the foregoing, each Lender shall reimburse the Administrative Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including the
fees, disbursements and other charges of counsel) incurred by the Administrative
Agent in connection with preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights and
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such costs or expenses by or on behalf of the
Borrower.
 
To the extent required by any applicable Requirement of Law, the Administrative
Agent may withhold from any payment to any Lender an amount equivalent to any
U.S. Federal Income Tax.  If the IRS or any other Governmental Authority asserts
a claim that the Administrative Agent did not properly withhold U.S. Federal
Income Tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
which rendered the exemption from, or reduction of, U.S. Federal Income Tax
ineffective or for any other reason, or if the Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding tax from such payment, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all reasonable costs and out-of-pocket
expenses (including reasonable fees and expenses of counsel) incurred in
connection therewith.
 
9.7           Resignation of Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders, the Issuing
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall appoint from among the Lenders a successor agent (which
may be an Affiliate of a Lender), with the consent of the Borrower at all times
other than during the existence of an Event of Default (which consent shall not
be unreasonably withheld or delayed).  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment prior
to the effective date of the resignation of the Administrative Agent, then the
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Lenders and with the consent of the Borrower at all
times other than during the existence of an Event of Default (which consent
shall not be unreasonably withheld or delayed), appoint a successor
administrative agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on such effective date, where (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lenders under any of the Loan Documents, the retiring Administrative
Agent may (but shall not be obligated to) continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(ii) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.5
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Persons in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 

 
76

--------------------------------------------------------------------------------

 
 
9.8           Non-Reliance on Agents and Other Lenders. Each Lender and Issuing
Lender acknowledges that it has, independently and without reliance upon any
Agent-Related Person or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
Issuing Lender also acknowledges that it will, independently and without
reliance upon any Agent-Related Person or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
9.9           Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, all L/C Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due to the Lenders, the Issuing Lenders and the
Administrative Agent under Sections 2.5 and 10.5) allowed in such judicial
proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.5
and 10.5.
 

 
77

--------------------------------------------------------------------------------

 
 
9.10           Duties of Other Agents. None of the Agents (other than the
Administrative Agent) identified on the cover page or signature pages of this
Agreement shall have any rights, powers, obligations, liabilities,
responsibilities or duties under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as a Lender, a Swingline
Lender or an Issuing Lender hereunder.  Without limiting any other provision of
this Article, none of such Agents in their respective capacities as such shall
have or be deemed to have any fiduciary relationship with any Lender (including
any Swingline Lender or any Issuing Lender) or any other Person by reason of
this Agreement or any other Loan Document.
 
SECTION 10.  MISCELLANEOUS
 
10.1           Amendments and Waivers.  Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents (including amendments and restatements hereof or
thereof) for the purpose of adding any provisions to this Agreement or the other
Loan Documents or changing in any manner the rights of the Lenders or of the
Loan Parties hereunder or thereunder or (b) waive, on such terms and conditions
as may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:
 
(i)           forgive the principal amount or extend the final scheduled date of
maturity of any Loan or Reimbursement Obligation, reduce the stated rate of any
interest or fee payable under this Agreement (except in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Required Lenders)) or extend
the scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Commitment of any Lender, in each case without the
consent of each Lender directly affected thereby;
 
(ii)           amend, modify or waive any provision of this Section or reduce
any percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their guarantee obligations under the Guarantee and Collateral
Agreement, in each case without the consent of all the Lenders;
 
(iii)           amend, modify or waive any provision of Section 9, or any other
provision affecting the rights, duties or obligations of the Administrative
Agent, without the consent of the Administrative Agent;
 
(iv)           amend, modify or waive any provision of Section 2.14 without the
consent of each Lender directly affected thereby;
 
(v)           impose restrictions on assignments and participations that are
more restrictive than, or additional to, those set forth in Section 10.6;
 

 
78

--------------------------------------------------------------------------------

 
 
(vi)           amend, modify or waive any provision of Section 2.3 without the
consent of the Swingline Lender; or
 
(vii)           amend, modify or waive any provision of Section 3 without the
consent of any Issuing Lender affected thereby.
 
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans.  In the
case of any waiver, any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.  Any
such waiver, amendment, supplement or modification shall be effected by a
written instrument signed by the parties required to sign pursuant to the
foregoing provisions of this Section; provided, that delivery of an executed
signature page of any such instrument by facsimile transmission shall be
effective as delivery of a manually executed counterpart thereof.
 
For the avoidance of doubt, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party to each relevant Loan
Document (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof (collectively, the
“Additional Extensions of Credit”) to share ratably in the benefits of this
Agreement and the other Loan Documents with the Loans and Extensions of Credit
and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.
 
It is understood that any amendments, supplements or modifications to this
Agreement (including any amendment and restatement thereof), for the purpose of
modifying any provisions to this Agreement, shall be considered the same credit
facility, as amended, and not a new loan.
 
Notwithstanding anything herein to the contrary, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
and the Commitment and Extensions of Credit of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may taken
any action hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all the Lenders or each affected Lender may be effected
with the consent of the applicable Lenders other than Defaulting Lenders, except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended, or the maturity of any of its Loan may not be extended, the rate of
interest on any of its Loans may not be reduced and the principal amount of any
of its Loans may not be forgiven, in each case without the consent of such
Defaulting Lender and (y) any amendment, waiver or consent requiring the consent
of all the Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than the other affected Lenders shall require
the consent of such Defaulting Lender.
 
In addition, notwithstanding anything in this Section to the contrary, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Borrower
shall be permitted to amend such provision, and, in each case, such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders to the Administrative Agent within ten Business Days following receipt
of notice thereof.
 

 
79

--------------------------------------------------------------------------------

 
 
10.2         Notices.
 
(a)           All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed (a) in the case of the Borrower and the Administrative Agent, as
follows and (b) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Assumption, in such Assignment and Assumption or (c) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:

 
The Borrower:
Iconix Brand Group, Inc.
1450 Broadway, 3rd Floor
New York, New York 10018
Attn:  Neil Cole, CEO
Telecopy: (212) 391-2057
Telephone: (212) 730-0030 
 
The Administrative Agent:
Notices (other than Requests for Extensions of Credit):
Barclays Bank PLC
Bank Debt Management Group
745 Seventh Avenue
New York, NY 10019
Attn: Iconix Portfolio Manager: Nicole Conjares
/ Nicholas Versandi
Tel: 212-526-3987 / 212-526-9799
Facsimile: 212-526-5115
Email: nicole.conjares@barcap.com /
nicholas.versandi@barcap.com 
 
For Payments and Requests for Extensions of Credit:
Barclays Bank PLC
Loan Operations
1301 Avenue of the Americas
New York, NY 10019
Attn: Agency Services - Iconix: Joe Tricamo
Tel: 212-320-7564
Facsimile: 917-522-0569
Email: xrausloanops5@barclayscapital.com

 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 

 
80

--------------------------------------------------------------------------------

 
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in clause (i) above,
of notification that such notice or communication is available and identifying
the website address therefor; provided that, in the case of clauses (i) and (ii)
above, if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.
 
(b)           Change of Address, etc.  The Borrower, the Administrative Agent
and Issuing Lender may change its address, telecopier number, telephone number
or electronic mail address for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier number, telephone number or electronic mail address for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire transfer instructions for such Lender.
 
(c)           Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE BORROWER MATERIALS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM.  In no event shall any Agent-Related Person have any liability to the
Borrower, any Lender, any Issuing Lender or any other Person or entity for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Platform, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by an final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such
Agent-Related Person; provided that in no event shall any Agent-Related Person
have any liability to the Borrower, any Lender, any Issuing Lender or any other
Person for indirect, special, incidental, consequential damages or punitive
damages (as opposed to direct or actual damages).
 
10.3           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.4           Survival of Representations and Warranties.  All representations
and warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 

 
81

--------------------------------------------------------------------------------

 
 
10.5           Payment of Expenses.  The Borrower agrees (a) to pay or reimburse
the Administrative Agent, the Syndication Agents and the Arrangers for all their
reasonable out-of-pocket costs and expenses incurred in connection with the
syndication of the Facility (other than fees payable to syndicate members) and
the development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements and other charges of
one counsel to the Administrative Agent (and of such other counsel in the event
of a conflict) and, if reasonably necessary, one local counsel in any relevant
jurisdiction and the charges of Intralinks (whether or not the transaction
contemplated hereby or thereby shall be consummated), (b) to pay or reimburse
each Lender and the Administrative Agent for all their costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including, without limitation, the reasonable
fees and disbursements and other charges of one counsel to the Administrative
Agent and the other Lenders and, if reasonably necessary, one local counsel in
any relevant jurisdiction (and of such other counsel in the event of a
conflict), (c) to pay, indemnify, or reimburse each Lender and the
Administrative Agent for, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify or
reimburse each Lender, the Administrative Agent, the Syndication Agents, the
Arrangers, the Collateral Agent and their respective affiliates, and their
respective officers, directors, trustees, employees, advisors, partners,
members, sub-agents, agents and controlling persons (each, an “Indemnitee”) for,
and hold each Indemnitee harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever incurred by an
Indemnitee or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds thereof (including any refusal by any Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned, occupied or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries or any
of their respective properties, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, and regardless of whether
any Indemnitee is a party thereto and whether brought by the Borrower, any other
Loan Party, any of their respective affiliates or any other person or entity
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee.  No Indemnitee shall be liable for any
damages arising from the use by unauthorized persons of information or other
materials sent through electronic, telecommunications or other information
transmission systems that are intercepted by such persons or for any special,
indirect, consequential or punitive damages in connection with the
Facility.  Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries so to
waive, all rights for contribution or any other rights of recovery with respect
to all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature, under or related to Environmental
Laws, that any of them might have by statute or otherwise against any
Indemnitee.  All amounts due under this Section shall be payable not later than
30 days after written demand therefor.  Statements payable by the Borrower
pursuant to this Section shall be submitted at the address of the Borrower set
forth in Section 10.2, or to such other Person or address as may be hereafter
designated by the Borrower in a notice to the Administrative Agent.  The
agreements in this Section shall survive repayment of the Loans and all other
amounts payable hereunder.
 

 
82

--------------------------------------------------------------------------------

 
 
10.6           Successors and Assigns; Participations and Assignments.  (a) This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Administrative Agent, all future holders of the Loans and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and each Lender and any purported
assignment or transfer without such consent shall be null and void.
 
(b)           Any Lender may, without the consent of the Borrower, in accordance
with applicable law, at any time sell to one or more banks, financial
institutions or other entities (other than a natural person, the Borrower or any
of its Affiliates or Subsidiaries, or a Person that the Administrative Agent has
identified in a notice to the Lenders as a Defaulting Lender) (each, a
“Participant”) participating interests in any Loan owing to such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder and
under the other Loan Documents.  In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan for all purposes under this Agreement
and the other Loan Documents, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents.  In no event shall any Participant under any such participation have
any right to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by any Loan Party therefrom, except to
the extent that such amendment, waiver or consent would require the consent of
all Lenders pursuant to Section 10.1.  The Borrower agrees that if amounts
outstanding under this Agreement and the Loans are due or unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall, to the maximum extent permitted by
applicable law, be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, provided that, in purchasing such participating
interest, such Participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in Section 10.7 as fully as if such
Participant were a Lender hereunder.  The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
with respect to its participation in the Commitments and the Loans outstanding
from time to time as if such Participant were a Lender; provided that, in the
case of Section 2.16, such Participant shall have complied with the requirements
of said Section, and provided, further, that no Participant shall be entitled to
receive any greater amount pursuant to any such Section 2.15, 2.16 or 2.17 than
the transferor Lender would have been entitled to receive in respect of the
amount of the participation transferred by such transferor Lender to such
Participant had no such transfer occurred. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower (and such agency being solely for tax purposes), maintain a
register in the United States on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments or other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that any such Commitment or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 
83

--------------------------------------------------------------------------------

 
 
(c)           Any Lender (an “Assignor”) may, in accordance with applicable law
and upon written notice to the Administrative Agent, at any time and from time
to time assign to any Lender or any affiliate, Related Fund or Control
Investment Affiliate thereof or, with the consent of the Administrative Agent,
the Borrower, any Swingline Lender and any Issuing Lender (which, in each case,
shall not be unreasonably withheld or delayed and, provided that, no consent of
the Borrower shall be required if a Default or Event of Default has occurred and
is continuing) to an additional bank, financial institution or other entity
(other than a natural person, the Borrower or any of its Affiliates or
Subsidiaries, or a Person that the Administrative Agent has identified in a
notice to the Lenders as a Defaulting Lender) (an “Assignee”) all or any part of
its rights and obligations under this Agreement pursuant to an Assignment and
Assumption, substantially in the form of Exhibit D, executed by such Assignee
and such Assignor (and, where the consent of the Administrative Agent, the
Borrower or an Issuing Lender is required pursuant to the foregoing provisions,
by such party) and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that no such assignment to an Assignee
(other than any Lender or any affiliate thereof) shall be in an aggregate
principal amount of less than $1,000,000 (other than in the case of an
assignment of all of a Lender’s interests under this Agreement), unless
otherwise agreed by the Borrower and the Administrative Agent.  Upon such
execution, delivery, acceptance and recording, from and after the effective date
determined pursuant to such Assignment and Assumption, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
with Commitments and/or Loans as set forth therein, and (y) the Assignor
thereunder shall, to the extent provided in such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of an Assignor’s rights and obligations
under this Agreement, such Assignor shall cease to be a party hereto, except as
to Section 2.15, 2.16 and 10.5 in respect of the period prior to such effective
date).  For purposes of the minimum assignment amounts set forth in this
paragraph, multiple assignments by two or more Related Funds shall be
aggregated.
 
(d)           The Administrative Agent shall, on behalf of the Borrower,
maintain at its address referred to in Section 10.2 a copy of each Assignment
and Assumption delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Loans owing to, each Lender from time to time.  The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing such Loans recorded therein for all purposes of this
Agreement.  Any assignment of any Loan, whether or not evidenced by a Note,
shall be effective only upon appropriate entries with respect thereto being made
in the Register (and each Note shall expressly so provide).  Any assignment or
transfer of all or part of a Loan evidenced by a Note shall be registered on the
Register only upon surrender for registration of assignment or transfer of the
Note evidencing such Loan, accompanied by a duly executed Assignment and
Assumption; thereupon one or more new Notes in the same aggregate principal
amount shall be issued to the designated Assignee, and the old Notes shall be
returned by the Administrative Agent to the Borrower marked “canceled”.  The
Register shall be available for inspection by the Borrower or any Lender (but
only, in the case of a Lender, at the Administrative Agent’s Office and with
respect to any entry relating to such Lender’s Commitments, Loans, L/C
Obligations and other Obligations), at any reasonable time and from time to time
upon reasonable prior notice.
 

 
84

--------------------------------------------------------------------------------

 
 
(e)           Upon its receipt of an Assignment and Assumption executed by an
Assignor and an Assignee (and, in any case where the consent of any other Person
is required by Section 10.6(c), by each such other Person) together with payment
to the Administrative Agent of a registration and processing fee of $3,500
(treating multiple, simultaneous assignments by or to two or more Related Funds
as a single assignment) (except that no such registration and processing fee
shall be payable (y) in connection with an assignment by or to a Barclays Entity
or (z) in the case of an Assignee which is an affiliate or Related Fund of a
Lender or a Person under common management with a Lender), the Administrative
Agent shall (i) promptly accept such Assignment and Assumption and (ii) on the
effective date determined pursuant thereto record the information contained
therein in the Register and give notice of such acceptance and recordation to
the Borrower.  On or prior to such effective date, the Borrower, at its own
expense, upon request, shall execute and deliver to the Administrative Agent (in
exchange for the Notes of the assigning Lender) a new Note to the order of such
Assignee in an amount equal to the Loans assumed or acquired by it pursuant to
such Assignment and Assumption and, if the Assignor has retained Loans, upon
request, a new Note to the order of the Assignor in an amount equal to the Loans
retained by it hereunder.  Such new Note or Notes shall be dated the Closing
Date and shall otherwise be in the form of the Note or Notes replaced thereby.
 
(f)           For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests in Loans and Notes, including, without
limitation, any pledge or assignment by a Lender of any Loan or Note to any
Federal Reserve Bank in accordance with applicable law.
 
(g)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender).  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof.  In
addition, notwithstanding anything to the contrary in this Section 10.6(g), any
SPC may (A) with notice to, but without the prior written consent of, the
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender, or with the prior written consent of the Borrower and the Administrative
Agent (which consent shall not be unreasonably withheld) to any financial
institutions providing liquidity and/or credit support to or for the account of
such SPC to support the funding or maintenance of Loans, and (B) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC; provided that non-public
information with respect to the Borrower may be disclosed only with the
Borrower’s consent which will not be unreasonably withheld.  This paragraph (g)
may not be amended without the written consent of any SPC with Loans outstanding
at the time of such proposed amendment.
 

 
85

--------------------------------------------------------------------------------

 
 
10.7           Adjustments; Set-off; Payments Set Aside.  (a) Except to the
extent that this Agreement provides for payments to be allocated to a particular
Lender, if any Lender or its respective Affiliates (a “Benefitted Lender”) shall
at any time receive any payment of all or part of the Obligations owing to it,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Obligations, such Benefitted Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Obligations, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
 
(b)           In addition to any rights and remedies of the Issuing Lender or
Lenders provided by law, each Lender shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
the Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower.  Each Issuing
Lender or Lenders agrees promptly to notify the Borrower and the Administrative
Agent after any such setoff and application made by such Lender, provided that
the failure to give such notice shall not affect the validity of such setoff and
application.
 
(c)           To the extent that any payment by or on behalf of the Borrower is
made to the Administrative Agent, any Issuing Lender or any Lender, or the
Administrative Agent, any Issuing Lender or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuing Lender or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each Issuing Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect.
 
10.8           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 

 
86

--------------------------------------------------------------------------------

 
 
10.9           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.
 
10.10           Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent, the
Arrangers and the Lenders with respect to the subject matter hereof and thereof,
and there are no promises, undertakings, representations or warranties by the
Arrangers, the Administrative Agent or any Lender relative to subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.
 
10.11           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.12           Submission To Jurisdiction; Waivers.  Each of the parties hereto
hereby irrevocably and unconditionally:
 
(a)           submits for itself and its Property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction (or, in the case of matters
relating to the Security Documents, non-exclusive jurisdiction) of the courts of
the State of New York sitting in New York County, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof;
 
(b)           agrees that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 

 
87

--------------------------------------------------------------------------------

 
 
10.13           Acknowledgments.  In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that:
(a) (i) no fiduciary, advisory or agency relationship between the Borrower and
its Subsidiaries and any Agent, any Issuing Lender, any Swingline Lender or any
Lender is intended to be or has been created in respect of the transactions
contemplated hereby or by the other Loan Documents, irrespective of whether any
Agent, any Issuing Lender, any Swingline Lender or any Lender has advised or is
advising the Borrower or any Subdsidiary on other matters, (ii) the arranging
and other services regarding this Agreement provided by the Agents, the Issuing
Lenders, the Swingline Lender and the Lenders are arm’s-length commercial
transactions between the Borrower and its Subsidiaries, on the one hand, and the
Agents, the Issuing Lenders, the Swingline Lender and the Lenders, on the other
hand, (iii) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent that it has deemed appropriate and (iv) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; and (b) (i) the Agents, the Issuing Lenders, the Swingline Lender and
the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person; (ii) none of the Agents, the Issuing
Lenders, the Swingline Lender and the Lenders has any obligation to the Borrower
or any of its Subsidiaries with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents, the Issuing Lenders, the Swingline Lender and
the Lenders and their respective Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Agents, the Issuing Lenders, the Swingline Lender and the Lenders
has any obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by Law, the Borrower hereby waives
and releases any claims that it may have against the Agents, the Issuing
Lenders, the Swingline Lender and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
10.14           Headings Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
10.15           Confidentiality.  The Administrative Agent and each of the
Lenders agrees to keep confidential all non-public information provided to it by
any Loan Party pursuant to this Agreement that is designated by such Loan Party
as confidential in accordance with such Person’s customary procedures for
handling confidential information of such nature; provided that nothing herein
shall prevent the Administrative Agent or any Lender from disclosing any such
information (a) to the Arrangers, the Administrative Agent, any other Lender or
any Affiliate of any thereof, on a need-to-know basis, (b) to any Participant or
Assignee (each, a “Transferee”) or prospective Transferee that agrees to comply
with the provisions of this Section or substantially equivalent provisions,
(c) to any of its employees, directors, agents, attorneys, accountants and other
professional advisors, on a need-to-know basis, (d) to any financial institution
that is a direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section), (e) upon the request or demand of
any Governmental Authority having jurisdiction over it; provided that notice of
such disclosure shall be provided to the Loan Parties upon such request or
demand to the extent permitted by any applicable Requirement of Law, (f) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law; provided that notice
of such disclosure shall be provided to the Loan Parties, to the extent
permitted by any applicable Requirement of Law, upon such order, or prior to
such disclosure if such disclosure is required pursuant to any Requirement of
Law,  (g) in connection with any litigation or similar proceeding, provided that
notice of such disclosure shall be provided to the Loan Parties prior to such
disclosure, (h) that has been publicly disclosed other than in breach of this
Section, or, to the Administrative Agent’s or such Lender’s knowledge, other
than in breach of any other confidentiality agreement, (i) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (j) in connection with the exercise of any remedy hereunder or
under any other Loan Document, to the extent necessary to enable the
Administrative Agent or such Lender to exercise any such remedy or (k) with the
consent of the Borrower or any of its Affiliates.
 

 
88

--------------------------------------------------------------------------------

 
 
10.16           Interest Rate Limitation  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirement of Law (collectively, “charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate for each day to the
date of repayment, shall have been received by such Lender.
 
10.17           Release of Collateral and Guarantee Obligations.  (a)
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, upon request of the Borrower in connection with any Disposition of
Property permitted by the Loan Documents, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender, or any affiliate of any
Lender that is a party to any Specified Hedge Agreement) take such actions as
shall be required to release its security interest in any Collateral being
Disposed of in such Disposition, and to release any guarantee obligations under
any Loan Document of any Person being Disposed of in such Disposition, to the
extent necessary to permit consummation of such Disposition in accordance with
the Loan Documents.
 
(b)           Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than obligations in respect of
any Specified Hedge Agreement) have been paid in full and all Commitments have
terminated or expired and no Letter of Credit shall be outstanding, upon request
of the Borrower, the Administrative Agent shall (without notice to, or vote or
consent of, any Lender, or any affiliate of any Lender that is a party to any
Specified Hedge Agreement) take such actions as shall be required to release its
security interest in all Collateral, and to release all guarantee obligations
under any Loan Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Specified Hedge Agreements.  Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Subsidiary Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any Subsidiary Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.
 

 
89

--------------------------------------------------------------------------------

 
 
10.18           Accounting Changes.  In the event that any “Accounting Change”
(as defined below) shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then the Borrower and the Administrative Agent agree to enter into negotiations
in order to amend such provisions of this Agreement so as to equitably reflect
such Accounting Change with the desired result that the criteria for evaluating
the Borrower’s financial condition shall be the same after such Accounting
Change as if such Accounting Change had not been made.  Until such time as such
an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred.  “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
 
10.19           WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
10.20           PATRIOT Act. Each Lender that is subject to the United States
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that, pursuant to the requirements of
the United States PATRIOT Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of each Loan Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Loan Party
in accordance with the United States PATRIOT Act.  The Loan Parties shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money-laundering rules and regulations, including
the United States PATRIOT Act.
 

 
90

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

 
ICONIX BRAND GROUP, INC.
       
By:
/s/ Neil Cole
   
Name:  Neil Cole
   
Title:  President and CEO



[Signature Page to the Credit Agreement]
 

 
 

--------------------------------------------------------------------------------

 
 

 
BARCLAYS BANK PLC,
 
as Administrative Agent and as a Lender
       
By:
/s/ Ritam Bhalla
   
Name:  Ritam Bhalla
   
Title:  Vice President

 
[Signature Page to the Credit Agreement]
 

 
 

--------------------------------------------------------------------------------

 
 

 
GOLDMAN SACHS BANK USA,
 
as an Arranger and as a Lender
       
By:
/s/ Robert Ehudin
   
Name: Robert Ehudin
   
Title: Authorized Signatory



[Signature Page to the Credit Agreement]


 
 

--------------------------------------------------------------------------------

 
 

 
GE CAPITAL FINANCIAL INC.,
 
as a Lender
       
By:
/s/ Jeffrey Thomas
   
Name:  Jeffrey Thomas
   
Title: Duly Authorized Signatory



[Signature Page to the Credit Agreement]


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1(a)
 
Commitments


Lender
 
Commitment
 
Barclays Bank PLC
  $ 50,000,000  
Goldman Sachs Bank USA
  $ 50,000,000  
GE Capital Financial Inc.
  $ 50,000,000  
TOTAL
  $ 150,000,000  

 

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1(b)
 
Unrestricted Subsidiaries
 
1.
Badgley Mischka Licensing LLC

 
2.
BrightStar Footwear LLC

 
3.
Michael Caruso & Co., Inc.

 
4.
IP Management LLC

 
5.
Mossimo Management LLC

 
6.
Showroom Holding Company

 
7.
UnZipped Apparel Inc.

 
8.
Peanuts Holdings LLC

 
9.
IP Holdings and Management Corporation

 
10.
IP Holdings LLC

 
11.
Zoo York Holdings and Management Corp.

 
12.
ZY Holdings LLC

 
13.
IP Holdings Unltd LLC

 
14.
Hardy Way LLC

 

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1(c)
 
Specified Brand Assets
 
1.
Mossimo

 
2.
OP

 
3.
Ocean Pacific

 
4.
Cannon

 
5.
Fieldcrest

 
6.
Royal Velvet

 
7.
Charisma

 
8.
Sharper Image

 
9.
Danskin

 
10.
Rocawear

 
11.
Starter

 
12.
Waverly

 
13.
Peanuts

 

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.4
 
Consents, Authorizations, Filings and Notices
 
1.
Unanimous Written Consent of the Board of Directors of Iconix Brand Group, Inc.

 
2.
Written Consent of the Board of Directors of Mossimo, Inc.

 
3.
Written Consent of the Sole Member and Manager of Mossimo Holdings LLC

 
4.
Unanimous Written Consent of the Board of Directors of OP Holdings and
Management Corporation

 
5.
Written Consent of the Sole Member of OP Holdings LLC

 
6.
Unanimous Written Consent of the Board of Directors of Pillowtex Holdings and
Management LLC

 
7.
Written Consent of the Sole Member and Manager of Official-Pillowtex LLC

 
8.
Unanimous Written Consent of the Board of Directors of Sharper Image Holdings
and Management Corp.

 
9.
Written Consent of the Sole Member and Manager of Sharper Image Holdings LLC

 
10.
Unanimous Written Consent of the Board of Directors of Studio Holdings and
Management Corporation

 
11.
Written Consent of the Sole Member and Manager of Studio IP Holdings LLC

 
12.
Written Consent of the Sole Member and Manager of Icon Entertainment LLC

 

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.15
  
Subsidiaries



   
Name
 
Jurisdiction of
Formation
 
Ownership of Capital Stock
             
1.
 
Mossimo, Inc.
 
Delaware
 
100% owned by the Borrower
             
2.
 
Mossimo Holdings LLC
 
Delaware
 
100% owned by Mossimo, Inc.
             
3.
 
OP Holdings and Management Corporation
 
Delaware
 
100% owned by the Borrower
             
4.
 
OP Holdings LLC
 
Delaware
 
100% owned by OP Holdings and Management Corporation
             
5.
 
Pillowtex Holdings and Management LLC
 
Delaware
 
100% owned by the Borrower
             
6.
 
Official-Pillowtex LLC
 
Delaware
 
100% owned by Pillowtex Holdings and Management LLC
             
7.
 
Sharper Image Holdings and Management Corp.
 
Delaware
 
100% owned by the Borrower
             
8.
 
Sharper Image Holdings LLC
 
Delaware
 
100% owned by Sharper Image Holdings and Management Corp.
             
9.
 
Studio Holdings and Management Corporation
 
Delaware
 
100% owned by the Borrower
             
10.
 
Studio IP Holdings LLC
 
Delaware
 
100% owned by Studio Holdings and Management Corporation
             
11.
  
Icon Entertainment LLC
  
Delaware
  
100% owned by the Borrower

 

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.19(a)
 
UCC Filing Jurisdictions
 
1.
Office of the Secretary of State of the State of Delaware

 

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.2(d)
 
Existing Indebtedness
 
1.
Existing Convertible Notes

 

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.3(f)
 
Existing Liens
  
1.
None.

 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF GUARANTEE AND COLLATERAL AGREEMENT
 
[Attached separately]


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF COMPLIANCE CERTIFICATE
 
This Compliance Certificate is delivered pursuant to Section 6.2(a) of the
Revolving Credit Agreement, dated as of November 22, 2011 (as amended,
supplemented or modified from time to time, the “Credit Agreement”), among
ICONIX BRAND GROUP, INC., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”), BARCLAYS CAPITAL, the investment banking division of
BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS, INC., as joint
lead arrangers and joint bookrunners (in such capacities, the “Arrangers”),
GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS, INC., as syndication agents,
BARCLAYS BANK PLC, as documentation agent and BARCLAYS BANK PLC, as
administrative agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

 
The undersigned hereby certifies to the Arrangers, the Administrative Agent and
the Lenders as follows:
 
 
1.
I am the duly elected, qualified and acting Chief Financial Officer of the
Borrower.

 
 
2.
I have reviewed and am familiar with the contents of this Certificate.

 
 
3.
I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”).  Such review did not disclose the existence during or
at the end of the accounting period covered by the Financial Statements, and I
have no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default or Event of Default [, except as
set forth below].

 
 
4.
Attached hereto as Attachment 2 are (i) the computations showing compliance with
the covenants set forth in Sections 7.1, 7.2, 7.5, 7.6, 7.7, 7.8 and 7.9 of the
Credit Agreement and (ii) the calculations required by Sections 6.2(a)(ii) and
(iii) of the Credit Agreement.

 
 
5.
Since the Closing Date:

 
(a)           No Loan Party has changed its name, identity or corporate
structure;
 
(b)           No Loan Party has changed its jurisdiction of organization or the
location of its chief executive office or its sole place of business; and
 
(c)           No Loan Party has acquired any material Intellectual Property;
 
except, in each case, (i) any of the foregoing that has been previously
disclosed in writing to the Administrative Agent and in respect of which the
Borrower or the applicable Subsidiary has delivered to the Administrative Agent
all required UCC financing statements and other filings required to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral after giving effect to such event, in each case as required by
Section 5.6 of the Guarantee and Collateral Agreement and (ii) any of the
foregoing described in Attachment 3 hereto in respect of which the Borrower or
the applicable Subsidiary is delivering to the Administrative Agent herewith all
required UCC financing statements and other filings required to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral after giving effect to such event, in each case as required by
Section 5.6 of the Guarantee and Collateral Agreement.
 

 
 

--------------------------------------------------------------------------------

 
 
 
6.
Since the Closing Date:

 
(a)           No Subsidiary has acquired any Property of the type described in
Section 6.10(a) of the Credit Agreement as to which the Administrative Agent
does not have a perfected Lien pursuant to the Security Documents;
 
(b)           No Subsidiary has acquired any fee interest in any real property
having a value (together with improvements thereof) of at least $1,000,000;
 
(c)           No Loan Party has formed or acquired any Subsidiary (and no
Foreign Subsidiary that was an Excluded Foreign Subsidiary has ceased to be an
Excluded Foreign Subsidiary); and
 
(d)           No Loan Party has acquired or formed any Excluded Foreign
Subsidiary;
 
except, in each case, (i) any of the foregoing that has been previously
disclosed in writing to the Administrative Agent and in respect of which the
Borrower or the applicable Subsidiary has taken all actions required by Section
6.10 of the Credit Agreement with respect thereto and (ii) any of the foregoing
described in Attachment 3 hereto in respect of which the Borrower or the
applicable Subsidiary is concurrently herewith taking all actions required by
Section 6.10 of the Credit Agreement with respect thereto.
 
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date set forth below.
 

 
ICONIX BRAND GROUP, INC.
     
By:
  
 
Name:
 
Title:
     
Date:  ___, 20__

 

 
 

--------------------------------------------------------------------------------

 

Attachment 1
to Exhibit B


[Include Financial Statements]


 
 

--------------------------------------------------------------------------------

 

 
Attachment 2
to Exhibit B
 
The information described herein is as of ______, 20__, and pertains to the
period from ________________ __, 20__ to ________________ __, 20__.
 
[Set forth Covenant Calculations]


 
 

--------------------------------------------------------------------------------

 

Attachment 3
to Exhibit B


Disclosure of Events Pursuant to Section 5.6 of Guarantee and Collateral
Agreement and Section 6.10 of the Credit Agreement

 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C-1
 
FORM OF CLOSING CERTIFICATE
 
This Closing Certificate is delivered pursuant to Section 5.1(i) of the
Revolving Credit Agreement, dated as of November 22, 2011 (as amended,
supplemented or modified from time to time, the “Credit Agreement”), among
ICONIX BRAND GROUP, INC., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”), BARCLAYS CAPITAL, the investment banking division of
BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS, INC., as joint
lead arrangers and joint bookrunners (in such capacities, the “Arrangers”),
GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS, INC., as syndication agents,
BARCLAYS BANK PLC, as documentation agent and BARCLAYS BANK PLC, as
administrative agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

 
The undersigned [OFFICER] of [INSERT TITLE OF OFFICER] of the Borrower hereby
certifies to the Arrangers, the Administrative Agent and the Lenders as follows:
 
1.           The representations and warranties of each Loan Party set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of such Loan Party pursuant to any of the
Loan Documents to which it is a party are true and correct in all material
respects on and as of the date hereof with the same effect as if made on the
date hereof, except for representations and warranties expressly stated to
relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.
 
2.           No Default or Event of Default has occurred and is continuing as of
the date hereof or after giving effect to the Loans to be made on the date
hereof.
 
3.           The conditions precedent set forth in Section 5 of the Credit
Agreement were satisfied as of the Closing Date except as set forth on Schedule
I hereto.
 
IN WITNESS WHEREOF, the undersigned has caused this Officer’s Certificate to be
executed as of ____, 2011.
 

 
  
 
Name:
 
Title:

 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C-2
 
FORM OF SECRETARY’S CERTIFICATE
 
This Secretary’s Certificate is delivered pursuant to Section 5.1(i) of the
Revolving Credit Agreement, dated as of November 22, 2011 (as amended,
supplemented or modified from time to time, the “Credit Agreement”), among
ICONIX BRAND GROUP, INC., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”), BARCLAYS CAPITAL, the investment banking division of
BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS, INC., as joint
lead arrangers and joint bookrunners (in such capacities, the “Arrangers”),
GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS, INC., as syndication agents,
BARCLAYS BANK PLC, as documentation agent and BARCLAYS BANK PLC, as
administrative agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

 
I, [NAME], in my capacity as Secretary of [INSERT NAME OF COMPANY], a
corporation organized under the laws of the [INSERT NAME OF STATE] (the
“Company”), hereby certify to the Arranger, the Administrative Agent and the
Lenders as follows:

 
1.           Set forth on Schedule I is a list of individuals, each of which is,
as of the date hereof, a duly elected and qualified officer of the Company and
holds the office set forth next to such individual’s name. Set forth opposite
the name and title of each such officer is his genuine signature and each of
such officers is duly authorized to execute and deliver on behalf of the Company
each of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Company pursuant to the Loan Documents to which
it is a party.
 
2.           Attached hereto as Annex 1 is a true and correct copy of all
resolutions duly adopted by the Board of Directors of the Company (the “Board of
Directors”) on [INSERT DATE]; such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect
[and are the only corporate proceedings of the Company now in force relating to
or affecting the matters referred to therein.] Attached hereto as Annex 2 is a
true and correct copy of the Certificate of Incorporation of the Company (the
“Certificate of Incorporation”), as filed with the Secretary of State of the
State of Delaware (“Delaware Secretary”), and all amendments thereto as in
effect as of the date hereof.
 
3.           There are no proceedings for the dissolution or liquidation of the
Company pending, or to my knowledge threatened against the Company, nor has any
other event occurred adversely affecting or threatening the continued corporate
existence of the Company. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.
 
4.           Attached hereto as Annex 3 is a true and correct copy of the Bylaws
of the Company as in effect as of the date hereof.
 
5.           Attached hereto as Annex 4 is a Certificate from the Delaware
Secretary certifying that the Company is duly organized under the laws of the
State of Delaware and remains a subsisting corporation.
 
(Signature Pages Follow)


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, I have hereunto set my hand as Secretary of the Company, an
authorized signatory of the Company, as of this ___ day of ____.
 

 
  
 
Name:
 
Title:    Secretary

 

 
 

--------------------------------------------------------------------------------

 
 
I, [INSERT NAME OF OFFICER], [INSERT TITLE OF OFFICER], of the Company, do
hereby certify that [INSERT NAME OF OFFICER] is, and at all times since at least
____, 20__ has been, the duly elected Secretary of the Company, and that the
signature appearing opposite [his][her] name is [his][her] genuine signature.
 
IN WITNESS WHEREOF, I have hereunto set my hand as of this ___ day of __, 20__.
 

 
  
 
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
INCUMBENCY
 
Name
 
Title
 
Signature

 

 
 

--------------------------------------------------------------------------------

 

ANNEX 1
 
[Board Resolutions]


 
 

--------------------------------------------------------------------------------

 

ANNEX 2
 
[Certificate of Incorporation]


 
 

--------------------------------------------------------------------------------

 

ANNEX 3
 
[By Laws of the Company]


 
 

--------------------------------------------------------------------------------

 

ANNEX 4
 
[Good Standing Certificate]


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor} the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit and Swingline Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.
 
Assignor:
 
_______________
         
2.
 
Assignee:
 
_______________[and is an Affiliate/Related Fund/Control Investment Affiliate of
[identify Lender]]
         
3.
 
Borrower:
 
Iconix Brand Group, Inc.
         
4.
 
Administrative Agent:
 
BARCLAYS BANK PLC, as the administrative agent under the Credit Agreement
         
5.
  
Credit Agreement:
  
Revolving Credit Agreement, dated as of November 22, 2011 (as amended,
supplemented or modified from time to time, the “Credit Agreement”), among
ICONIX BRAND GROUP, INC., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”), BARCLAYS CAPITAL, the investment banking division of
BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS, INC., as joint
lead arrangers and joint bookrunners (in such capacities, the “Arrangers”),
GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS, INC., as syndication agents,
BARCLAYS BANK PLC, as documentation agent and BARCLAYS BANK PLC, as
administrative agent (in such capacity, the “Administrative Agent”).

 

 
 

--------------------------------------------------------------------------------

 



 
6.
Assigned Interest:




   
Aggregate
             
Amount of
   
Amount of
 
Percentage
   
Commitment/Loans
   
Commitment/Loans
 
Assigned of
Facility Assignment
 
for all Lenders*
   
Assigned*
 
Commitment/Loans
               
Revolving Facility
  $       $    
         %



 
7.
Trade Date: _________________

 
 
8.
Effective Date:  ____________, 201_



[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
 
[NAME OF ASSIGNOR]
     
By:
  
 
Title:
     
ASSIGNEE
 
[NAME OF ASSIGNEE]
     
By:
  
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
[Consented to and Accepted]1 [Acknowledged]:
 
BARCLAYS BANK PLC,
as Administrative Agent
 
By:
  
 
Title:
 
[Consented to and Accepted:2
 
[BARCLAYS BANK PLC],
as [Issuing Lender]
 
By:
  
 
Title:]
 
[____________],
as Issuing Lender
 
By:
  
 
Title:]3
 
[BARCLAYS BANK PLC],
as Swingline Lender
 
By:
  
 
Title:
 
[___________],
as Swingline Lender
 
By:
  
 
Title:

 
ICONIX BRAND GROUP, INC.
 
By:
  
 
Title:]4

 

--------------------------------------------------------------------------------

1
To be added only to the extent required under Section 10.6.  Consent of Issuing
Lenders and Swingline Lenders is required only in respect of the Revolving
Facility.   Note that the Administrative Agent must acknowledge the Assignment
in each case.

 
2
To be added only to the extent required under Section 10.6.

 
3
To be added only to the extent required under Section 10.6.

 
4
To be added to the extent required under Section 10.6.

 

 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 
1.              Representations and Warranties.
 
1.1.           Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim, and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an assignee under Section 10.6(c) of the Credit
Agreement (subject to receipt of such consents as may be required under the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) it has delivered a true and
complete Administrative Questionnaire, (vi) if it is a Non-U.S. Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee, and (vii)
it is not a “Defaulting Lender,” as such term is defined in the Credit
Agreement; and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Effective Date.  The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.


 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-1
 
FORM OF LEGAL OPINION OF BLANK ROME LLP
 
[Attached separately]


 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-2
 
FORM OF LEGAL OPINION OF ANDREW TARSHIS
 
[Attached separately]


 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF NOTE
 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
__________________ or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the aggregate unpaid
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Revolving Credit Agreement dated as of November 22,
2011 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders party thereto, Barclays Bank PLC, as
the Administrative Agent, and the other parties thereto.  The Borrower promises
to pay interest on the aggregate unpaid principal amount of each Loan from time
to time made by the Lender to the Borrower under the Agreement from the date of
such Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Agreement.  All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Funding
Office.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

 
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 

 
ICONIX BRAND GROUP, INC.
     
By:
  
 
Name:
 
Title:

 

 
 

--------------------------------------------------------------------------------

 

 
LOANS AND PAYMENTS WITH RESPECT THERETO



               
Amount of
 
Outstanding
               
End of
 
Principal or
 
Principal
       
Type of
 
Amount of
 
Interest
 
Interest Paid
 
Balance This
 
Notation
Date
 
Loan Made
 
Loan Made
 
Period
 
This Date
 
Date
 
Made By
  
 
  
 
  
 
  
 
  
 
  
 
  
  
 
  
 
  
 
  
 
  
 
  
 
  
  
 
  
 
  
 
  
 
  
 
  
 
  
  
 
  
 
  
 
  
 
  
 
  
 
  
  
 
  
 
  
 
  
 
  
 
  
 
  
  
 
  
 
  
 
  
 
  
 
  
 
  
  
 
  
 
  
 
  
 
  
 
  
 
  
  
 
  
 
  
 
  
 
  
 
  
 
  
  
 
  
 
  
 
  
 
  
 
  
 
  
  
 
  
 
  
 
  
 
  
 
  
 
  
  
 
  
 
  
 
  
 
  
 
  
 
  
  
 
  
 
  
 
  
 
  
 
  
 
  
  
 
  
 
  
 
  
 
  
 
  
 
  
  
 
  
 
  
 
  
 
  
 
  
 
  
  
 
  
 
  
 
  
 
  
 
  
 
  
  
 
  
 
  
 
  
 
  
 
  
 
  
  
 
  
 
  
 
  
 
  
 
  
 
  
  
 
  
 
  
 
  
 
  
  
  
  
  

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G-1
 
FORM OF EXEMPTION CERTIFICATE
 
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Revolving Credit Agreement, dated as of November 22,
2011 (as amended, supplemented or modified from time to time, the “Credit
Agreement”), among ICONIX BRAND GROUP, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), BARCLAYS CAPITAL, the investment
banking division of BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA and GE CAPITAL
MARKETS, INC., as joint lead arrangers and joint bookrunners (in such
capacities, the “Arrangers”), GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS,
INC., as syndication agents, BARCLAYS BANK PLC, as documentation agent and
BARCLAYS BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”).  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or other
appropriate Form W-8, as applicable.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
[NAME OF LENDER]
     
By:
     
Name:
   
Title:
     
Date: ___________, 20__
 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G-2
 
FORM OF EXEMPTION CERTIFICATE
 
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Revolving Credit Agreement, dated as of November 22,
2011 (as amended, supplemented or modified from time to time, the “Credit
Agreement”), among ICONIX BRAND GROUP, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), BARCLAYS CAPITAL, the investment
banking division of BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA and GE CAPITAL
MARKETS, INC., as joint lead arrangers and joint bookrunners (in such
capacities, the “Arrangers”), GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS,
INC., as syndication agents, BARCLAYS BANK PLC, as documentation agent and
BARCLAYS BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”).  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or other appropriate Form W-8, as applicable or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or other appropriate Form W-8, as
applicable from each of such partner's/member's beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
 
 

--------------------------------------------------------------------------------

 
 

[NAME OF LENDER]   
By:
  
   
Name:
   
Title:
       
Date: ________, 20__

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G-3
 
FORM OF EXEMPTION CERTIFICATE
 
 (For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Revolving Credit Agreement, dated as of November 22,
2011 (as amended, supplemented or modified from time to time, the “Credit
Agreement”), among ICONIX BRAND GROUP, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), BARCLAYS CAPITAL, the investment
banking division of BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA and GE CAPITAL
MARKETS, INC., as joint lead arrangers and joint bookrunners (in such
capacities, the “Arrangers”), GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS,
INC., as syndication agents, BARCLAYS BANK PLC, as documentation agent and
BARCLAYS BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”).  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or other appropriate Form W-8, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
[NAME OF PARTICIPANT]
     
By:
  
   
Name:
   
Title:
     
Date: ___________, 20__
 

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G-4
 
FORM OF EXEMPTION CERTIFICATE
 
 (For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Revolving Credit Agreement, dated as of November 22,
2011 (as amended, supplemented or modified from time to time, the “Credit
Agreement”), among ICONIX BRAND GROUP, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), BARCLAYS CAPITAL, the investment
banking division of BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA and GE CAPITAL
MARKETS, INC., as joint lead arrangers and joint bookrunners (in such
capacities, the “Arrangers”), GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS,
INC., as syndication agents, BARCLAYS BANK PLC, as documentation agent and
BARCLAYS BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”).  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or other
appropriate Form W-8, as applicable or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or other appropriate Form W-8, as applicable from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
[NAME OF PARTICIPANT]
     
By:
  
   
Name:
   
Title:
     
Date: ___________, 20__
 

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
[RESERVED]


 
 

--------------------------------------------------------------------------------

 

EXHIBIT I-1
 
FORM OF BORROWING NOTICE
 
Date:  ________, ____
 
To:  Barclays Bank PLC,
Loan Operations
1301 Avenue of the Americas
New York, NY 10019
Attention: Agency Services – Iconix: Joe Tricamo
Facsimile: 917-522-0569
Telephone: 212-320-7564
Email: xraUSLoanOps5@BarclaysCapital.com

 
Ladies and Gentlemen:
 
Reference is made to that certain Revolving Credit Agreement, dated as of
November 22, 2011 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among ICONIX BRAND GROUP, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), BARCLAYS CAPITAL, the investment
banking division of BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA and GE CAPITAL
MARKETS, INC., as joint lead arrangers and joint bookrunners (in such
capacities, the “Arrangers”), GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS,
INC., as syndication agents, BARCLAYS BANK PLC, as documentation agent and
BARCLAYS BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”).  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 
The Borrower hereby requests a Borrowing, as follows:
 
 
1.
In the aggregate amount of $________.

 
 
2.
On ________, 201_ (a Business Day).

 

 
3.
Comprised of a [Base Rate] [Eurodollar] Loan.

 

 
[4.
With an Interest Period of ___ months.]5

 

 
[4][5].
The Borrower’s account to which funds are to be disbursed is:

 

 
 
Account Number: __________

 

 
 
Location:_________________

 
This Borrowing Notice and the Borrowing requested herein comply with the Credit
Agreement, including Sections 2.1, 2.2 and 5.2 of the Credit Agreement.
 

--------------------------------------------------------------------------------

5 Insert if a Eurodollar Loan.
 

 
 

--------------------------------------------------------------------------------

 
 

 
ICONIX BRAND GROUP, INC.
     
By:
  
 
Name:
 
Title:

 

 
 

--------------------------------------------------------------------------------

 

[SWINGLINE LOAN BORROWING NOTICE]
 
Date:  _______, ____
 
To:  [___________],
as Swingline Lender
[___________]
 
Barclays Bank PLC,
Loan Operations
1301 Avenue of the Americas
New York, NY 10019
Attention: Agency Services – Iconix: Joe Tricamo
Facsimile: 917-522-0569
Telephone: 212-320-7564
Email: xraUSLoanOps5@BarclaysCapital.com

 
Ladies and Gentlemen:
 
Reference is made to that certain Revolving Credit Agreement, dated as of
November 22, 2011 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among ICONIX BRAND GROUP, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), BARCLAYS CAPITAL, the investment
banking division of BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA and GE CAPITAL
MARKETS, INC., as joint lead arrangers and joint bookrunners (in such
capacities, the “Arrangers”), GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS,
INC., as syndication agents, BARCLAYS BANK PLC, as documentation agent and
BARCLAYS BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”).  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 
The Borrower hereby requests a Swingline Loan from the Swingline Lender listed
above, as follows:
 
 
1.
In the amount of $________.

 
 
2.
On __________, 201_ (a Business Day).

 
This Borrowing Notice and the Swingline Loan requested herein comply with the
Credit Agreement, including Sections 2.3 and 5.2 of the Credit Agreement.
 

 
ICONIX BRAND GROUP, INC.
     
By:
  
 
Name:
 
Title:

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT I-2


FORM OF L/C CREDIT EXTENSION REQUEST


Date:  ________, ____


To:  [___________],
as Issuing Lender
[___________]


cc:  Barclays Bank PLC,
Loan Operations
1301 Avenue of the Americas
New York, NY 10019
Attention: Agency Services – Iconix: Joe Tricamo
Facsimile: 917-522-0569
Telephone: 212-320-7564
Email: xraUSLoanOps5@BarclaysCapital.com

 
Ladies and Gentlemen:
 
Reference is made to that certain Revolving Credit Agreement, dated as of
November 22, 2011 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among ICONIX BRAND GROUP, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), BARCLAYS CAPITAL, the investment
banking division of BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA and GE CAPITAL
MARKETS, INC., as joint lead arrangers and joint bookrunners (in such
capacities, the “Arrangers”), GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS,
INC., as syndication agents, BARCLAYS BANK PLC, as documentation agent and
BARCLAYS BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”).  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 
The Borrower hereby requests an L/C Credit Extension by the Issuing Lender
listed above, as follows:
 
1.           [An issuance of a new Letter of Credit in the amount of $[______]]
[an amendment to existing Letter of Credit No. [______] issued by such Issuing
Lender].
 
2.           On __________, 201_ (a Business Day).
 
Attached hereto is the related L/C Application, with the information required
pursuant to Section 3.2 of the Credit Agreement.
 
This request for L/C Credit Extension and the L/C Credit Extension requested
herein comply with the Credit Agreement, including Sections 3.1, 3.2 and 5.2 of
the Credit Agreement.
 

 
ICONIX BRAND GROUP, INC.
     
By:
  
 
Name:
 
Title:

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT I-3


FORM OF CONTINUATION / CONVERSION


Date:  _______, ____


To:  Barclays Bank PLC
Bank Debt Management Group
745 Seventh Avenue
New York, NY 10019
Attention: Iconix Portfolio Manager: Nicole Conjares / Nicholas Versandi
Facsimile: 212-526-5115
Telephone: 212-526-3987 / 212-526-9799
Email: Nicole.conjares@barcap.com / Nicholas.versandi@barcap.com

 
Ladies and Gentlemen:
 
Reference is made to that certain Revolving Credit Agreement, dated as of
November 22, 2011 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among ICONIX BRAND GROUP, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), BARCLAYS CAPITAL, the investment
banking division of BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA and GE CAPITAL
MARKETS, INC., as joint lead arrangers and joint bookrunners (in such
capacities, the “Arrangers”), GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS,
INC., as syndication agents, BARCLAYS BANK PLC, as documentation agent and
BARCLAYS BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”).  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 
This [Conversion Notice][Continuation Notice] is delivered to you pursuant to
Section 2.9 of the Credit Agreement and relates to the following:
 
1.           ¨  A conversion of a Borrowing  ¨  A continuation of a Borrowing
(select one).
 
2.           In the aggregate principal amount of $________.
 
3.           which Borrowing is being maintained as a [Base Rate Loan]
[Eurodollar Loan with an Interest Period ending on ________, 201_].
 
4.           (select relevant election)
 
¨  If such Borrowing is a Eurodollar Loan, such Borrowing shall be continued as
a Eurodollar Loan having an Interest Period of [__] months.
 
¨  If such Borrowing is a Eurodollar Loan, such Borrowing shall be converted to
a Base Rate Loan.
 
¨  If such Borrowing is a Base Rate Loan, such Borrowing shall be converted to a
Eurodollar Loan having an Interest Period of [____] months.
 
5.           Such election to be effective on ________, 2011 (a Business Day).
 

 
 

--------------------------------------------------------------------------------

 
 
This [Conversion Notice][Continuation Notice] and the election made herein
comply with the Credit Agreement, including Section 2.9 of the Credit Agreement.
 

 
ICONIX BRAND GROUP, INC.
     
By:
  
 
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT I-4


FORM OF PREPAYMENT / REPAYMENT


Date:  _______, ____


To:  Barclays Bank PLC,
Loan Operations
1301 Avenue of the Americas
New York, NY 10019
Attention: Agency Services – Iconix: Joe Tricamo
Facsimile: 917-522-0569
Telephone: 212-320-7564
Email: xraUSLoanOps5@BarclaysCapital.com

 
Ladies and Gentlemen:
 
Reference is made to that certain Revolving Credit Agreement, dated as of
November 22, 2011 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among ICONIX BRAND GROUP, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), BARCLAYS CAPITAL, the investment
banking division of BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA and GE CAPITAL
MARKETS, INC., as joint lead arrangers and joint bookrunners (in such
capacities, the “Arrangers”), GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS,
INC., as syndication agents, BARCLAYS BANK PLC, as documentation agent and
BARCLAYS BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”).  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 
This Prepayment Notice is delivered to you pursuant to Section 2.7 of the Credit
Agreement.  The Borrower hereby gives notice of a prepayment of Loans as
follows:
 
1.           (select type(s) of Loans)
 
¨  Base Rate Loans in the aggregate principal amount of $________.
 
¨ Eurodollar Loans with an Interest Period ending ______, 201_ in the aggregate
principal amount of $________.
 
2.           On __________, 201_ (a Business Day).
 
This Prepayment Notice and prepayment contemplated hereby comply with the Credit
Agreement, including Section 2.7 of the Credit Agreement.
 

 
ICONIX BRAND GROUP, INC.
     
By:
  
 
Name:
 
Title:

 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT J
 
FORM OF SUBSIDIARIES’ FINANCIAL INFORMATION
 
Financial Information provided for Restricted Subsidiaries ONLY (referred to as
Credit Group)


Revenue for Credit Group
  $
x,xxx
           
Less:
       
Direct Expenses for Credit Group:
       
Direct
       
advertising
 
(xxx)
 
Direct other (e.g. salaries, design services)
 
(xxx)
           
Corporate expense allocation
 
(xxx)
           
Earnings Before Interest, Taxes and Depreciation/Amortization (EBITDA)
 
x,xxx
           
Interest expense on revolving facility
 
(xxx)
           
Direct Depreciation/Amortization for Credit Group
 
(xxx)
           
Income Taxes for Credit Group
 
(xxx)
           
Net Income for Credit Group
  $
x,xxx
           
Add:
       
Direct Depreciation/Amortization for Credit Group
 
xxx
           
Non-Cash Taxes for Credit Group (tax deductions with no book deductions)
 
xxx
           
Less:
       
Direct Capital Expenditures/Fixturing support for Credit Group
 
(xxx)
           
Deferred Purchase Price paid in Cash
 
(xxx)
           
Non-Cash Taxes for Credit Group (book deductions with tax book deductions)
 
(xxx)
           
Excess Free Cash for Credit Group
  $
x,xxx
 

 
 
 

--------------------------------------------------------------------------------

 